Exhibit 10.1

EXECUTION COPY

CREDIT AGREEMENT

DATED AS OF AUGUST 31, 2006

among

AAR CORP.,

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

--------------------------------------------------------------------------------

 

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

 


--------------------------------------------------------------------------------


 

Table of Contents

SECTION 1   DEFINITIONS.

 

1.1   Definitions

 

1.2   Other Interpretive Provisions

 

1.3   Delivery of Pro Forma Calculations

 

SECTION 2   COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

 

2.1   Commitments

 

2.1.1   Revolving Loan Commitment

 

2.1.2   L/C Commitment

 

2.2   Loan Procedures.

 

2.2.1   Various Types of Loans

 

2.2.2   Borrowing Procedures

 

2.2.3   Conversion and Continuation Procedures

 

2.2.4   Swing Line Facility

 

2.3   Letter of Credit Procedures

 

2.3.1   L/C Applications

 

2.3.2   Participations in Letters of Credit

 

2.3.3   Reimbursement Obligations

 

2.3.4   Funding by Lenders to Issuing Lender

 

2.3.5   Existing Letters of Credit

 

2.4   Commitments Several

 

2.5   Certain Conditions

 

2.6   Increase of Revolving Commitment

 

SECTION 3   EVIDENCING OF LOANS

 

3.1   Notes

 

3.2   Recordkeeping

 

SECTION 4   INTEREST.

 

4.1   Interest Rates

 

4.2   Interest Payment Dates

 

4.3   Setting and Notice of LIBOR Rates

 

4.4   Computation of Interest

 

SECTION 5   FEES

 

5.1   Non-Use Fee

 

5.2   Letter of Credit Fees

 

SECTION 6   REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS

 

6.1   Reduction or Termination of the Revolving Commitment

 

6.1.1   Voluntary Reduction or Termination of the Revolving Commitment

 

6.1.2   All Reductions of the Revolving Commitment

 

6.2   Prepayments

 

6.2.1   Voluntary Prepayments

 

6.2.2   Mandatory Prepayments

 

6.3   Manner of Prepayments.

 

6.3.1   All Prepayments

 

 

i


--------------------------------------------------------------------------------




 

6.4   Repayments

 

6.4.1   Revolving Loans

 

SECTION 7   MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

7.1   Making of Payments

 

7.2   Application of Certain Payments

 

7.3   Due Date Extension

 

7.4   Setoff

 

7.5   Proration of Payments

 

7.6   Taxes.

 

SECTION 8   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS

 

8.1   Increased Costs

 

8.2   Basis for Determining Interest Rate Inadequate or Unfair

 

8.3   Changes in Law Rendering LIBOR Loans Unlawful

 

8.4   Funding Losses

 

8.5   Right of Lenders to Fund through Other Offices

 

8.6   Discretion of Lenders as to Manner of Funding

 

8.7   Mitigation of Circumstances; Replacement of Lenders

 

8.8   Conclusiveness of Statements; Survival of Provisions

 

SECTION 9   REPRESENTATIONS AND WARRANTIES

 

9.1   Organization

 

9.2   Authorization; No Conflict

 

9.3   Validity and Binding Nature

 

9.4   Financial Condition

 

9.5   No Material Adverse Change

 

9.6   Litigation and Contingent Liabilities

 

9.7   Ownership of Properties; Liens

 

9.8   Equity Ownership; Subsidiaries

 

9.9   Pension Plans

 

9.10   Investment Company Act

 

9.11   [Intentionally Omitted]

 

9.12   Regulation U

 

9.13   Taxes

 

9.14   Solvency, etc.

 

9.15   Environmental Matters

 

9.16   Insurance

 

9.17   Information

 

9.18   Intellectual Property

 

9.19   No Default

 

SECTION 10   AFFIRMATIVE COVENANTS

 

10.1   Reports, Certificates and Other Information

 

10.1.1   Annual Report

 

10.1.2   Interim Reports

 

10.1.3   Compliance Certificates

 

10.1.4   Reports to the SEC and to Shareholders

 

 

ii


--------------------------------------------------------------------------------




 

10.1.5   Notice of Default, Litigation and ERISA Matters

 

10.1.6   Projections

 

10.1.7   Other Information

 

10.2   Books, Records and Inspections

 

10.3   Maintenance of Property; Insurance

 

10.4   Compliance with Laws; Payment of Taxes and Liabilities

 

10.5   Maintenance of Existence, etc

 

10.6   Use of Proceeds

 

SECTION 11   NEGATIVE COVENANTS

 

11.1   Debt

 

11.2   Liens

 

11.3   Restricted Payments

 

11.4   Mergers and Consolidations

 

11.5   Sale of Assets, etc

 

11.6   Acquisitions

 

11.7   Modification of Organizational Documents

 

11.8   Transactions with Affiliates

 

11.9   Inconsistent Agreements

 

11.10   Business Activities; Issuance of Equity

 

11.11   Investments

 

11.12   Fiscal Year

 

11.13   Financial Covenants

 

11.13.1   Fixed Charge Coverage Ratio

 

11.13.2   Minimum Tangible Net Worth

 

11.13.3   Adjusted Total Debt to EBITDA Ratio

 

SECTION 12   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

12.1   Conditions to Effectiveness

 

12.1.1   Notes

 

12.1.2   Authorization Documents

 

12.1.3   Consents, etc.

 

12.1.4   Opinions of Counsel

 

12.1.5   Payment of Fees

 

12.1.6   Search Results; Lien Terminations

 

12.1.7   Closing Certificate, Consents and Permits

 

12.1.8   Other

 

12.2   Conditions to Credit Extensions

 

12.2.1   Compliance with Warranties, No Default, etc.

 

12.2.2   Confirmatory Certificate

 

SECTION 13   EVENTS OF DEFAULT AND THEIR EFFECT

 

13.1   Events of Default

 

13.1.1   Non-Payment of the Loans, etc.

 

13.1.2   Non-Payment of Other Debt

 

13.1.3   Bankruptcy, Insolvency, etc.

 

13.1.4   Non-Compliance with Loan Documents

 

 

iii


--------------------------------------------------------------------------------




 

13.1.5   Representations; Warranties

 

13.1.6   Pension Plans

 

13.1.7   Judgments

 

13.1.8   Invalidity of Loan Documents

 

13.1.9   Invalidity of Subordination Provisions, etc.

 

13.1.10   Change of Control

 

13.2   Effect of Event of Default

 

SECTION 14   THE AGENT

 

14.1   Appointment and Authorization

 

14.2   Issuing Lender

 

14.3   Delegation of Duties

 

14.4   Exculpation of Administrative Agent

 

14.5   Reliance by Administrative Agent

 

14.6   Notice of Default

 

14.7   Credit Decision

 

14.8   Indemnification

 

14.9   Administrative Agent in Individual Capacity

 

14.10   Successor Administrative Agent

 

14.11   Administrative Agent May File Proofs of Claim

 

14.12   Other Agents; Arrangers and Managers

 

SECTION 15   GENERAL

 

15.1   Waiver; Amendments

 

15.2   Confirmations

 

15.3   Notices

 

15.4   Computations

 

15.5   Costs, Expenses and Taxes

 

15.6   Assignments; Participations

 

15.6.1   Assignments

 

15.6.2   Participations

 

15.7   Register

 

15.8   GOVERNING LAW

 

15.9   Confidentiality

 

15.10   Severability

 

15.11   Nature of Remedies

 

15.12   Entire Agreement

 

15.13   Counterparts

 

15.14   Successors and Assigns

 

15.15   Captions

 

15.16   Customer Identification—USA Patriot Act Notice

 

15.17   INDEMNIFICATION BY THE COMPANY

 

15.18   Nonliability of Lenders

 

15.19   FORUM SELECTION AND CONSENT TO JURISDICTION

 

15.20   WAIVER OF JURY TRIAL

 

 

iv


--------------------------------------------------------------------------------




 

ANNEXES

 

ANNEX A

Lenders and Pro Rata Shares

ANNEX B

Addresses for Notices

 

 

SCHEDULES

 

SCHEDULE 2.3.5

Existing Letters of Credit

SCHEDULE 9.6

Litigation and Contingent Liabilities

SCHEDULE 9.8

Restricted Subsidiaries and Unrestricted Subsidiaries

SCHEDULE 11.1

Existing Debt

SCHEDULE 11.11

Investments

SCHEDULE 12.1

Debt to be Repaid

 

 

 

EXHIBITS

 

EXHIBIT A

Form of Note (Section 3.1)

EXHIBIT B

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT D

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT E

Form of Notice of Conversion/Continuation (Section 2.2.3)

EXHIBIT F

Form of L/C Application (Definitions)

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of August 31, 2006 (this “Agreement”) is entered
into among AAR CORP. (the “Company”), the financial institutions that are or may
from time to time become parties hereto (together with their respective
successors and assigns, the “Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in
its individual capacity, “LaSalle”), as administrative agent for the Lenders.

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


SECTION 1  DEFINITIONS.


1.1           DEFINITIONS.  WHEN USED HEREIN THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:

Acquired Debt means Debt of a Person existing at the time such Person became a
Restricted Subsidiary or assumed by the Company or a Restricted Subsidiary of
the Company pursuant to an Acquisition permitted hereunder (and not created or
incurred in connection with or in anticipation of such Acquisition) which is
otherwise permitted by the terms of this Agreement.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Adjusted Total Debt to EBITDA Ratio means, as of the last day of any Fiscal
Quarter, the ratio of (a) the excess of Total Debt as of such day over
Unrestricted Domestic Cash as of such day to (b) EBITDA for the Computation
Period ending on such day.

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan—see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans.  A Person shall be deemed to be

1


--------------------------------------------------------------------------------




 

“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 10% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.  Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of the Company or any of its Subsidiaries.

Agent Fee Letter means the Fee letter dated as of [Date of Fee Letter] between
the Company and the Administrative Agent.

Agreement—see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

Level

 

Adjusted Total Debt
to EBITDA Ratio

 

LIBOR
Margin

 

Base Rate
Margin

 

Non-Use
Fee Rate

 

L/C Fee
Rate

I

 

Greater than or equal to 3.00 to 1.00

 

2.00%

 

0.25%

 

0.375%

 

2.00%

II

 

Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00

 

1.75%

 

0%

 

0.30%

 

1.75%

III

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

1.50%

 

0%

 

0.25%

 

1.50%

IV

 

Less than 2.00 to 1.00

 

1.25%

 

0%

 

0.25%

 

1.25%

 

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3.  Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b)  no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level

2


--------------------------------------------------------------------------------




 

II until the date on which the financial statements and Compliance Certificate
are required to be delivered for the Fiscal Quarter ending February 28, 2007.

Asset Disposition means any Transfer except:

(a)           any

(i)            Transfer from a Restricted Subsidiary to the Company or a
Wholly-Owned Restricted Subsidiary;

(ii)           Transfer from the Company to a Wholly-Owned Restricted
Subsidiary;

(iii)          Transfer from the Company to a Restricted Subsidiary (other than
a Wholly-Owned Restricted Subsidiary) or from a Restricted Subsidiary to another
Restricted Subsidiary (other than a Wholly-Owned Restricted Subsidiary), which
in either case is for Fair Market Value; and

(iv)          Transfer of property from the Company or any Restricted Subsidiary
in connection with a sale-and-leaseback transaction entered into within 365 days
after the initial acquisition or construction of such property by the Company or
any Restricted Subsidiary,

so long as, with respect to each of the foregoing, immediately before and
immediately after the consummation of any such Transfer and after giving effect
thereto, no Unmatured Event of Default or Event of Default exists; and

(b)           any Transfer made in the ordinary course of business and involving
only property that is either (i) inventory held for rent or sale or (ii)
equipment, fixtures, supplies or materials no longer required in the operation
of the business of the Company or any of its Restricted Subsidiaries or that is
obsolete.

Assignee—see Section 15.6.1.

Assignment Agreement—see Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person and all court costs and similar legal
expenses.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between the Company or any Restricted Subsidiary
and a Lender or its Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Company or any
Restricted Subsidiary to any Lender or its Affiliates pursuant to or evidenced
by the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all

3


--------------------------------------------------------------------------------




such amounts that the Company or any Restricted Subsidiary is obligated to
reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Company or any Restricted Subsidiary pursuant to the Bank
Product Agreements.

Bank Products means any service or facility extended to the Company or any
Restricted Subsidiary by any Lender or its Affiliates including:  (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin—see the definition of Applicable Margin.

BSA—see Section 10.4.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation

4


--------------------------------------------------------------------------------




 

satisfactory to the Administrative Agent.  Derivatives of such term have
corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any deposit account,
certificate of deposit, time deposit or banker’s acceptance, maturing not more
than one year after such time, or any overnight Federal Funds transaction that
is issued or sold by any Lender or its holding company (or by a commercial
banking institution that is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000), (d) any repurchase agreement entered into with any Lender (or
commercial banking institution of the nature referred to in clause (c)) which
(i) is secured by a fully perfected security interest in any obligation of the
type described in any of clauses (a) through (c) above and (ii) has a market
value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation of such Lender (or other commercial banking
institution) thereunder and (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, and (f)
other short term liquid investments approved in writing by the Administrative
Agent.

Change of Control means the occurrence of any one or more of the following
events: (a) any person (as such term is used in Section 13(d) of the Exchange
Act), or two or more persons acting in concert, acquires beneficial ownership
(as that term is defined in Rule 13d-3 under the Exchange Act), of more than 50%
of the outstanding capital stock of the Company entitled to vote for the
election of directors; or (b) either (x) a merger or consolidation or other
business combination of the Company with one or more other corporations as a
result of which the beneficial owners of the outstanding voting stock of the
Company immediately prior to such business combination beneficially own (either
by remaining outstanding or by being converted into voting securities of the
surviving or resulting corporation or any parent thereof) less than 60% of the
outstanding voting stock of the Company or the surviving or resulting
corporation or any parent thereof immediately after such merger or consolidation
or business combination, or (y) a transfer of substantially all of the assets of
the Company other than to an entity of which the Company owns at least 80% of
the voting stock; or (c) the election, over any period of time, to the Board of
Directors of the Company without the recommendation or approval of the incumbent
Board of Directors of the Company, of the lesser of (x) three directors, or (y)
directors constituting a majority of the number of directors of the Company then
in office.

Clearwater IRB Documents means that certain Loan Agreement between Pinellas
County Industrial Council and ATR International, Inc. (which has been merged
into AAR Manufacturing, Inc.) dated as of November 1, 1995 and that certain
Letter of Credit Reimbursement Agreement by and between ATR International, Inc.
(which has been merged into AAR Manufacturing, Inc.) and First Union National
Bank of Florida dated as of November 1, 1995, each as amended, restated or
otherwise modified from time to time.

5


--------------------------------------------------------------------------------




Closing Date—see Section 12.1.

Code means the Internal Revenue Code of 1986.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement.  The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company—see the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.

Consolidated Assets means, at any time, the total assets of the Company and its
Restricted Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such time prepared in
accordance with GAAP, after eliminating all amounts properly attributable to
minority interests, if any, in the stock and surplus of Restricted Subsidiaries.

Consolidated Net Income means, with respect to the Company and its Restricted
Subsidiaries for any period, the net income (or loss) of the Company and its
Restricted Subsidiaries for such period (taken as a cumulative whole), as
determined in accordance with GAAP, after eliminating all offsetting debits and
credits between the Company and its Restricted Subsidiaries and all other items
required to be eliminated in the course of the preparation of consolidated
financial statements of the Company and its Restricted Subsidiaries in
accordance with GAAP.

Consolidated Total Capitalization means, at any time, the sum of the remainder
of Tangible Net Worth and Debt minus Subordinated Debt at such time.

Consolidated Rentals means, for any Calculation Period for the Company and its
Restricted Subsidiaries, the aggregate fixed amounts payable by the Company and
its Restricted Subsidiaries, determined on a consolidated basis, under Operating
Leases.

Contingent Liability means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other

6


--------------------------------------------------------------------------------




 

Person to make payment of the Debt or obligation; or (d) otherwise to assure the
owner of such Debt or obligation against loss in respect thereof. In any
computation of the Debt or other liabilities of the obligor under any Contingent
Liability, the Debt or other obligations that are the subject of such Contingent
Liability shall be assumed to be direct obligations of such obligor.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) its liabilities for borrowed
money determined in accordance with GAAP; (b) its liabilities for the deferred
purchase price of property acquired by such Person (excluding accounts payable
and other accrued liabilities arising in the ordinary course of business but
including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property); (c) its Capital Lease obligations; (d) all liabilities for borrowed
money (other than Nonrecourse Debt) secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit); (f) all Hedging Obligations of such
Person; and (g) any Contingent Liability of such Person with respect to
liabilities of a type described in any of clauses (a) through (f) hereof.  Debt
of any Person shall include all obligations of such Person of the character
described in clauses (a) through (g) to the extent such Person remains legally
liable in respect thereof notwithstanding that any such obligation is deemed to
be extinguished under GAAP.  For further certainty, obligations of the Company
and its Restricted Subsidiaries as lessee in respect of operating leases
(including “leveraged leases” and “synthetic leases” that are accounted for as
operating leases) under GAAP shall not constitute “Debt” and obligations of the
Company and its Subsidiaries in respect of intercompany expenses, billings and
other charges between and among the Company and its Subsidiaries consistent with
their historical business practices shall not constitute “Debt”.

Debt Prepayment Application means, with respect to any Transfer of property, the
application by the Company or its Restricted Subsidiaries of cash in an amount
equal to the Net Proceeds Amount with respect to such Transfer to pay Debt of
the Company (other than (i) Subordinated Debt and (ii) Debt owing to the
Company, any of its Subsidiaries or any Affiliate).

Debt to be Repaid means Debt listed on Schedule 12.1.  [AAR to include Merrill
Lynch financing and LaSalle L/C financing on such schedule]

Disposition Value means, at any time, with respect to any property

(a)           in the case of property that does not constitute Restricted
Subsidiary Stock, the book value thereof, valued at the time of such disposition
in good faith by the Company, and

7


--------------------------------------------------------------------------------




 

(b)           in the case of property that constitutes Restricted Subsidiary
Stock, an amount equal to that percentage of book value of the assets of the
Restricted Subsidiary that issued such stock as is equal to the percentage that
the book value of such Restricted Subsidiary Stock represents of the book value
of all of the outstanding capital stock of such Restricted Subsidiary (assuming,
in making such calculations, that all Securities convertible into such capital
stock are so converted and giving full effect to all transactions that would
occur or be required in connection with such conversion) determined at the time
of the disposition thereof, in good faith by the Company.

Dollar and the sign “$” mean lawful money of the United States of America.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income and franchise tax expense, depreciation and amortization, losses
(less gains) from asset dispositions, other expenses and fees in connection with
the consummation of the transaction evidenced by this Agreement and the
prepayment of any other facilities within 90 days of the Closing Date,
extraordinary losses (less extraordinary gains), write-offs or write-downs of
certain aged inventory of the AAR Parts Trading Inc. business unit (with the
aggregate amount of such write-offs and write-downs not exceeding $36,000,000 at
any time for purposes of this calculation) and write-offs or write-downs of
aircraft purchased, or for which commitments to purchase were entered into,
prior to September 11, 2001 (with the aggregate amount of such write-offs and
write-downs not exceeding $41,100,000 at any time for purposes of this
calculation), and charges and other expenses incurred in connection with certain
environmental remediation activities at the Company’s operations facilities in
Michigan (with the aggregate of such charges and other expenses not exceeding
$12,000,000 at any time for purposes of this calculation), in each case, for
such period.

EBITDAR means, for any period, EBITDA plus, to the extent deducted from
Consolidated Net Income when determining EBITDA, Consolidated Rentals for such
period.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

8


--------------------------------------------------------------------------------




 

Exchange Act means the Securities Exchange Act of 1934, as amended.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Fair Market Value means, at any time and with respect to any property, the sale
value of such property that would be realized in an arm’s-length sale at such
time between an informed and willing buyer and an informed and willing seller
(neither being under a compulsion to buy or sell).

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.  The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on May 31st of each year.  References
to a Fiscal Year with a number corresponding to any calendar year (e.g., “Fiscal
Year 2006”) refer to the Fiscal Year ending on May 31st of such calendar year.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDAR for the Company and its Restricted
Subsidiaries minus the sum of income taxes paid in cash by the Company and its
Restricted Subsidiaries and all Capital Expenditures incurred by the Company and
its Restricted Subsidiaries to (b) the sum for such period of (i) cash Interest
Expense paid by the Company and its Restricted Subsidiaries plus (ii) required
payments of principal of Funded Debt for the Company and its Restricted
Subsidiaries (excluding (A) the Revolving Loans, (B) required principal payments
under the Company’s notes due December 15, 2007, the aggregate initial principal
amount of which is $60,000,000, and (C) required principal payments under the
Company’s notes due May 15, 2008, the aggregate initial principal amount of
which is $20,000,000) plus (iii) Consolidated Rentals paid by the Company and
its Restricted Subsidiaries plus (iv) Restricted Payments paid by the Company
during such Computation Period.

9


--------------------------------------------------------------------------------




FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

Group—see Section 2.2.1.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Indemnified Liabilities—see Section 15.16.

Intangible Assets means, at any time, the sum of (a) the net book value of all
assets, after deducting any reserves applicable thereto, which would be treated
as intangible assets of the Company and its Restricted Subsidiaries under GAAP,
including, without limitation, goodwill, trademarks, trade names, service marks,
brand names, copyrights, patents and unamortized debt discount and expense,
organizational expenses and the excess of the equity in any Restricted
Subsidiary over the cost of the investment in such Restricted Subsidiary plus
(b) any increase in the amount of Net Worth attributable to a write-up in the
book value of any assets on the books of the Company and its Restricted
Subsidiaries resulting from a revaluation thereof subsequent to the Closing Date
(other than write-ups resulting from foreign currency translations and write-ups
of assets of a going concern business made within 12 months after the
acquisition of such business).

10


--------------------------------------------------------------------------------




Interest Expense means for any period the consolidated net interest expense of
the Company and its Restricted Subsidiaries for such period (including all
imputed interest on Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(A)           IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE FOLLOWING BUSINESS
DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST PERIOD
INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH INTEREST PERIOD SHALL END ON
THE PRECEDING BUSINESS DAY;

(B)           ANY INTEREST PERIOD THAT BEGINS ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD; AND

(C)           THE COMPANY MAY NOT SELECT ANY INTEREST PERIOD FOR A REVOLVING 
LOAN WHICH WOULD EXTEND BEYOND THE SCHEDULED TERMINATION DATE.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle—see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, the letter of credit application in the form attached hereto as
Exhibit F.

L/C Fee Rate—see the definition of Applicable Margin.

Lender—see the Preamble.  References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced.  In addition, the term “Lender” shall
include Affiliates of a Lender providing a Bank Product.

Lender Party—see Section 15.17.

Letter of Credit—see Section 2.1.2.

11


--------------------------------------------------------------------------------




LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin—see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder.  A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period.  The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
and all documents, instruments and agreements delivered in connection with the
foregoing.

Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, with respect to the issuance of Letters
of Credit, the master letter of credit agreement or reimbursement agreement
between the Company and the Issuing Lender.

12


--------------------------------------------------------------------------------




 

Material means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Restricted Subsidiaries taken as a whole.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Company and its Restricted Subsidiaries taken as a whole, (b)
a material impairment of the ability of the Company to perform any of the
Obligations under any Loan Document or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Company of any
Loan Document.

Moody’s means Moody’s Investors Service, Inc.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means, with respect to any issuance of Capital Securities by
the Company, the aggregate cash proceeds received by the Company pursuant to
such issuance, net of the direct costs relating to such issuance (including
sales and underwriters’ commissions).

Net Proceeds Amount means, with respect to any Transfer of any Property by any
Person, an amount equal to the difference of (a) the aggregate amount of the
consideration (valued at the Fair Market Value of such consideration at the time
of the consummation of such Transfer) received by such Person in respect of such
Transfer, minus (b) all ordinary and reasonable out-of-pocket costs and expenses
actually incurred by such Person in connection with such Transfer.

Net Worth means, as of any date, (a) the sum of (i) the par value (or value
stated on the books of the corporation) of the capital stock (but excluding the
par value of treasury stock and capital stock subscribed and unissued) of the
Company and its Restricted Subsidiaries plus (ii) the amount of the paid-in
capital and retained earnings of the Company and its Restricted Subsidiaries, in
each case as such amounts would be shown on a consolidated balance sheet of the
Company and its Restricted Subsidiaries as of such time prepared in accordance
with GAAP, minus (b) to the extent included in clause (a), all amounts properly
attributable to minority interests, if any, in the stock and surplus of
Restricted Subsidiaries and excluding the effect of write-offs or write-downs of
certain aged inventory of the AAR Parts Trading Inc. business unit (to the
extent the aggregate amount of such write-offs and write-downs does not exceed
$36,000,000) and write-offs or write-downs of aircraft purchased, or for which
commitments to purchase were entered into, prior to September 11, 2001 (to the
extent the aggregate amount of such write-offs and write-downs does not exceed
$41,100,000)

Nonrecourse Debt means any Debt of any Person which, by the terms thereof, does
not represent a claim against any general assets or revenues of such Person
other than the specific assets that are subject to a Lien securing such Debt.

Non-U.S. Participant—see Section 7.6(d).

13


--------------------------------------------------------------------------------




Non-Use Fee Rate—see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing—see Section 2.2.2.

Notice of Conversion/Continuation—see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of the Company under this Agreement and any other
Loan Document including Attorney Costs and any reimbursement obligations of the
Company in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
the Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC—see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by the Company or any Restricted Subsidiary,
as lessee, other than any Capital Lease.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant—see Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Permitted Receivables Transaction means any sale of notes or accounts receivable
by the Company or a Restricted Subsidiary so long as such sale constitutes a
“true sale” under GAAP and recourse to the Company and its Restricted
Subsidiaries in connection with such sale is limited to the retained portion of
the notes or accounts receivable.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

14


--------------------------------------------------------------------------------




Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time.  Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Priority Debt means without duplication the sum of (a) all Debt of the Company
and/or the Restricted Subsidiaries secured by Liens other than those permitted
by paragraphs (a) through (m), both inclusive, of Section 11.2, and (b) all
other Debt of Restricted Subsidiaries other than (i) Debt owed to the Company or
other Restricted Subsidiaries and (ii) Debt outstanding at the time such Person
became a Subsidiary.

Property Reinvestment Application means, with respect to any Transfer of
property, the application of an amount equal to the Net Proceeds Amount with
respect to such Transfer to acquire, develop or maintain assets used in the
ordinary course of the Company’s or Restricted Subsidiaries’ business.

Pro Rata Share means with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse the Issuing Lender, receive
payments of principal, interest, fees, costs, and expenses with respect thereto,
and with respect to all other matters as to a particular Lender (x) prior to the
Revolving Commitment being terminated or reduced to zero, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment, by (ii) the
aggregate Revolving Commitment of all Lenders and (y) from and after the time
the Revolving Commitment has been terminated or reduced to zero, the percentage
obtained by dividing (i) the aggregate unpaid principal amount of such Lender’s
Revolving Outstandings (after settlement and repayment of all Swing Line Loans
by the Lenders) by (ii) the aggregate unpaid principal amount of all Revolving
Outstandings.

Recourse Debt of a Person means all Debt of such Person other than Nonrecourse
Debt.

Refunded Swing Line Loan—see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Replacement Lender—see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement  of Section 4043(a), or the failure of a Pension Plan
to meet the minimum funding standards of Section 412 of the Code (without regard
to whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA)
or under Section 302 of ERISA.

 

15


--------------------------------------------------------------------------------


Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed
662¤3%.

Restricted Payment means any payment in connection with (a) any dividend payment
in cash or otherwise to any holders of the Capital Securities of the Company,
and (b) any purchase or redemption of any of the Capital Securities of the
Company.

Restricted Subsidiary means each Subsidiary of the Company other than an
Unrestricted Subsidiary.

Restricted Subsidiary Stock means, with respect to any Person, the stock (or any
options or warrants to purchase stock or other Capital Securities exchangeable
for or convertible into stock) of any Restricted Subsidiary of such Person.

Revolving Commitment means $140,000,000, as reduced from time to time pursuant
to Section 6.1, or as may be increased pursuant to Section 2.6.

Revolving Loan—see Section 2.1.1.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

S&P means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

SEC Filings means, as at any date, the Company’s Annual Report on Form 10-K
prepared in compliance with the requirements therefor and filed with the SEC
most recently prior to such date, and all of the Company’s Quarterly Reports on
Forms 10-Q and/or other reports, including without limitation, on Form 8-K, in
each case prepared in compliance with the requirements therefor and filed with
the SEC since the date of such Form 10-K filing.

Senior Officer means, with respect to the Company, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of the Company.

Significant Subsidiary means at any time any Restricted Subsidiary which
accounts for more than (i) 10% of the Consolidated Assets of the Company and its
Restricted Subsidiaries or (ii) 10% of the consolidated revenue of the Company
and its Restricted Subsidiaries; provided, however, that if no single Restricted
Subsidiary qualifies as a Significant Subsidiary under clauses (i) or (ii), but
two or more Restricted Subsidiaries, when taken together, account for more than
10% of the Consolidated Assets or the consolidated revenue of the Company and
its Restricted Subsidiaries, then the Company shall designate Restricted
Subsidiaries as Significant Subsidiaries until the remaining Restricted
Subsidiaries that have not been so designated account, on an a combined basis,
for less than 10% of Consolidated Assets and consolidated revenue for the
Company and all of the Restricted Subsidiaries.

16


--------------------------------------------------------------------------------




Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any Debt of the Company that is (i) junior and
subordinate in right of payment to the Loans and other Obligations pursuant to
subordination provisions that have been approved in writing by the Required
Lenders and (ii) has a final maturity no earlier than any of the Loans and a
weighted average life to maturity (determined in accordance with standard
financial practice) that is no shorter than any of the Loans.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. 
Unless the context otherwise requires, each reference to Subsidiaries herein
shall be a reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) the Revolving Commitment (less Revolving Outstandings at such time).

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan—see Section 2.2.4.

Tangible Net Worth means for the Company and both its Restricted Subsidiaries
and Unrestricted Subsidiaries on a consolidated basis an amount equal to: (a)
Net Worth of such Person plus (b) the aggregate principal amount of such
Person’s Subordinated Debt; less (c) Intangible Assets of such Person; less (d)
the excess of the aggregate of the Company’s and the Restricted Subsidiaries’
Investments under clause (l) of Section 11.11 over an amount equal to 20% of Net
Worth as reported by the Company in accordance with the terms hereof for the
Fiscal Quarter immediately preceding the Fiscal Quarter in which such
determination is being made.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) August 31, 2010 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of

17


--------------------------------------------------------------------------------




the Controlled Group from such Pension Plan during a plan year in which Company
or any other member of the Controlled Group was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or was deemed such under Section 4068(f)
of ERISA, (c) the termination of such Pension Plan, the filing of a notice of
intent to terminate the Pension Plan or the treatment of an amendment of such
Pension Plan as a termination under Section 4041 of ERISA, (d) the institution
by the PBGC of proceedings to terminate such Pension Plan or (e) any event or
condition that might constitute grounds under Section 4042 of ERISA for the
termination of, or appointment of a trustee to administer, such Pension Plan.

Total Debt means all Debt (other than Nonrecourse Debt) of the Company and its
Restricted Subsidiaries, determined on a consolidated basis, excluding (a)
contingent obligations in respect of Contingent Liabilities (except to the
extent constituting Contingent Liabilities in respect of Debt of a Person other
than the Company or any Restricted Subsidiary), (b) Hedging Obligations, and (c)
Debt of the Company to Restricted Subsidiaries and Debt of Restricted
Subsidiaries to the Company or to other Restricted Subsidiaries (including,
without limitation, all offsetting debits and credits between the Company and
the Restricted Subsidiaries and all other items required to be eliminated in the
course of preparing consolidated financial statements for the Company and the
Restricted Subsidiaries in accordance with GAAP).

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Transfer means, with respect to any Person, any transaction in which such Person
sells, conveys, transfers or leases (as lessor) any of its property, including,
without limitation, Restricted Subsidiary Stock.  For purposes of determining
the application of the Net Proceeds Amount in respect of any Transfer, the
Company may designate any Transfer as one or more separate Transfers each
yielding a separate Net Proceeds Amount.  In any such case, the Disposition
Value of any property subject to each such separate Transfer shall be determined
by ratably allocating the aggregate Disposition Value of all property subject to
all such separate Transfers to each such separate Transfer on a proportionate
basis.

type—see Section 2.2.1.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for a single employer plan on an on-going basis.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Unrestricted Domestic Cash means, on any date, that portion of the Company’s and
its Restricted Subsidiaries’ that are organized under the laws of the United
States of America or any political subdivision thereof cash and Cash Equivalent
Investments in excess of

18


--------------------------------------------------------------------------------




$10,000,000 that is not encumbered by or subject to any Lien (including, without
limitation, Liens permitted hereunder), setoff (other than ordinary course
setoff rights of a depository bank arising under a bank depository agreement for
customary fees, charges and other account-related expenses due to such
depository bank thereunder), counterclaim, recoupment, defense or other right in
favor of any Person.

Unrestricted Subsidiary means each of AAR Aircraft & Engine Sales & Leasing,
Inc., each Subsidiary thereof, AAR International Financial Services, L.L.C.,
each Subsidiary thereof, and each other Subsidiary of the Company designated as
such in a written notice to the Administrative Agent and the Lenders by the
Company; provided, however, that (i) no such designation shall take effect until
the receipt of such notice by the Administrative Agent and the Lenders, (ii) no
such designation shall be made if an Unmatured Event of Default or Event of
Default would result therefrom, and (iii) no such designation shall be made
without the Required Lenders’ prior written consent if, after giving effect to
such designation on a pro forma basis, EBITDA for the Company and the Restricted
Subsidiaries, on a consolidated basis, would be reduced by more than 10% of
consolidated EBITDA for the Company and the Restricted Subsidiaries for the four
Fiscal Quarter period immediately preceding the Fiscal Quarter in which such
designation is made.

Withholding Certificate—see Section 7.6(d).

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

Wood Dale Mortgage Documents means (i) that certain  Loan Agreement between AAR
Wood Dale LLC and Principal Commercial Funding dated as of July 15, 2005, (ii)
that certain Guaranty by AAR CORP. in favor of Principal Commercial Funding
dated as of July 15, 2005 and (iii) that certain Lease Agreement between AAR
CORP. and AAR Wood Dale LLC dated as of July 1, 2003, each as amended, restated
or otherwise modified from time to time.


1.2           OTHER INTERPRETIVE PROVISIONS.  (A) THE MEANINGS OF DEFINED TERMS
ARE EQUALLY APPLICABLE TO THE SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.

(b)           Section, Annex, Schedule and Exhibit references are to this
Agreement unless otherwise specified.

(c)           The term “including” is not limiting and means “including without
limitation.”

(d)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e)           Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement and the other Loan Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, supplements and other

19


--------------------------------------------------------------------------------




modifications thereto, but only to the extent such amendments, restatements,
supplements and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation shall be construed as
including all statutory and regulatory provisions amending, replacing,
supplementing or interpreting such statute or regulation.

(f)            This Agreement and the other Loan Documents may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and each
shall be performed in accordance with its terms.

(g)           This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company, the Lenders and the other parties thereto and are the
products of all parties.  Accordingly, they shall not be construed against the
Administrative Agent or the Lenders merely because of the Administrative Agent’s
or Lenders’ involvement in their preparation.


1.3           DELIVERY OF PRO FORMA CALCULATIONS.  FOR PURPOSES OF DETERMINING
WHETHER OR NOT AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT WOULD RESULT
UPON THE CONSUMMATION OR COMPLETION OF THE ACTIONS OR DESIGNATIONS, OR THE
DELIVERY OF THE ITEMS, DESCRIBED IN OR GOVERNED BY THE FOLLOWING, THE COMPANY
SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH WRITTEN CALCULATIONS DEMONSTRATING
PRO FORMA COMPLIANCE WITH THE FINANCIAL COVENANTS AND OTHER RELEVANT COVENANTS
AND REQUIREMENTS SET FORTH IN THIS AGREEMENT (INCLUDING THE REQUIREMENTS SET
FORTH IN THE FOLLOWING PROVISIONS), WHICH PRO FORMA COMPLIANCE SHALL BE
DETERMINED (AFTER GIVING EFFECT TO THE APPLICABLE ACTION, DESIGNATION OR
DELIVERY) BASED ON THE MOST RECENT FOUR FISCAL QUARTER PERIOD IMMEDIATELY
PRECEDING THE FISCAL QUARTER IN WHICH SUCH ACTION, DESIGNATION OR DELIVERY IS TO
OCCUR: (I) THE DEFINITION OF “ASSET DISPOSITION”, (II) THE DEFINITION OF
“UNRESTRICTED SUBSIDIARY”, AND (III) SECTION 11.6.


SECTION 2           COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER
OF CREDIT PROCEDURES.


2.1           COMMITMENTS.  ON AND SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, EACH OF THE LENDERS, SEVERALLY AND FOR ITSELF ALONE, AGREES TO MAKE
LOANS TO, AND TO ISSUE OR PARTICIPATE IN LETTERS OF CREDIT FOR THE ACCOUNT OF,
THE COMPANY AS FOLLOWS:


2.1.1        REVOLVING LOAN COMMITMENT.  EACH LENDER WITH A REVOLVING LOAN
COMMITMENT AGREES TO MAKE LOANS ON A REVOLVING BASIS (“REVOLVING LOANS”) FROM
TIME TO TIME UNTIL THE TERMINATION DATE IN SUCH LENDER’S PRO RATA SHARE OF SUCH
AGGREGATE AMOUNTS AS THE COMPANY MAY REQUEST FROM ALL LENDERS; PROVIDED THAT THE
REVOLVING OUTSTANDINGS WILL NOT AT ANY TIME EXCEED THE REVOLVING COMMITMENT
(LESS THE AMOUNT OF ANY SWING LINE LOANS OUTSTANDING AT SUCH TIME).


2.1.2        L/C COMMITMENT.  SUBJECT TO SECTION 2.3.1, THE ISSUING LENDER
AGREES TO ISSUE LETTERS OF CREDIT, IN EACH CASE CONTAINING SUCH TERMS AND
CONDITIONS AS ARE PERMITTED BY THIS AGREEMENT AND ARE REASONABLY SATISFACTORY TO
THE ISSUING LENDER (EACH, A “LETTER OF CREDIT”), AT THE REQUEST OF AND FOR THE
ACCOUNT OF THE COMPANY FROM TIME TO TIME BEFORE THE SCHEDULED TERMINATION DATE
AND, AS MORE FULLY SET FORTH IN SECTION 2.3.2, EACH LENDER AGREES TO PURCHASE A
PARTICIPATION IN EACH SUCH LETTER OF CREDIT; PROVIDED THAT (A) THE AGGREGATE
STATED AMOUNT OF ALL

20


--------------------------------------------------------------------------------





LETTERS OF CREDIT SHALL NOT AT ANY TIME EXCEED $20,000,000 AND (B) THE REVOLVING
OUTSTANDINGS SHALL NOT AT ANY TIME EXCEED THE REVOLVING COMMITMENT (LESS THE
AMOUNT OF ANY SWING LINE LOANS OUTSTANDING AT SUCH TIME).


2.2           LOAN PROCEDURES.


2.2.1        VARIOUS TYPES OF LOANS.  EACH REVOLVING LOAN SHALL BE, EITHER A
BASE RATE LOAN OR A LIBOR LOAN (EACH A “TYPE” OF LOAN), AS THE COMPANY SHALL
SPECIFY IN THE RELATED NOTICE OF BORROWING OR CONVERSION PURSUANT TO
SECTION 2.2.2 OR 2.2.3.  LIBOR LOANS HAVING THE SAME INTEREST PERIOD WHICH
EXPIRE ON THE SAME DAY ARE SOMETIMES CALLED A “GROUP” OR COLLECTIVELY “GROUPS”. 
BASE RATE LOANS AND LIBOR LOANS MAY BE OUTSTANDING AT THE SAME TIME, PROVIDED
THAT NOT MORE THAN FIVE (5) DIFFERENT GROUPS OF LIBOR LOANS SHALL BE OUTSTANDING
AT ANY ONE TIME.  ALL BORROWINGS, CONVERSIONS AND REPAYMENTS OF REVOLVING LOANS
SHALL BE EFFECTED SO THAT EACH LENDER WILL HAVE A RATABLE SHARE (ACCORDING TO
ITS PRO RATA SHARE) OF ALL TYPES AND GROUPS OF LOANS.


2.2.2        BORROWING PROCEDURES.  THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH
SUCH WRITTEN NOTICE, A “NOTICE OF BORROWING”) SUBSTANTIALLY IN THE FORM OF
EXHIBIT D OR TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF BORROWING)
TO THE ADMINISTRATIVE AGENT OF EACH PROPOSED BORROWING NOT LATER THAN (A) IN THE
CASE OF A BASE RATE BORROWING, 11:00 A.M., CHICAGO TIME, ON THE PROPOSED DATE OF
SUCH BORROWING, AND (B) IN THE CASE OF A LIBOR BORROWING, 11:00 A.M., CHICAGO
TIME, AT LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH
BORROWING.  EACH SUCH NOTICE SHALL BE EFFECTIVE UPON RECEIPT BY THE
ADMINISTRATIVE AGENT, SHALL BE IRREVOCABLE, AND SHALL SPECIFY THE DATE, AMOUNT
AND TYPE OF BORROWING AND, IN THE CASE OF A LIBOR BORROWING, THE INITIAL
INTEREST PERIOD THEREFOR.  PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER THEREOF.  NOT LATER THAN 1:00
P.M., CHICAGO TIME, ON THE DATE OF A PROPOSED BORROWING, EACH LENDER SHALL
PROVIDE THE ADMINISTRATIVE AGENT AT THE OFFICE SPECIFIED BY THE ADMINISTRATIVE
AGENT WITH IMMEDIATELY AVAILABLE FUNDS COVERING SUCH LENDER’S PRO RATA SHARE OF
SUCH BORROWING AND, SO LONG AS THE ADMINISTRATIVE AGENT HAS NOT RECEIVED WRITTEN
NOTICE THAT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 11 WITH RESPECT TO
SUCH BORROWING HAVE NOT BEEN SATISFIED, THE ADMINISTRATIVE AGENT SHALL PAY OVER
THE FUNDS RECEIVED BY THE ADMINISTRATIVE AGENT TO THE COMPANY ON THE REQUESTED
BORROWING DATE.  EACH BORROWING SHALL BE ON A BUSINESS DAY.  EACH BASE RATE
BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF AT LEAST $2,000,000 AND AN INTEGRAL
MULTIPLE OF $1,000,000, AND EACH LIBOR BORROWING SHALL BE IN AN AGGREGATE AMOUNT
OF AT LEAST $5,000,000 AND AN INTEGRAL MULTIPLE OF AT LEAST $1,000,000.


2.2.3        CONVERSION AND CONTINUATION PROCEDURES.  (A)  SUBJECT TO SECTION
2.2.1, THE COMPANY MAY, UPON IRREVOCABLE WRITTEN NOTICE TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH CLAUSE (B) BELOW:

(A)          ELECT, AS OF ANY BUSINESS DAY, TO CONVERT ANY LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $5,000,000 A HIGHER INTEGRAL
MULTIPLE OF $1,000,000) INTO LOANS OF THE OTHER TYPE; OR

(B)           ELECT, AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LIBOR LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT

21


--------------------------------------------------------------------------------




NOT LESS THAN $5,000,000 OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000) FOR A NEW
INTEREST PERIOD; PROVIDED THAT AFTER GIVING EFFECT TO ANY PREPAYMENT, CONVERSION
OR CONTINUATION, THE AGGREGATE PRINCIPAL AMOUNT OF EACH GROUP OF LIBOR LOANS
SHALL BE AT LEAST $5,000,000 AND AN INTEGRAL MULTIPLE OF $1,000,000.

(b)           The Company shall give written notice (each such written notice, a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit E or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A)          the proposed date of conversion or continuation;

(B)           the aggregate amount of Loans to be converted or continued;

(C)           the type of Loans resulting from the proposed conversion or
continuation; and

(D)          in the case of conversion into, or continuation of, LIBOR Loans,
the duration of the requested Interest Period therefor.

(c)           If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Company has failed to select timely a new Interest Period to be
applicable to such LIBOR Loans, the Company shall be deemed to have elected to
convert such LIBOR Loans into Base Rate Loans effective on the last day of such
Interest Period.

(d)           The Administrative Agent will promptly notify each Lender of its
receipt of a notice of conversion or continuation pursuant to this Section 2.2.3
or, if no timely notice is provided by the Company, of the details of any
automatic conversion.

(e)           Any conversion of a LIBOR Loan on a day other than the last day of
an Interest Period therefor shall be subject to Section 8.4.


2.2.4        SWING LINE FACILITY.

(A)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE SWING LINE LENDER UPON
THE ADMINISTRATIVE AGENT’S RECEIPT OF ANY NOTICE OF BORROWING FOR A SWING LINE
LOAN.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, IN
ITS SOLE DISCRETION, MAKE AVAILABLE FROM TIME TO TIME UNTIL THE TERMINATION DATE
ADVANCES (EACH, A “SWING LINE LOAN”) IN ACCORDANCE WITH ANY SUCH NOTICE,
NOTWITHSTANDING THAT AFTER MAKING A REQUESTED SWING LINE LOAN, THE SUM OF THE
SWING LINE LENDER’S PRO RATA SHARE OF THE REVOLVING OUTSTANDING AND ALL
OUTSTANDING SWING LINE LOANS, MAY EXCEED THE SWING LINE LENDER’S PRO RATA SHARE
OF THE REVOLVING COMMITMENT.  THE PROVISIONS OF THIS SECTION 2.2.4 SHALL NOT
RELIEVE LENDERS OF THEIR OBLIGATIONS TO MAKE REVOLVING LOANS UNDER SECTION
2.1.1; PROVIDED THAT IF THE SWING LINE LENDER MAKES A SWING LINE LOAN PURSUANT
TO ANY SUCH NOTICE, SUCH SWING LINE LOAN SHALL BE IN

22


--------------------------------------------------------------------------------




LIEU OF ANY REVOLVING LOAN THAT OTHERWISE MAY BE MADE BY THE LENDERS PURSUANT TO
SUCH NOTICE PROVIDED SUCH NOTICE CONTAINED A REQUEST FOR A SWING LINE LOAN.  THE
AGGREGATE AMOUNT OF SWING LINE LOANS OUTSTANDING SHALL NOT EXCEED AT ANY TIME
SWING LINE AVAILABILITY.  UNTIL THE TERMINATION DATE, THE COMPANY MAY FROM TIME
TO TIME BORROW, REPAY AND REBORROW UNDER THIS SECTION 2.2.4.  EACH SWING LINE
LOAN SHALL BE MADE PURSUANT TO A NOTICE OF BORROWING DELIVERED BY THE COMPANY TO
THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTION 2.2.2.  ANY SUCH NOTICE MUST
BE GIVEN NO LATER THAN 2:00 P.M., CHICAGO TIME, ON THE BUSINESS DAY OF THE
PROPOSED SWING LINE LOAN.  UNLESS THE SWING LINE LENDER HAS RECEIVED AT LEAST
ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE FROM THE REQUIRED LENDERS INSTRUCTING IT
NOT TO MAKE A SWING LINE LOAN, THE SWING LINE LENDER SHALL, NOTWITHSTANDING THE
FAILURE OF ANY CONDITION PRECEDENT SET FORTH IN SECTION 12.2, BE ENTITLED TO
FUND THAT SWING LINE LOAN, AND THE SWING LINE LENDER SHALL HAVE EACH OTHER
LENDER MAKE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.2.4(C) OR PURCHASE
PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 2.2.4(D) WITH RESPECT TO EACH
SWING LINE LOAN.   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS, EACH SWING LINE LOAN SHALL CONSTITUTE A BASE RATE LOAN. 
THE COMPANY SHALL REPAY THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF EACH SWING
LINE LOAN UPON DEMAND THEREFOR BY THE ADMINISTRATIVE AGENT.

(B)        THE ENTIRE UNPAID BALANCE OF EACH SWING LINE LOAN AND ALL OTHER
NONCONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE TERMINATION DATE IF NOT SOONER PAID IN FULL.

(C)         THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME NO LESS
FREQUENTLY THAN ONCE WEEKLY, SHALL ON BEHALF OF THE COMPANY (AND THE COMPANY
HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS BEHALF)
REQUEST EACH LENDER WITH A REVOLVING COMMITMENT (INCLUDING THE SWING LINE
LENDER) TO MAKE A REVOLVING LOAN TO THE COMPANY (WHICH SHALL BE A BASE RATE
LOAN) IN AN AMOUNT EQUAL TO THAT LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT
OF ALL SWING LINE LOANS (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE
SUCH NOTICE IS GIVEN.  UNLESS ANY OF THE EVENTS DESCRIBED IN SECTION 13.1.3 HAS
OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 2.2.4(D) SHALL APPLY) AND
REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO
THE MAKING OF A REVOLVING LOAN ARE THEN SATISFIED, EACH LENDER SHALL DISBURSE
DIRECTLY TO THE ADMINISTRATIVE AGENT, ITS PRO RATA SHARE ON BEHALF OF THE SWING
LINE LENDER, PRIOR TO 2:00 P.M., CHICAGO TIME, IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE THAT NOTICE IS GIVEN (PROVIDED THAT SUCH NOTICE IS GIVEN BY 12:00 P.M.,
CHICAGO TIME, ON SUCH DATE).  THE PROCEEDS OF THOSE REVOLVING LOANS SHALL BE
IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED
SWING LINE LOAN.

(D)           IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING LOAN
PURSUANT TO SECTION 2.2.4(C), ONE OF THE EVENTS DESCRIBED IN SECTION 13.1.3 HAS
OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.2.4(E) BELOW, EACH LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE FOR THE BENEFIT OF
THE COMPANY, PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION
INTEREST IN THE SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH
SWING LINE LOAN.  UPON REQUEST, EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING
LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION
INTEREST.

(E)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.2.4(C) AND TO PURCHASE PARTICIPATION INTERESTS IN ACCORDANCE WITH
SECTION 2.2.4(D) SHALL BE

23


--------------------------------------------------------------------------------




ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT THAT
SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE COMPANY OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF ANY
UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT; (III) ANY INABILITY OF THE
COMPANY TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET FORTH IN THIS
AGREEMENT AT ANY TIME OR (IV) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.  IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER, AS APPLICABLE, BY 2:00 P.M.,
CHICAGO TIME, THE AMOUNT REQUIRED PURSUANT TO SECTIONS 2.2.4(C) OR 2.2.4(D), AS
THE CASE MAY BE, ON THE BUSINESS DAY ON WHICH SUCH LENDER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OF SUCH PAYMENT OR DISBURSEMENT (IT BEING UNDERSTOOD
THAT ANY SUCH NOTICE RECEIVED AFTER NOON, CHICAGO TIME, ON ANY BUSINESS DAY
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT FOLLOWING BUSINESS DAY), SUCH
LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE
SWING LINE LENDER’S ACCOUNT FORTHWITH ON DEMAND, FOR EACH DAY FROM THE DATE SUCH
AMOUNT WAS TO HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT TO THE DATE SUCH
AMOUNT IS PAID, AT A RATE PER ANNUM EQUAL TO (A) FOR THE FIRST THREE DAYS AFTER
DEMAND, THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT AND (B) THEREAFTER,
THE BASE RATE FROM TIME TO TIME IN EFFECT.


2.3           LETTER OF CREDIT PROCEDURES.


2.3.1        L/C APPLICATIONS.  THE COMPANY SHALL EXECUTE AND DELIVER TO THE
ISSUING LENDER THE MASTER LETTER OF CREDIT AGREEMENT.  THE COMPANY SHALL GIVE
NOTICE TO THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER OF THE PROPOSED
ISSUANCE OF EACH LETTER OF CREDIT ON A BUSINESS DAY WHICH IS AT LEAST THREE
BUSINESS DAYS (OR SUCH LESSER NUMBER OF DAYS AS THE ADMINISTRATIVE AGENT AND THE
ISSUING LENDER SHALL AGREE IN ANY PARTICULAR INSTANCE IN THEIR SOLE DISCRETION)
PRIOR TO THE PROPOSED DATE OF ISSUANCE OF SUCH LETTER OF CREDIT.  EACH SUCH
NOTICE SHALL BE ACCOMPANIED BY AN L/C APPLICATION, DULY EXECUTED BY THE COMPANY
AND IN ALL RESPECTS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE ISSUING
LENDER, TOGETHER WITH SUCH OTHER DOCUMENTATION AS THE ADMINISTRATIVE AGENT OR
THE ISSUING LENDER MAY REQUEST IN SUPPORT THEREOF, IT BEING UNDERSTOOD THAT EACH
L/C APPLICATION SHALL SPECIFY, AMONG OTHER THINGS, THE DATE ON WHICH THE
PROPOSED LETTER OF CREDIT IS TO BE ISSUED, THE EXPIRATION DATE OF SUCH LETTER OF
CREDIT (WHICH SHALL NOT BE LATER THAN THE SCHEDULED TERMINATION DATE; PROVIDED,
HOWEVER, THAT THE EXPIRATION DATE OF SUCH LETTER OF CREDIT MAY EXTEND UP TO 6
MONTHS AFTER THE TERMINATION DATE IF SUCH LETTER OF CREDIT IS CASH
COLLATERALIZED ON THE ISSUANCE DATE THEREFOR IN AN AMOUNT EQUAL TO 105% OF THE
STATED FACE AMOUNT THEREOF AND SUCH LETTER OF CREDIT REMAINS CASH COLLATERALIZED
IN SUCH FASHION UNTIL THE TERMINATION OR EXPIRATION OF SUCH LETTER OF CREDIT AND
THE FULL REPAYMENT OF ALL AMOUNTS OWING UNDER OR IN CONNECTION THEREWITH) AND
WHETHER SUCH LETTER OF CREDIT IS TO BE TRANSFERABLE IN WHOLE OR IN PART.  ANY
LETTER OF CREDIT OUTSTANDING AFTER THE SCHEDULED TERMINATION DATE WHICH IS CASH
COLLATERALIZED FOR THE BENEFIT OF THE ISSUING LENDER SHALL BE THE SOLE
RESPONSIBILITY OF THE ISSUING LENDER.  SO LONG AS THE ISSUING LENDER HAS NOT
RECEIVED WRITTEN NOTICE THAT THE CONDITIONS PRECEDENT SET FORTH IN SECTION 12
WITH RESPECT TO THE ISSUANCE OF SUCH LETTER OF CREDIT HAVE NOT BEEN SATISFIED,
THE ISSUING LENDER SHALL ISSUE SUCH LETTER OF CREDIT ON THE REQUESTED ISSUANCE
DATE.  THE ISSUING LENDER SHALL PROMPTLY ADVISE THE ADMINISTRATIVE AGENT OF THE
ISSUANCE OF EACH LETTER OF CREDIT AND OF ANY AMENDMENT THERETO, EXTENSION
THEREOF OR EVENT OR CIRCUMSTANCE CHANGING THE AMOUNT AVAILABLE FOR DRAWING
THEREUNDER.  IN THE EVENT OF ANY INCONSISTENCY

24


--------------------------------------------------------------------------------





BETWEEN THE TERMS OF THE MASTER LETTER OF CREDIT AGREEMENT, ANY L/C APPLICATION
AND THE TERMS OF THIS AGREEMENT, THE TERMS OF THIS AGREEMENT SHALL CONTROL.


2.3.2        PARTICIPATIONS IN LETTERS OF CREDIT.  CONCURRENTLY WITH THE
ISSUANCE OF EACH LETTER OF CREDIT, THE ISSUING LENDER SHALL BE DEEMED TO HAVE
SOLD AND TRANSFERRED TO EACH LENDER WITH A REVOLVING LOAN COMMITMENT, AND EACH
SUCH LENDER SHALL BE DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED
AND RECEIVED FROM THE ISSUING LENDER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED
INTEREST AND PARTICIPATION, TO THE EXTENT OF SUCH LENDER’S PRO RATA SHARE, IN
SUCH LETTER OF CREDIT AND THE COMPANY’S REIMBURSEMENT OBLIGATIONS WITH RESPECT
THERETO.  IF THE COMPANY DOES NOT PAY ANY REIMBURSEMENT OBLIGATION WHEN DUE, THE
COMPANY SHALL BE DEEMED TO HAVE IMMEDIATELY REQUESTED THAT THE LENDERS MAKE A
REVOLVING LOAN WHICH IS A BASE RATE LOAN IN A PRINCIPAL AMOUNT EQUAL TO SUCH
REIMBURSEMENT OBLIGATIONS.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY SUCH
LENDERS OF SUCH DEEMED REQUEST AND, WITHOUT THE NECESSITY OF COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 2.2.2, SECTION 12.2 OR OTHERWISE SUCH LENDER SHALL MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PRO RATA SHARE OF SUCH LOAN.  THE
PROCEEDS OF SUCH LOAN SHALL BE PAID OVER BY THE ADMINISTRATIVE AGENT TO THE
ISSUING LENDER FOR THE ACCOUNT OF THE COMPANY IN SATISFACTION OF SUCH
REIMBURSEMENT OBLIGATIONS.  FOR THE PURPOSES OF THIS AGREEMENT, THE
UNPARTICIPATED PORTION OF EACH LETTER OF CREDIT SHALL BE DEEMED TO BE THE
ISSUING LENDER’S “PARTICIPATION” THEREIN.  THE ISSUING LENDER HEREBY AGREES,
UPON REQUEST OF THE ADMINISTRATIVE AGENT OR ANY LENDER, TO DELIVER TO THE
ADMINISTRATIVE AGENT OR SUCH LENDER A LIST OF ALL OUTSTANDING LETTERS OF CREDIT
ISSUED BY THE ISSUING LENDER, TOGETHER WITH SUCH INFORMATION RELATED THERETO AS
THE ADMINISTRATIVE AGENT OR SUCH LENDER MAY REASONABLY REQUEST.


2.3.3        REIMBURSEMENT OBLIGATIONS.  (A) THE COMPANY HEREBY UNCONDITIONALLY
AND IRREVOCABLY AGREES TO REIMBURSE THE ISSUING LENDER FOR EACH PAYMENT OR
DISBURSEMENT MADE BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT HONORING ANY
DEMAND FOR PAYMENT MADE BY THE BENEFICIARY THEREUNDER, IN EACH CASE ON THE DATE
THAT SUCH PAYMENT OR DISBURSEMENT IS MADE.  ANY AMOUNT NOT REIMBURSED ON THE
DATE OF SUCH PAYMENT OR DISBURSEMENT SHALL BEAR INTEREST FROM THE DATE OF SUCH
PAYMENT OR DISBURSEMENT TO THE DATE THAT THE ISSUING LENDER IS REIMBURSED BY THE
COMPANY THEREFOR, PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO THE BASE RATE
FROM TIME TO TIME IN EFFECT PLUS THE BASE RATE MARGIN FROM TIME TO TIME IN
EFFECT PLUS, BEGINNING ON THE THIRD BUSINESS DAY AFTER RECEIPT OF NOTICE FROM
THE ISSUING LENDER OF SUCH PAYMENT OR DISBURSEMENT, 2%.  THE ISSUING LENDER
SHALL NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT WHENEVER ANY DEMAND FOR
PAYMENT IS MADE UNDER ANY LETTER OF CREDIT BY THE BENEFICIARY THEREUNDER;
PROVIDED THAT THE FAILURE OF THE ISSUING LENDER TO SO NOTIFY THE COMPANY OR THE
ADMINISTRATIVE AGENT SHALL NOT AFFECT THE RIGHTS OF THE ISSUING LENDER OR THE
LENDERS IN ANY MANNER WHATSOEVER.

(b)           The Company’s reimbursement obligations hereunder shall be
irrevocable and unconditional under all circumstances, including (a) any lack of
validity or enforceability of any Letter of Credit, this Agreement or any other
Loan Document, (b) the existence of any claim, set-off, defense or other right
which the Company may have at any time against a beneficiary named in a Letter
of Credit, any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), the Administrative Agent, the Issuing Lender,
any Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between the
Company and the beneficiary named in any Letter of Credit),

25


--------------------------------------------------------------------------------




(c) the validity, sufficiency or genuineness of any document which the Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof.  Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.


2.3.4        FUNDING BY LENDERS TO ISSUING LENDER.  IF THE ISSUING LENDER MAKES
ANY PAYMENT OR DISBURSEMENT UNDER ANY LETTER OF CREDIT AND (A) THE COMPANY HAS
NOT REIMBURSED THE ISSUING LENDER IN FULL FOR SUCH PAYMENT OR DISBURSEMENT BY
11:00 A.M., CHICAGO TIME, ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, (B) A
REVOLVING LOAN MAY NOT BE MADE IN ACCORDANCE WITH SECTION 2.3.2 OR (C) ANY
REIMBURSEMENT RECEIVED BY THE ISSUING LENDER FROM THE COMPANY IS OR MUST BE
RETURNED OR RESCINDED UPON OR DURING ANY BANKRUPTCY OR REORGANIZATION OF THE
COMPANY OR OTHERWISE, EACH OTHER LENDER WITH A REVOLVING LOAN COMMITMENT SHALL
BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE ISSUING
LENDER, IN FULL OR PARTIAL PAYMENT OF THE PURCHASE PRICE OF ITS PARTICIPATION IN
SUCH LETTER OF CREDIT, ITS PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT (BUT
NO SUCH PAYMENT SHALL DIMINISH THE OBLIGATIONS OF THE COMPANY UNDER
SECTION 2.3.3), AND, UPON NOTICE FROM THE ISSUING LENDER, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH OTHER LENDER THEREOF.  EACH OTHER LENDER
IRREVOCABLY AND UNCONDITIONALLY AGREES TO SO PAY TO THE ADMINISTRATIVE AGENT IN
IMMEDIATELY AVAILABLE FUNDS FOR THE ISSUING LENDER’S ACCOUNT THE AMOUNT OF SUCH
OTHER LENDER’S PRO RATA SHARE OF SUCH PAYMENT OR DISBURSEMENT.  IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT BY 2:00 P.M., CHICAGO TIME, ON THE BUSINESS DAY ON WHICH
SUCH LENDER RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OF SUCH PAYMENT OR
DISBURSEMENT (IT BEING UNDERSTOOD THAT ANY SUCH NOTICE RECEIVED AFTER NOON,
CHICAGO TIME, ON ANY BUSINESS DAY SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT FOLLOWING BUSINESS DAY), SUCH LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT
TO THE ADMINISTRATIVE AGENT FOR THE ISSUING LENDER’S ACCOUNT FORTHWITH ON
DEMAND, FOR EACH DAY FROM THE DATE SUCH AMOUNT WAS TO HAVE BEEN DELIVERED TO THE
ADMINISTRATIVE AGENT TO THE DATE SUCH AMOUNT IS PAID, AT A RATE PER ANNUM EQUAL
TO (A) FOR THE FIRST THREE DAYS AFTER DEMAND, THE FEDERAL FUNDS RATE FROM TIME
TO TIME IN EFFECT AND (B) THEREAFTER, THE BASE RATE FROM TIME TO TIME IN
EFFECT.  ANY LENDER’S FAILURE TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS
PRO RATA SHARE OF ANY SUCH PAYMENT OR DISBURSEMENT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH OTHER LENDER’S PRO RATA SHARE OF SUCH PAYMENT, BUT NO LENDER SHALL BE
RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT SUCH OTHER LENDER’S PRO RATA SHARE OF ANY SUCH PAYMENT OR
DISBURSEMENT.


2.3.5        EXISTING LETTERS OF CREDIT.  THE COMPANY, THE LENDERS AND THE
ADMINISTRATIVE AGENT AGREE THAT THOSE LETTERS OF CREDIT SET FORTH ON SCHEDULE
2.3.5 HERETO (THE “EXISTING LETTERS OF CREDIT”)1 SHALL BE DEEMED TO HAVE BEEN
ISSUED PURSUANT TO THE TERMS AND CONDITIONS HEREOF AND SHALL CONSTITUTE LETTERS
OF CREDIT HEREUNDER.  THE EXISTING LETTERS OF CREDIT SHALL BE INCLUDED UNDER THE
AGGREGATE STATED AMOUNT OF ALL LETTERS OF CREDIT ISSUED UNDER THE L/C
COMMITMENT.

--------------------------------------------------------------------------------

1 Company to schedule L/Cs, if applicable, from the existing LaSalle L/C
facility.

26


--------------------------------------------------------------------------------




 


2.4           COMMITMENTS SEVERAL.  THE FAILURE OF ANY LENDER TO MAKE A
REQUESTED LOAN ON ANY DATE SHALL NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATION
(IF ANY) TO MAKE A LOAN ON SUCH DATE, BUT NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO MAKE ANY LOAN TO BE MADE BY SUCH OTHER LENDER.


2.5           CERTAIN CONDITIONS.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS
2.2.4 AND 2.3.4 OF THIS AGREEMENT, NO LENDER SHALL HAVE AN OBLIGATION TO MAKE
ANY LOAN, OR TO PERMIT THE CONTINUATION OF OR ANY CONVERSION INTO ANY LIBOR
LOAN, AND THE ISSUING LENDER SHALL NOT HAVE ANY OBLIGATION TO ISSUE ANY LETTER
OF CREDIT, IF AN EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS.


2.6           INCREASE OF REVOLVING COMMITMENT.  THE COMPANY MAY REQUEST THAT
THE REVOLVING COMMITMENT BE INCREASED BY AN AGGREGATE AMOUNT OF UP TO
$35,000,000, ONCE AS OF THE CLOSING DATE AND THREE TIMES THEREAFTER DURING THE
TERM OF THIS AGREEMENT.  NO SUCH REQUEST SHALL BE MADE OR HONORED DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF DEFAULT.  NO SUCH
REQUEST OR CORRESPONDING INCREASE SHALL RESULT IN THE REVOLVING COMMITMENT
EXCEEDING $175,000,000 MINUS THE AGGREGATE AMOUNT OF ALL REDUCTIONS IN THE
REVOLVING COMMITMENT MADE PRIOR TO THE REQUESTED DATE OF SUCH INCREASE.  THE
COMPANY SHALL DELIVER SUCH A REQUEST, IF AT ALL, IN WRITING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS NO MORE THAN THIRTY (30) DAYS AND NO FEWER
THAN TEN (10) DAYS BEFORE THE DATE ON WHICH THE COMPANY WISHES SUCH INCREASE TO
TAKE EFFECT.  THE ADMINISTRATIVE AGENT SHALL USE REASONABLE EFFORTS TO SEEK OUT
FINANCIAL INSTITUTIONS TO PROVIDE THE ADDITIONAL AMOUNT OF THE REQUESTED
INCREASE AND ALL SUCH FINANCIAL INSTITUTIONS MUST BE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE COMPANY AND THE ADMINISTRATIVE AGENT.  IF EXISTING LENDERS
AND, IF APPLICABLE, NEW FINANCIAL INSTITUTIONS, ARE WILLING TO PROVIDE
ADDITIONAL COMMITMENTS IN THE AMOUNT OF UP TO $35,000,000, THEN SUCH INCREASE
SHALL BE GIVEN EFFECT AS OF THE DATE DESIGNATED BY THE ADMINISTRATIVE AGENT UPON
THE ADMINISTRATIVE AGENT’S RECEIPT FROM THE COMPANY, THE LENDERS AND SUCH NEW
FINANCIAL INSTITUTIONS OF THOSE AGREEMENTS, DOCUMENTS AND INSTRUMENTS REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT (WITH EACH SUCH AGREEMENT, DOCUMENT AND
INSTRUMENT BEING IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT)
TO CONSUMMATE SUCH INCREASE, INCLUDING, WITHOUT LIMITATION, AMENDMENTS, JOINDER
DOCUMENTS, AFFIRMATIONS, LEGAL OPINION LETTERS, AND PROMISSORY NOTES.  NO SUCH
INCREASE SHALL BE GIVEN EFFECT IF AN EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT IS OUTSTANDING ON THE PROPOSED EFFECTIVE DATE FOR SUCH INCREASE.  NO
LENDER SHALL HAVE ANY DUTY OR OBLIGATION TO AGREE TO INCREASE ITS COMMITMENT
HEREUNDER UPON THE COMPANY’S REQUEST FOR SUCH AN INCREASE.


SECTION 3  EVIDENCING OF LOANS.


3.1           NOTES.  THE LOANS OF EACH LENDER SHALL BE EVIDENCED BY A NOTE,
WITH APPROPRIATE INSERTIONS, PAYABLE TO THE ORDER OF SUCH LENDER IN A FACE
PRINCIPAL AMOUNT EQUAL TO THE SUM OF SUCH LENDER’S REVOLVING LOAN COMMITMENT.


3.2           RECORDKEEPING.  THE ADMINISTRATIVE AGENT, ON BEHALF OF EACH
LENDER, SHALL RECORD IN ITS RECORDS, THE DATE AND AMOUNT OF EACH LOAN MADE BY
EACH LENDER, EACH REPAYMENT OR

27


--------------------------------------------------------------------------------





CONVERSION THEREOF AND, IN THE CASE OF EACH LIBOR LOAN, THE DATES ON WHICH EACH
INTEREST PERIOD FOR SUCH LOAN SHALL BEGIN AND END.  THE AGGREGATE UNPAID
PRINCIPAL AMOUNT SO RECORDED SHALL BE REBUTTABLY PRESUMPTIVE EVIDENCE OF THE
PRINCIPAL AMOUNT OF THE LOANS OWING AND UNPAID.  THE FAILURE TO SO RECORD ANY
SUCH AMOUNT OR ANY ERROR IN SO RECORDING ANY SUCH AMOUNT SHALL NOT, HOWEVER,
LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF THE COMPANY HEREUNDER OR UNDER ANY
NOTE TO REPAY THE PRINCIPAL AMOUNT OF THE LOANS HEREUNDER, TOGETHER WITH ALL
INTEREST ACCRUING THEREON.


SECTION 4  INTEREST.


4.1           INTEREST RATES.  THE COMPANY PROMISES TO PAY INTEREST ON THE
UNPAID PRINCIPAL AMOUNT OF EACH LOAN FOR THE PERIOD COMMENCING ON THE DATE OF
SUCH LOAN UNTIL SUCH LOAN IS PAID IN FULL AS FOLLOWS:

(A)           AT ALL TIMES WHILE SUCH LOAN IS A BASE RATE LOAN, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE BASE RATE FROM TIME TO TIME IN EFFECT PLUS THE
BASE RATE MARGIN FROM TIME TO TIME IN EFFECT; AND

(B)           AT ALL TIMES WHILE SUCH LOAN IS A LIBOR LOAN, AT A RATE PER ANNUM
EQUAL TO THE SUM OF THE LIBOR RATE APPLICABLE TO EACH INTEREST PERIOD FOR SUCH
LOAN PLUS THE LIBOR MARGIN FROM TIME TO TIME IN EFFECT;

provided that at any time an Event of Default exists, at the election of the
Required Lenders, the interest rate applicable to each Loan shall be increased
by 2% (and, in the case of Obligations not bearing interest, such Obligations
shall bear interest at the Base Rate applicable to Revolving Loans plus 2%),
provided further that such increase may thereafter be rescinded by the Required
Lenders, notwithstanding Section 15.1.  Notwithstanding the foregoing, upon the
occurrence of an Event of Default under Sections 13.1.1 or 13.1.3, such increase
shall occur automatically.


4.2           INTEREST PAYMENT DATES.  ACCRUED INTEREST ON EACH BASE RATE LOAN
SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR MONTH AND AT
MATURITY.  ACCRUED INTEREST ON EACH LIBOR LOAN SHALL BE PAYABLE ON THE LAST DAY
OF EACH INTEREST PERIOD RELATING TO SUCH LOAN (AND, IN THE CASE OF A LIBOR LOAN
WITH AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON THE THREE-MONTH
ANNIVERSARY OF THE FIRST DAY OF SUCH INTEREST PERIOD), UPON A PREPAYMENT OF SUCH
LOAN, AND AT MATURITY.  AFTER MATURITY, AND AT ANY TIME AN EVENT OF DEFAULT
EXISTS, ACCRUED INTEREST ON ALL LOANS SHALL BE PAYABLE ON DEMAND.


4.3           SETTING AND NOTICE OF LIBOR RATES.  THE APPLICABLE LIBOR RATE FOR
EACH INTEREST PERIOD SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND NOTICE
THEREOF SHALL BE GIVEN BY THE ADMINISTRATIVE AGENT PROMPTLY TO THE COMPANY AND
EACH LENDER.  EACH DETERMINATION OF THE APPLICABLE LIBOR RATE BY THE
ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES HERETO, IN
THE ABSENCE OF DEMONSTRABLE ERROR.  THE ADMINISTRATIVE AGENT SHALL, UPON WRITTEN
REQUEST OF THE COMPANY OR ANY LENDER, DELIVER TO THE COMPANY OR SUCH LENDER A
STATEMENT SHOWING THE COMPUTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY APPLICABLE LIBOR RATE HEREUNDER.


4.4           COMPUTATION OF INTEREST.  INTEREST SHALL BE COMPUTED FOR THE
ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS; PROVIDED, THAT
CALCULATIONS OF INTEREST ON BASE RATE

28


--------------------------------------------------------------------------------





LOANS WILL BE MADE ON THE BASIS OF A 365/366 DAY YEAR AND ACTUAL DAYS ELAPSED. 
THE APPLICABLE INTEREST RATE FOR EACH BASE RATE LOAN SHALL CHANGE SIMULTANEOUSLY
WITH EACH CHANGE IN THE BASE RATE.


SECTION 5  FEES.


5.1           NON-USE FEE.  THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH LENDER A NON-USE FEE, FOR THE PERIOD FROM THE
CLOSING DATE TO THE TERMINATION DATE, AT THE NON-USE FEE RATE IN EFFECT FROM
TIME TO TIME OF SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME TO TIME) OF
THE UNUSED AMOUNT OF THE REVOLVING COMMITMENT.  FOR PURPOSES OF CALCULATING
USAGE UNDER THIS SECTION, THE REVOLVING COMMITMENT SHALL BE DEEMED USED TO THE
EXTENT OF REVOLVING OUTSTANDINGS (AND IN NO CASE SHALL INCLUDE OUTSTANDING SWING
LINE LOANS AS PART OF USAGE).  SUCH NON-USE FEE SHALL BE PAYABLE IN ARREARS ON
THE LAST DAY OF EACH CALENDAR QUARTER AND ON THE TERMINATION DATE FOR ANY PERIOD
THEN ENDING FOR WHICH SUCH NON-USE FEE SHALL NOT HAVE PREVIOUSLY BEEN PAID.  THE
NON-USE FEE SHALL BE COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED ON THE BASIS
OF A YEAR OF 360 DAYS.


5.2           LETTER OF CREDIT FEES.  (A)  THE COMPANY AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER A LETTER OF CREDIT FEE FOR
EACH LETTER OF CREDIT EQUAL TO THE L/C FEE RATE IN EFFECT FROM TIME TO TIME OF
SUCH LENDER’S PRO RATA SHARE (AS ADJUSTED FROM TIME TO TIME) OF THE STATED
AMOUNT OF SUCH LETTER OF CREDIT (COMPUTED FOR THE ACTUAL NUMBER OF DAYS ELAPSED
ON THE BASIS OF A YEAR OF 360 DAYS); PROVIDED THAT, AT THE ELECTION OF THE
REQUIRED LENDERS, THE RATE APPLICABLE TO EACH LETTER OF CREDIT SHALL BE
INCREASED BY 2% AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS.  SUCH LETTER OF
CREDIT FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH CALENDAR QUARTER
AND ON THE TERMINATION DATE (OR SUCH LATER DATE ON WHICH SUCH LETTER OF CREDIT
EXPIRES OR IS TERMINATED) FOR THE PERIOD FROM THE DATE OF THE ISSUANCE OF EACH
LETTER OF CREDIT (OR THE LAST DAY ON WHICH THE LETTER OF CREDIT FEE WAS PAID
WITH RESPECT THERETO) TO THE DATE SUCH PAYMENT IS DUE OR, IF EARLIER, THE DATE
ON WHICH SUCH LETTER OF CREDIT EXPIRED OR WAS TERMINATED.

(b)           In addition, with respect to each Letter of Credit, the Company
agrees to pay to the Issuing Lender, for its own account, (i) such fees and
expenses as the Issuing Lender customarily requires in connection with the
issuance, negotiation, processing and/or administration of letters of credit in
similar situations and (ii) a letter of credit fronting fee in the amount and at
the times agreed to by the Company and the Issuing Lender.

5.3           Administrative Agent’s Fees.  The Company agrees to pay to the
Administrative Agent the fees set forth in the Agent Fee Letter.


SECTION 6                         REDUCTION OR TERMINATION OF THE REVOLVING
COMMITMENT; PREPAYMENTS.


6.1           REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.


6.1.1        VOLUNTARY REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT. 
THE COMPANY MAY FROM TIME TO TIME ON AT LEAST FIVE BUSINESS DAYS’ PRIOR WRITTEN
NOTICE RECEIVED BY THE ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY ADVISE EACH
LENDER THEREOF) PERMANENTLY REDUCE

29


--------------------------------------------------------------------------------





THE REVOLVING COMMITMENT TO AN AMOUNT NOT LESS THAN THE REVOLVING OUTSTANDINGS
PLUS THE OUTSTANDING AMOUNT OF ALL SWING LINE LOANS.  ANY SUCH REDUCTION SHALL
BE IN AN AMOUNT NOT LESS THAN $2,000,000 OR A HIGHER INTEGRAL MULTIPLE OF
$1,000,000.  CONCURRENTLY WITH ANY REDUCTION OF THE REVOLVING COMMITMENT TO
ZERO, THE COMPANY SHALL PAY ALL INTEREST ON THE REVOLVING LOANS, ALL NON-USE
FEES AND ALL LETTER OF CREDIT FEES AND SHALL CASH COLLATERALIZE IN FULL ALL
OBLIGATIONS ARISING WITH RESPECT TO THE LETTERS OF CREDIT.


6.1.2        ALL REDUCTIONS OF THE REVOLVING COMMITMENT.  ALL REDUCTIONS OF THE
REVOLVING COMMITMENT SHALL REDUCE THE COMMITMENTS RATABLY AMONG THE LENDERS
ACCORDING TO THEIR RESPECTIVE PRO RATA SHARES.


6.2           PREPAYMENTS.


6.2.1        VOLUNTARY PREPAYMENTS.  THE COMPANY MAY FROM TIME TO TIME PREPAY
THE LOANS IN WHOLE OR IN PART; PROVIDED THAT THE COMPANY SHALL GIVE THE
ADMINISTRATIVE AGENT (WHICH SHALL PROMPTLY ADVISE EACH LENDER) NOTICE THEREOF
NOT LATER THAN 11:00 A.M., CHICAGO TIME, ON THE DAY OF SUCH PREPAYMENT (WHICH
SHALL BE A BUSINESS DAY), SPECIFYING THE LOANS TO BE PREPAID AND THE DATE AND
AMOUNT OF PREPAYMENT.  ANY SUCH PARTIAL PREPAYMENT OF LIBOR RATE LOANS SHALL BE
IN AN AMOUNT EQUAL TO $2,000,000 OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000.


6.2.2        MANDATORY PREPAYMENTS.  IF ON ANY DAY THE SUM OF THE REVOLVING
OUTSTANDINGS PLUS THE OUTSTANDING AMOUNT OF THE SWING LINE LOAN EXCEEDS THE
REVOLVING COMMITMENT, THE COMPANY SHALL IMMEDIATELY PREPAY REVOLVING LOANS
AND/OR CASH COLLATERALIZE THE OUTSTANDING LETTERS OF CREDIT, OR DO A COMBINATION
OF THE FOREGOING, IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH EXCESS.


6.3           MANNER OF PREPAYMENTS.


6.3.1        ALL PREPAYMENTS.  EACH VOLUNTARY PARTIAL PREPAYMENT SHALL BE IN A
PRINCIPAL AMOUNT OF $2,000,000 OR A HIGHER INTEGRAL MULTIPLE OF $1,000,000.  ANY
PARTIAL PREPAYMENT OF A GROUP OF LIBOR LOANS SHALL BE SUBJECT TO THE PROVISO TO
SECTION 2.2.3(A).  ANY PREPAYMENT OF A LIBOR LOAN ON A DAY OTHER THAN THE LAST
DAY OF AN INTEREST PERIOD THEREFOR SHALL INCLUDE INTEREST ON THE PRINCIPAL
AMOUNT BEING REPAID AND SHALL BE SUBJECT TO SECTION 8.4.  EXCEPT AS OTHERWISE
PROVIDED BY THIS AGREEMENT, ALL PRINCIPAL PAYMENTS IN RESPECT OF THE LOANS
(OTHER THAN THE SWING LINE LOANS) SHALL BE APPLIED FIRST, TO REPAY OUTSTANDING
BASE RATE LOANS AND THEN TO REPAY OUTSTANDING LIBOR RATE LOANS IN DIRECT ORDER
OF INTEREST PERIOD MATURITIES.


6.4           REPAYMENTS.


6.4.1        REVOLVING LOANS.  THE REVOLVING LOANS OF EACH LENDER SHALL BE PAID
IN FULL AND THE REVOLVING COMMITMENT SHALL TERMINATE ON THE TERMINATION DATE.


SECTION 7  MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

30


--------------------------------------------------------------------------------



 


7.1           MAKING OF PAYMENTS.  ALL PAYMENTS OF PRINCIPAL OR INTEREST ON THE
NOTES, AND OF ALL FEES, SHALL BE MADE BY THE COMPANY TO THE ADMINISTRATIVE AGENT
IN IMMEDIATELY AVAILABLE FUNDS AT THE OFFICE SPECIFIED BY THE ADMINISTRATIVE
AGENT NOT LATER THAN NOON, CHICAGO TIME, ON THE DATE DUE; AND FUNDS RECEIVED
AFTER THAT HOUR SHALL BE DEEMED TO HAVE BEEN RECEIVED BY THE ADMINISTRATIVE
AGENT ON THE FOLLOWING BUSINESS DAY.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY
REMIT TO EACH LENDER ITS SHARE OF ALL SUCH PAYMENTS RECEIVED IN COLLECTED FUNDS
BY THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH LENDER.  ALL PAYMENTS UNDER
SECTION 8.1 SHALL BE MADE BY THE COMPANY DIRECTLY TO THE LENDER ENTITLED THERETO
WITHOUT SETOFF, COUNTERCLAIM OR OTHER DEFENSE.


7.2           APPLICATION OF CERTAIN PAYMENTS.  SO LONG AS NO UNMATURED EVENT OF
DEFAULT  OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, (A) PAYMENTS
MATCHING SPECIFIC SCHEDULED PAYMENTS THEN DUE SHALL BE APPLIED TO THOSE
SCHEDULED PAYMENTS AND (B) VOLUNTARY AND MANDATORY PREPAYMENTS SHALL BE APPLIED
AS SET FORTH IN SECTIONS 6.2 AND 6.3.  AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT, ALL AMOUNTS
RECEIVED BY THE ADMINISTRATIVE AGENT OR ANY LENDER IN RESPECT OF THE OBLIGATIONS
SHALL BE APPLIED AS THE ADMINISTRATIVE AGENT SHALL DETERMINE IN ITS DISCRETION. 
CONCURRENTLY WITH EACH REMITTANCE TO ANY LENDER OF ITS SHARE OF ANY SUCH
PAYMENT, THE ADMINISTRATIVE AGENT SHALL ADVISE SUCH LENDER AS TO THE APPLICATION
OF SUCH PAYMENT.


7.3           DUE DATE EXTENSION.  IF ANY PAYMENT OF PRINCIPAL OR INTEREST WITH
RESPECT TO ANY OF THE LOANS, OR OF ANY FEES, FALLS DUE ON A DAY WHICH IS NOT A
BUSINESS DAY, THEN SUCH DUE DATE SHALL BE EXTENDED TO THE IMMEDIATELY FOLLOWING
BUSINESS DAY (UNLESS, IN THE CASE OF A LIBOR LOAN, SUCH IMMEDIATELY FOLLOWING
BUSINESS DAY IS THE FIRST BUSINESS DAY OF A CALENDAR MONTH, IN WHICH CASE SUCH
DUE DATE SHALL BE THE IMMEDIATELY PRECEDING BUSINESS DAY) AND, IN THE CASE OF
PRINCIPAL, ADDITIONAL INTEREST SHALL ACCRUE AND BE PAYABLE FOR THE PERIOD OF ANY
SUCH EXTENSION.


7.4           SETOFF.  THE COMPANY AGREES THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER HAVE ALL RIGHTS OF SET-OFF AND BANKERS’ LIEN PROVIDED BY APPLICABLE LAW,
AND IN ADDITION THERETO, THE COMPANY AGREES THAT AT ANY TIME ANY EVENT OF
DEFAULT EXISTS, THE ADMINISTRATIVE AGENT AND EACH LENDER MAY APPLY TO THE
PAYMENT OF ANY OBLIGATIONS OF THE COMPANY HEREUNDER, WHEN DUE, ANY AND ALL
BALANCES, CREDITS, DEPOSITS, ACCOUNTS OR MONEYS OF THE COMPANY THEN OR
THEREAFTER WITH THE ADMINISTRATIVE AGENT OR SUCH LENDER.


7.5           PRORATION OF PAYMENTS.  IF ANY LENDER SHALL OBTAIN ANY PAYMENT OR
OTHER RECOVERY WHETHER VOLUNTARY, INVOLUNTARY, BY APPLICATION OF OFFSET OR
OTHERWISE, ON ACCOUNT OF (A) PRINCIPAL OF OR INTEREST ON ANY LOAN, BUT EXCLUDING
(I) ANY PAYMENT PURSUANT TO SECTION 8.7 OR 15.6 AND (II) PAYMENTS OF INTEREST ON
ANY AFFECTED LOAN OR (B) ITS PARTICIPATION IN ANY LETTER OF CREDIT, IN EXCESS OF
ITS APPLICABLE PRO RATA SHARE OF PAYMENTS AND OTHER RECOVERIES OBTAINED BY ALL
LENDERS ON ACCOUNT OF PRINCIPAL OF AND INTEREST ON THE LOANS (OR SUCH
PARTICIPATION) THEN HELD BY THEM, THEN SUCH LENDER SHALL PURCHASE FROM THE OTHER
LENDERS SUCH PARTICIPATIONS IN THE LOANS (OR SUB-PARTICIPATIONS IN LETTERS OF
CREDIT) HELD BY THEM AS SHALL BE NECESSARY TO CAUSE SUCH PURCHASING LENDER TO
SHARE THE EXCESS PAYMENT OR OTHER RECOVERY RATABLY WITH EACH OF THEM; PROVIDED
THAT IF ALL OR ANY PORTION OF THE EXCESS PAYMENT OR OTHER RECOVERY IS THEREAFTER
RECOVERED FROM SUCH PURCHASING LENDER, THE PURCHASE SHALL BE RESCINDED AND THE
PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH RECOVERY.

31


--------------------------------------------------------------------------------





 


7.6           TAXES.

(A)           ALL PAYMENTS MADE BY THE COMPANY HEREUNDER OR UNDER ANY LOAN
DOCUMENTS SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM, OR OTHER DEFENSE.  TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ALL PAYMENTS HEREUNDER OR UNDER THE LOAN
DOCUMENTS (INCLUDING ANY PAYMENT OF PRINCIPAL, INTEREST, OR FEES) TO, OR FOR THE
BENEFIT, OF ANY PERSON SHALL BE MADE BY THE COMPANY FREE AND CLEAR OF AND
WITHOUT DEDUCTION OR WITHHOLDING FOR, OR ACCOUNT OF, ANY TAXES NOW OR
HEREINAFTER IMPOSED BY ANY TAXING AUTHORITY.

(B)           IF THE COMPANY MAKES ANY PAYMENT HEREUNDER OR UNDER ANY LOAN
DOCUMENT IN RESPECT OF WHICH IT IS REQUIRED BY APPLICABLE LAW TO DEDUCT OR
WITHHOLD ANY TAXES, THE COMPANY SHALL INCREASE THE PAYMENT HEREUNDER OR UNDER
ANY SUCH LOAN DOCUMENT SUCH THAT AFTER THE REDUCTION FOR THE AMOUNT OF TAXES
WITHHELD (AND ANY TAXES WITHHELD OR IMPOSED WITH RESPECT TO THE ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SECTION 7.6(B)), THE AMOUNT PAID TO THE LENDERS OR
THE ADMINISTRATIVE AGENT EQUALS THE AMOUNT THAT WAS PAYABLE HEREUNDER OR UNDER
ANY SUCH LOAN DOCUMENT WITHOUT REGARD TO THIS SECTION 7.6(B).  TO THE EXTENT THE
COMPANY WITHHOLDS ANY TAXES ON PAYMENTS HEREUNDER OR UNDER ANY LOAN DOCUMENT,
THE COMPANY SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY
WITHIN THE TIME ALLOWED FOR PAYMENT UNDER APPLICABLE LAW AND SHALL DELIVER TO
THE ADMINISTRATIVE AGENT WITHIN 30 DAYS AFTER IT HAS MADE PAYMENT TO SUCH
AUTHORITY A RECEIPT ISSUED BY SUCH AUTHORITY (OR OTHER EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT) EVIDENCING THE PAYMENT OF ALL AMOUNTS SO REQUIRED TO
BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.

(C)           IF ANY LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED BY LAW TO
MAKE ANY PAYMENTS OF ANY TAXES ON OR IN RELATION TO ANY AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY TAX IS ASSESSED
AGAINST A LENDER OR THE ADMINISTRATIVE AGENT WITH RESPECT TO AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE COMPANY WILL
INDEMNIFY SUCH PERSON AGAINST (I) SUCH TAX (AND ANY REASONABLE COUNSEL FEES AND
EXPENSES ASSOCIATED WITH SUCH TAX) AND (II) ANY TAXES IMPOSED AS A RESULT OF THE
RECEIPT OF THE PAYMENT UNDER THIS SECTION 7.6(C).  A CERTIFICATE PREPARED IN
GOOD FAITH AS TO THE AMOUNT OF SUCH PAYMENT BY SUCH LENDER OR THE ADMINISTRATIVE
AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL, CONCLUSIVE, AND BINDING ON ALL
PARTIES.

(D)           (I)            TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
LENDER THAT IS NOT A UNITED STATES PERSON WITHIN THE MEANING OF CODE SECTION
7701(A)(30) (A “NON-U.S. PARTICIPANT”) SHALL DELIVER TO THE COMPANY AND THE
ADMINISTRATIVE AGENT ON OR PRIOR TO THE CLOSING DATE (OR IN THE CASE OF A LENDER
THAT IS AN ASSIGNEE, ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER) TWO ACCURATE
AND COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR
ANY SUCCESSOR OR OTHER APPLICABLE FORM PRESCRIBED BY THE IRS) CERTIFYING TO SUCH
LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A REDUCED RATE IN, UNITED
STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN. 
IF A LENDER THAT IS A NON-U.S. PARTICIPANT IS CLAIMING A COMPLETE EXEMPTION FROM
WITHHOLDING ON INTEREST PURSUANT TO CODE SECTIONS 871(H) OR 881(C), THE LENDER
SHALL DELIVER (ALONG WITH TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
IRS FORM W-8BEN) A CERTIFICATE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO

32


--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT (ANY SUCH CERTIFICATE, A “WITHHOLDING CERTIFICATE”).  IN
ADDITION, EACH LENDER THAT IS A NON-U.S. PARTICIPANT  AGREES THAT FROM TIME TO
TIME AFTER THE CLOSING DATE, (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE,
AFTER THE DATE OF THE ASSIGNMENT TO SUCH LENDER), WHEN A LAPSE IN TIME (OR
CHANGE IN CIRCUMSTANCES OCCURS) RENDERS THE PRIOR CERTIFICATES HEREUNDER
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH LENDER SHALL, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE
AGENT TWO NEW AND ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF AN IRS FORM
W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED
BY THE IRS), AND IF APPLICABLE, A NEW WITHHOLDING CERTIFICATE, TO CONFIRM OR
ESTABLISH THE ENTITLEMENT OF SUCH LENDER OR THE ADMINISTRATIVE AGENT TO AN
EXEMPTION FROM, OR REDUCTION IN, UNITED STATES WITHHOLDING TAX ON INTEREST
PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN.

(ii)           Each Lender that is not a Non-U.S. Participant (other than any
such Lender which is taxed as a corporation for U.S. federal income tax
purposes) shall provide two properly completed and duly executed copies of IRS
Form W-9 (or any successor or other applicable form) to the Company and the
Administrative Agent certifying that such Lender is exempt from United States
backup withholding tax.  To the extent that a form provided pursuant to this
Section 7.6(d)(ii) is rendered obsolete or inaccurate in any material respects
as result of change in circumstances with respect to the status of a Lender,
such Lender shall, to the extent permitted by applicable law, deliver to the
Company and the Administrative Agent revised forms necessary to confirm or
establish the entitlement to such Lender’s or Agent’s exemption from United
States backup withholding tax.

(iii)          The Company shall not be required to pay additional amounts to a
Lender, or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).  Each Lender agrees to indemnify the Company and hold the
Company harmless for any amounts paid by the Company to the Administrative Agent
or to or on behalf of any other Lender pursuant to this Section 7.6 to the
extent that such amounts would not have been required to be paid but for the
failure of such Lender to comply with Section 7.6(d).  This indemnification
shall be made within 30 days of the date the Company makes demand therefor.

(iv)          Each Lender agrees to indemnify the Administrative Agent and hold
the Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted.  This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.


SECTION 8  INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.


8.1           INCREASED COSTS.  (A)  IF, AFTER THE DATE HEREOF, THE ADOPTION OF,
OR ANY CHANGE IN, ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION OF ANY APPLICABLE LAW, RULE OR REGULATION BY
ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE

33


--------------------------------------------------------------------------------





 


AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY:  (I) SHALL
IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY
THE FRB, BUT EXCLUDING ANY RESERVE INCLUDED IN THE DETERMINATION OF THE LIBOR
RATE PURSUANT TO SECTION 4), SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST
ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED BY ANY
LENDER; OR (II) SHALL IMPOSE ON ANY LENDER ANY OTHER CONDITION AFFECTING ITS
LIBOR LOANS, ITS NOTE OR ITS OBLIGATION TO MAKE LIBOR LOANS; AND THE RESULT OF
ANYTHING DESCRIBED IN CLAUSES (I) AND (II) ABOVE IS TO INCREASE THE COST TO (OR
TO IMPOSE A COST ON) SUCH LENDER (OR ANY LIBOR OFFICE OF SUCH LENDER) OF MAKING
OR MAINTAINING ANY LIBOR LOAN, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR
RECEIVABLE BY SUCH LENDER (OR ITS LIBOR OFFICE) UNDER THIS AGREEMENT OR UNDER
ITS NOTE WITH RESPECT THERETO, THEN UPON DEMAND BY SUCH LENDER (WHICH DEMAND
SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS FOR SUCH DEMAND AND
A CALCULATION OF THE AMOUNT THEREOF IN REASONABLE DETAIL, A COPY OF WHICH SHALL
BE FURNISHED TO THE ADMINISTRATIVE AGENT), THE COMPANY SHALL PAY DIRECTLY TO
SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL COMPENSATE SUCH LENDER FOR SUCH
INCREASED COST OR SUCH REDUCTION, SO LONG AS SUCH AMOUNTS HAVE ACCRUED ON OR
AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE DATE ON WHICH SUCH LENDER FIRST
MADE DEMAND THEREFOR.

(b)           If any Lender shall reasonably determine that any change in, or
the adoption or phase-in of, any applicable law, rule or regulation regarding
capital adequacy, or any change in the interpretation or administration thereof
by any governmental authority, central bank or comparable agency charged with
the interpretation or administration thereof, or the compliance by any Lender or
any Person controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder or under any Letter of Credit
to a level below that which such Lender or such controlling Person could have
achieved but for such change, adoption, phase-in or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy) by an amount deemed by such Lender or such controlling
Person to be material, then from time to time, upon demand by such Lender (which
demand shall be accompanied by a statement setting forth the basis for such
demand and a calculation of the amount thereof in reasonable detail, a copy of
which shall be furnished to the Administrative Agent), the Company shall pay to
such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction so long as such amounts have accrued on or
after the day which is 180 days prior to the date on which such Lender first
made demand therefor.


8.2           BASIS FOR DETERMINING INTEREST RATE INADEQUATE OR UNFAIR.  IF:

(A)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE BINDING AND CONCLUSIVE ON THE COMPANY) THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE AND REASONABLE MEANS
DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE; OR

(B)           THE REQUIRED LENDERS ADVISE THE ADMINISTRATIVE AGENT THAT THE
LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH

34


--------------------------------------------------------------------------------




 

LENDERS OF MAINTAINING OR FUNDING LIBOR LOANS FOR SUCH INTEREST PERIOD (TAKING
INTO ACCOUNT ANY AMOUNT TO WHICH SUCH LENDERS MAY BE ENTITLED UNDER SECTION 8.1)
OR THAT THE MAKING OR FUNDING OF LIBOR LOANS HAS BECOME IMPRACTICABLE AS A
RESULT OF AN EVENT OCCURRING AFTER THE DATE OF THIS AGREEMENT WHICH IN THE
OPINION OF SUCH LENDERS MATERIALLY AFFECTS SUCH LOANS; THEN THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY THE OTHER PARTIES THEREOF AND, SO LONG AS SUCH
CIRCUMSTANCES SHALL CONTINUE, (I) NO LENDER SHALL BE UNDER ANY OBLIGATION TO
MAKE OR CONVERT ANY BASE RATE LOANS INTO LIBOR LOANS AND (II) ON THE LAST DAY OF
THE CURRENT INTEREST PERIOD FOR EACH LIBOR LOAN, SUCH LOAN SHALL, UNLESS THEN
REPAID IN FULL, AUTOMATICALLY CONVERT TO A BASE RATE LOAN.


8.3           CHANGES IN LAW RENDERING LIBOR LOANS UNLAWFUL.  IF ANY CHANGE IN,
OR THE ADOPTION OF ANY NEW, LAW OR REGULATION, OR ANY CHANGE IN THE
INTERPRETATION OF ANY APPLICABLE LAW OR REGULATION BY ANY GOVERNMENTAL OR OTHER
REGULATORY BODY CHARGED WITH THE ADMINISTRATION THEREOF, SHOULD MAKE IT (OR IN
THE GOOD FAITH JUDGMENT OF ANY LENDER CAUSE A SUBSTANTIAL QUESTION AS TO WHETHER
IT IS) UNLAWFUL FOR ANY LENDER TO MAKE, MAINTAIN OR FUND LIBOR LOANS, THEN SUCH
LENDER SHALL PROMPTLY NOTIFY EACH OF THE OTHER PARTIES HERETO AND, SO LONG AS
SUCH CIRCUMSTANCES SHALL CONTINUE, (A) SUCH LENDER SHALL HAVE NO OBLIGATION TO
MAKE OR CONVERT ANY BASE RATE LOAN INTO A LIBOR LOAN (BUT SHALL MAKE BASE RATE
LOANS CONCURRENTLY WITH THE MAKING OF OR CONVERSION OF BASE RATE LOANS INTO
LIBOR LOANS BY THE LENDERS WHICH ARE NOT SO AFFECTED, IN EACH CASE IN AN AMOUNT
EQUAL TO THE AMOUNT OF LIBOR LOANS WHICH WOULD BE MADE OR CONVERTED INTO BY SUCH
LENDER AT SUCH TIME IN THE ABSENCE OF SUCH CIRCUMSTANCES) AND (B) ON THE LAST
DAY OF THE CURRENT INTEREST PERIOD FOR EACH LIBOR LOAN OF SUCH LENDER (OR, IN
ANY EVENT,  ON SUCH EARLIER DATE AS MAY BE REQUIRED BY THE RELEVANT LAW,
REGULATION OR INTERPRETATION), SUCH LIBOR LOAN SHALL, UNLESS THEN REPAID IN
FULL, AUTOMATICALLY CONVERT TO A BASE RATE LOAN.  EACH BASE RATE LOAN MADE BY A
LENDER WHICH, BUT FOR THE CIRCUMSTANCES DESCRIBED IN THE FOREGOING SENTENCE,
WOULD BE A LIBOR LOAN (AN “AFFECTED LOAN”) SHALL REMAIN OUTSTANDING FOR THE
PERIOD CORRESPONDING TO THE GROUP OF LIBOR LOANS OF WHICH SUCH AFFECTED LOAN
WOULD BE A PART ABSENT SUCH CIRCUMSTANCES.


8.4           FUNDING LOSSES.  THE COMPANY HEREBY AGREES THAT UPON DEMAND BY ANY
LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING FORTH THE BASIS
FOR THE AMOUNT BEING CLAIMED, A COPY OF WHICH SHALL BE FURNISHED TO THE
ADMINISTRATIVE AGENT), THE COMPANY WILL INDEMNIFY SUCH LENDER AGAINST ANY NET
LOSS OR EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR (INCLUDING ANY NET LOSS
OR EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR
OTHER FUNDS ACQUIRED BY SUCH LENDER TO FUND OR MAINTAIN ANY LIBOR LOAN), AS
REASONABLY DETERMINED BY SUCH LENDER, AS A RESULT OF (A) ANY PAYMENT, PREPAYMENT
OR CONVERSION OF ANY LIBOR LOAN OF SUCH LENDER ON A DATE OTHER THAN THE LAST DAY
OF AN INTEREST PERIOD FOR SUCH LOAN (INCLUDING ANY CONVERSION PURSUANT TO
SECTION 8.3) OR (B) ANY FAILURE OF THE COMPANY TO BORROW, CONVERT OR CONTINUE
ANY LOAN ON A DATE SPECIFIED THEREFOR IN A NOTICE OF BORROWING, CONVERSION OR
CONTINUATION PURSUANT TO THIS AGREEMENT.  FOR THIS PURPOSE, ALL NOTICES TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO BE
IRREVOCABLE.


8.5           RIGHT OF LENDERS TO FUND THROUGH OTHER OFFICES.  EACH LENDER MAY,
IF IT SO ELECTS, FULFILL ITS COMMITMENT AS TO ANY LIBOR LOAN BY CAUSING A
FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT IN
SUCH EVENT FOR THE PURPOSES OF THIS AGREEMENT SUCH LOAN SHALL BE DEEMED TO HAVE
BEEN MADE BY SUCH LENDER AND THE OBLIGATION OF THE COMPANY TO REPAY SUCH LOAN
SHALL NEVERTHELESS BE TO SUCH LENDER AND SHALL BE DEEMED HELD BY IT, TO THE

35


--------------------------------------------------------------------------------





EXTENT OF SUCH LOAN, FOR THE ACCOUNT OF SUCH BRANCH OR AFFILIATE.


8.6           DISCRETION OF LENDERS AS TO MANNER OF FUNDING.  NOTWITHSTANDING
ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EACH LENDER SHALL BE ENTITLED
TO FUND AND MAINTAIN ITS FUNDING OF ALL OR ANY PART OF ITS LOANS IN ANY MANNER
IT SEES FIT, IT BEING UNDERSTOOD, HOWEVER, THAT FOR THE PURPOSES OF THIS
AGREEMENT ALL DETERMINATIONS HEREUNDER SHALL BE MADE AS IF SUCH LENDER HAD
ACTUALLY FUNDED AND MAINTAINED EACH LIBOR LOAN DURING EACH INTEREST PERIOD FOR
SUCH LOAN THROUGH THE PURCHASE OF DEPOSITS HAVING A MATURITY CORRESPONDING TO
SUCH INTEREST PERIOD AND BEARING AN INTEREST RATE EQUAL TO THE LIBOR RATE FOR
SUCH INTEREST PERIOD.


8.7           MITIGATION OF CIRCUMSTANCES; REPLACEMENT OF LENDERS.  (A)  EACH
LENDER SHALL PROMPTLY NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT OF ANY
EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL RESULT IN, AND WILL USE REASONABLE
COMMERCIAL EFFORTS AVAILABLE TO IT (AND NOT, IN SUCH LENDER’S SOLE JUDGMENT,
OTHERWISE DISADVANTAGEOUS TO SUCH LENDER) TO MITIGATE OR AVOID, (I) ANY
OBLIGATION BY THE COMPANY TO PAY ANY AMOUNT PURSUANT TO SECTIONS 7.6 OR 8.1 OR
(II) THE OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2 OR 8.3 (AND,
IF ANY LENDER HAS GIVEN NOTICE OF ANY SUCH EVENT DESCRIBED IN CLAUSE (I) OR (II)
ABOVE AND THEREAFTER SUCH EVENT CEASES TO EXIST, SUCH LENDER SHALL PROMPTLY SO
NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT).  WITHOUT LIMITING THE
FOREGOING, EACH LENDER WILL DESIGNATE A DIFFERENT FUNDING OFFICE IF SUCH
DESIGNATION WILL AVOID (OR REDUCE THE COST TO THE COMPANY OF) ANY EVENT
DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND SUCH DESIGNATION WILL NOT, IN SUCH
LENDER’S SOLE JUDGMENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH LENDER.

(b)           If the Company becomes obligated to pay additional amounts to any
Lender pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the
occurrence of any circumstances described in Sections 8.2 or 8.3, the Company
may designate another bank which is acceptable to the Administrative Agent and
the Issuing Lender in their reasonable discretion (such other bank being called
a “Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Company hereunder,
and the Replacement Lender shall succeed to the rights and obligations of such
Lender hereunder.


8.8           CONCLUSIVENESS OF STATEMENTS; SURVIVAL OF PROVISIONS. 
DETERMINATIONS AND STATEMENTS OF ANY LENDER PURSUANT TO SECTIONS 8.1, 8.2, 8.3
OR 8.4 SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.  LENDERS MAY USE
REASONABLE AVERAGING AND ATTRIBUTION METHODS IN DETERMINING COMPENSATION UNDER
SECTIONS 8.1 AND 8.4, AND THE PROVISIONS OF SUCH SECTIONS SHALL SURVIVE
REPAYMENT OF THE OBLIGATIONS, CANCELLATION OF ANY NOTES, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT AND TERMINATION OF THIS AGREEMENT.

36


--------------------------------------------------------------------------------





 


SECTION 9  REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:


9.1           ORGANIZATION.  EACH OF THE COMPANY AND EACH RESTRICTED SUBSIDIARY
IS VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF
ORGANIZATION; AND EACH OF THE COMPANY AND EACH RESTRICTED SUBSIDIARY IS DULY
QUALIFIED TO DO BUSINESS IN EACH JURISDICTION WHERE, BECAUSE OF THE NATURE OF
ITS ACTIVITIES OR PROPERTIES, SUCH QUALIFICATION IS REQUIRED, EXCEPT FOR SUCH
JURISDICTIONS WHERE THE FAILURE TO SO QUALIFY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


9.2           AUTHORIZATION; NO CONFLICT.  THE COMPANY IS DULY AUTHORIZED TO
EXECUTE AND DELIVER EACH LOAN DOCUMENT, THE COMPANY IS DULY AUTHORIZED TO BORROW
MONIES HEREUNDER AND PERFORM ITS OBLIGATIONS UNDER EACH LOAN DOCUMENT.  THE
EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF EACH LOAN DOCUMENT, AND
THE BORROWINGS BY THE COMPANY HEREUNDER, DO NOT AND WILL NOT (A) REQUIRE ANY
CONSENT OR APPROVAL OF ANY GOVERNMENTAL AGENCY OR AUTHORITY (OTHER THAN ANY
CONSENT OR APPROVAL WHICH HAS BEEN OBTAINED AND IS IN FULL FORCE AND EFFECT) OR
WHICH THE FAILURE TO SO OBTAIN COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT, (B) CONFLICT WITH (I) ANY PROVISION OF LAW, (II) THE
CHARTER, BY-LAWS OR OTHER MATERIAL AGREEMENTS DISCLOSED IN THE COMPANY’S MOST
RECENT FILING WITH THE SEC ON FORM 10-K OR (III) ANY MATERIAL AGREEMENT,
INDENTURE, INSTRUMENT OR OTHER DOCUMENT, OR ANY JUDGMENT, ORDER OR DECREE, WHICH
IS BINDING UPON THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR (C) REQUIRE, OR RESULT IN, THE CREATION OR IMPOSITION
OF ANY LIEN ON ANY ASSET OF THE COMPANY OR ANY RESTRICTED SUBSIDIARY (OTHER THAN
LIENS, IF ANY, IN FAVOR OF THE ADMINISTRATIVE AGENT CREATED PURSUANT TO THE LOAN
DOCUMENTS).


9.3           VALIDITY AND BINDING NATURE.  EACH OF THIS AGREEMENT AND EACH
OTHER LOAN DOCUMENT IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY,
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
BANKRUPTCY, INSOLVENCY AND SIMILAR LAWS AFFECTING THE ENFORCEABILITY OF
CREDITORS’ RIGHTS GENERALLY AND TO GENERAL PRINCIPLES OF EQUITY.


9.4           FINANCIAL CONDITION.  THE AUDITED CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES AS AT MAY 31, 2006,  COPIES OF
WHICH HAVE BEEN DELIVERED TO EACH LENDER, WERE PREPARED IN ACCORDANCE WITH GAAP
(SUBJECT, IN THE CASE OF SUCH UNAUDITED STATEMENTS, TO THE ABSENCE OF FOOTNOTES
AND TO NORMAL YEAR-END ADJUSTMENTS) AND PRESENT FAIRLY THE CONSOLIDATED
FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS AT SUCH DATES AND THE
RESULTS OF THEIR OPERATIONS FOR THE PERIODS THEN ENDED.


9.5           NO MATERIAL ADVERSE CHANGE.  SINCE MAY 31, 2006, THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION, OPERATIONS, ASSETS, BUSINESS
OR PROPERTIES OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE.


9.6           LITIGATION AND CONTINGENT LIABILITIES.  NO LITIGATION (INCLUDING
DERIVATIVE ACTIONS), ARBITRATION PROCEEDING OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING IS PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST THE
COMPANY OR ANY RESTRICTED SUBSIDIARY WHICH

37


--------------------------------------------------------------------------------





 


COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, EXCEPT AS SET
FORTH IN SCHEDULE 9.6.  OTHER THAN ANY LIABILITY INCIDENT TO SUCH LITIGATION OR
PROCEEDINGS, NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY HAS ANY MATERIAL
CONTINGENT LIABILITIES NOT LISTED ON SCHEDULE 9.6 OR PERMITTED BY SECTION 11.1.


9.7           OWNERSHIP OF PROPERTIES; LIENS.  EACH OF THE COMPANY AND EACH OF
ITS RESTRICTED SUBSIDIARIES OWNS GOOD AND, IN THE CASE OF REAL PROPERTY, 
SUFFICIENT TITLE TO ALL OF ITS PROPERTIES AND ASSETS, REAL AND PERSONAL,
TANGIBLE AND INTANGIBLE, OF ANY NATURE WHATSOEVER (INCLUDING PATENTS,
TRADEMARKS, TRADE NAMES, SERVICE MARKS AND COPYRIGHTS) THAT INDIVIDUALLY OR IN
THE AGGREGATE ARE MATERIAL, FREE AND CLEAR OF ALL LIENS, CHARGES AND CLAIMS
(INCLUDING INFRINGEMENT CLAIMS WITH RESPECT TO PATENTS, TRADEMARKS, SERVICE
MARKS, COPYRIGHTS AND THE LIKE) EXCEPT AS PERMITTED BY SECTION 11.2.


9.8           EQUITY OWNERSHIP; SUBSIDIARIES.  ALL ISSUED AND OUTSTANDING
CAPITAL SECURITIES OF THE COMPANY AND EACH RESTRICTED SUBSIDIARY ARE DULY
AUTHORIZED AND VALIDLY ISSUED, FULLY PAID, NON-ASSESSABLE, AND FREE AND CLEAR OF
ALL LIENS OTHER THAN THOSE IN FAVOR OF THE ADMINISTRATIVE AGENT (IF ANY), AND
SUCH SECURITIES WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND FEDERAL
LAWS CONCERNING THE ISSUANCE OF SECURITIES.  SCHEDULE 9.8 SETS FORTH THE
AUTHORIZED CAPITAL SECURITIES OF EACH RESTRICTED SUBSIDIARY AND EACH
UNRESTRICTED SUBSIDIARY AS OF THE CLOSING DATE AND IDENTIFIES EACH OWNER OF SUCH
CAPITAL SECURITIES AND THEIR PERCENTAGE OF THE TOTAL CAPITAL SECURITIES WHICH
EACH OWNER OWNS.  EACH RESTRICTED SUBSIDIARY IS A WHOLLY-OWNED SUBSIDIARY 
EXCEPT AS SET FORTH ON SCHEDULE 9.8.  AS OF THE CLOSING DATE, EXCEPT AS SET
FORTH ON SCHEDULE 9.8, THERE ARE NO PRE-EMPTIVE OR OTHER OUTSTANDING RIGHTS,
OPTIONS, WARRANTS, CONVERSION RIGHTS OR OTHER SIMILAR AGREEMENTS OR
UNDERSTANDINGS FOR THE PURCHASE OR ACQUISITION OF ANY CAPITAL SECURITIES OF THE
COMPANY OR ANY RESTRICTED SUBSIDIARY.  THE COMPANY SHALL UPDATE SCHEDULE 9.8
PROMPTLY AFTER (A) THE CREATION OR ACQUISITION BY THE COMPANY OR A SUBSIDIARY
THEREOF OF A NEW SUBSIDIARY, (B) ANY CHANGE IN THE OWNERSHIP STRUCTURE OF ANY
WHOLLY-OWNED RESTRICTED SUBSIDIARY THAT RESULTS IN SUCH RESTRICTED SUBSIDIARY NO
LONGER BEING A WHOLLY-OWNED SUBSIDIARY OR (C) ANY CHANGE IN A SUBSIDIARY’S
DESIGNATION AS AN UNRESTRICTED SUBSIDIARY OR A RESTRICTED SUBSIDIARY; PROVIDED,
SUCH UPDATE IN AND OF ITSELF SHALL NOT CAUSE SUCH ACTION TO BE PERMITTED
HEREUNDER IF SUCH ACTION IS OTHERWISE PROHIBITED HEREUNDER.


9.9           PENSION PLANS.  (A) THE UNFUNDED LIABILITY OF ALL PENSION PLANS
DOES NOT IN THE AGGREGATE EXCEED TWENTY PERCENT OF THE TOTAL PLAN LIABILITY FOR
ALL SUCH PENSION PLANS EXCEPT TO THE EXTENT THE COMPANY WILL REDUCE SUCH
UNFUNDED LIABILITY TO LESS THAN OR EQUAL TO TWENTY PERCENT OF TOTAL PLAN
LIABILITY WITHIN 30 DAYS AFTER THE COMPANY OBTAINS KNOWLEDGE OF THE UNFUNDED
LIABILITY.  EACH PENSION PLAN COMPLIES IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS.  NO CONTRIBUTION FAILURE UNDER
SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR THE TERMS OF ANY PENSION PLAN
HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN, SUFFICIENT TO GIVE RISE TO A LIEN
UNDER SECTION 302(F) OF ERISA, OR OTHERWISE TO HAVE A MATERIAL ADVERSE EFFECT. 
THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF COMPANY, THREATENED, CLAIMS,
ACTIONS, INVESTIGATIONS OR LAWSUITS AGAINST ANY PENSION PLAN, ANY FIDUCIARY OF
ANY PENSION PLAN, OR COMPANY OR OTHER ANY MEMBER OF THE CONTROLLED GROUP WITH
RESPECT TO A PENSION PLAN OR A MULTIEMPLOYER PENSION PLAN WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NEITHER THE COMPANY NOR ANY
OTHER MEMBER OF THE CONTROLLED GROUP HAS ENGAGED IN ANY PROHIBITED TRANSACTION
(AS DEFINED IN SECTION 4975 OF THE CODE OR SECTION 406 OF

38


--------------------------------------------------------------------------------





 


ERISA) IN CONNECTION WITH ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
WOULD SUBJECT THAT PERSON TO ANY MATERIAL LIABILITY.  WITHIN THE PAST FIVE
YEARS, NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS
ENGAGED IN A TRANSACTION WHICH RESULTED IN A PENSION PLAN WITH AN UNFUNDED
LIABILITY BEING TRANSFERRED OUT OF THE CONTROLLED GROUP, WHICH COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO TERMINATION EVENT HAS
OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY PENSION PLAN,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(b)           All contributions (if any) have been made to any Multiemployer
Pension Plan that are required to be made by the Company or any other member of
the Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.


9.10         INVESTMENT COMPANY ACT.  NEITHER THE COMPANY NOR ANY RESTRICTED
SUBSIDIARY IS AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” OR A “SUBSIDIARY” OF AN “INVESTMENT COMPANY,” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940.


9.11         [INTENTIONALLY OMITTED].


9.12         REGULATION U.  THE COMPANY IS NOT ENGAGED PRINCIPALLY, OR AS ONE OF
ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF
PURCHASING OR CARRYING MARGIN STOCK.


9.13         TAXES.  EACH OF THE COMPANY AND EACH RESTRICTED SUBSIDIARY HAS
TIMELY FILED ALL TAX RETURNS AND REPORTS REQUIRED BY LAW TO HAVE BEEN FILED BY
IT AND HAS PAID ALL TAXES AND GOVERNMENTAL CHARGES DUE AND PAYABLE WITH RESPECT
TO SUCH RETURN, EXCEPT ANY SUCH TAXES OR CHARGES (A) WHICH ARE BEING DILIGENTLY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS OR (B)
THE FILING OR AMOUNT OF WHICH IS NOT INDIVIDUALLY OR IN THE AGGREGATE MATERIAL. 
THE COMPANY AND THE RESTRICTED SUBSIDIARIES HAVE MADE ADEQUATE RESERVES ON THEIR
BOOKS AND RECORDS IN ACCORDANCE WITH GAAP FOR ALL TAXES THAT HAVE ACCRUED BUT
WHICH ARE NOT YET DUE AND PAYABLE.  NEITHER THE COMPANY NOR ANY RESTRICTED
SUBSIDIARY HAS PARTICIPATED IN ANY TRANSACTION THAT RELATES TO A YEAR OF THE
TAXPAYER (WHICH IS STILL OPEN UNDER THE APPLICABLE STATUTE OF LIMITATIONS) WHICH
IS A “REPORTABLE TRANSACTION” WITHIN THE MEANING OF TREASURY REGULATION SECTION
1.6011-4(B)(2) (IRRESPECTIVE OF THE DATE WHEN THE TRANSACTION WAS ENTERED INTO).

39


--------------------------------------------------------------------------------





 


9.14         SOLVENCY, ETC.  ON THE CLOSING DATE, AND IMMEDIATELY PRIOR TO AND
AFTER GIVING EFFECT TO THE ISSUANCE OF EACH LETTER OF CREDIT AND EACH BORROWING
HEREUNDER AND THE USE OF THE PROCEEDS THEREOF, WITH RESPECT TO THE COMPANY AND
THE RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, (A) THE FAIR VALUE OF THEIR
ASSETS IS GREATER THAN THE AMOUNT OF THEIR LIABILITIES (INCLUDING DISPUTED,
CONTINGENT AND UNLIQUIDATED LIABILITIES) AS SUCH VALUE IS ESTABLISHED AND
LIABILITIES EVALUATED IN ACCORDANCE WITH GAAP, (B) THE PRESENT FAIR SALEABLE
VALUE OF THEIR ASSETS IS NOT LESS THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY
THE PROBABLE LIABILITY ON THEIR DEBTS AS THEY BECOME ABSOLUTE AND MATURED, (C)
THEY ARE ABLE TO REALIZE UPON THEIR ASSETS AND PAY THEIR DEBTS AND OTHER
LIABILITIES (INCLUDING DISPUTED, CONTINGENT AND UNLIQUIDATED LIABILITIES) AS
THEY MATURE IN THE NORMAL COURSE OF BUSINESS, (D) THEY DO NOT INTEND TO, AND DO
NOT BELIEVE THAT THEY WILL, INCUR DEBTS OR LIABILITIES BEYOND THEIR ABILITY TO
PAY AS SUCH DEBTS AND LIABILITIES MATURE AND (E) THEY ARE NOT ENGAGED IN
BUSINESS OR A TRANSACTION, AND ARE NOT ABOUT TO ENGAGE IN BUSINESS OR A
TRANSACTION, FOR WHICH THEIR PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL
CAPITAL.


9.15         ENVIRONMENTAL MATTERS.  AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED
IN THE MOST RECENT SEC FILINGS, NEITHER THE COMPANY NOR ANY RESTRICTED
SUBSIDIARY HAS KNOWLEDGE OF ANY LIABILITY OR HAS RECEIVED ANY NOTICE OF ANY
LIABILITY, AND NO PROCEEDING HAS BEEN INSTITUTED RAISING ANY LIABILITY AGAINST
THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES OR ANY OF THEIR RESPECTIVE
REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED OR OPERATED BY ANY OF THEM OR
OTHER ASSETS, ALLEGING ANY DAMAGE TO THE ENVIRONMENT OR VIOLATION OF ANY
ENVIRONMENTAL LAWS, EXCEPT, IN EACH CASE, SUCH AS COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT INDIVIDUALLY OR IN THE
AGGREGATE.  AS OF THE CLOSING DATE, EXCEPT AS DISCLOSED IN THE MOST RECENT SEC
FILINGS, AND EXCEPT AS OTHERWISE DISCLOSED IN WRITING:

(A)           NEITHER THE COMPANY NOR ANY RESTRICTED SUBSIDIARY HAS KNOWLEDGE OF
ANY FACTS WHICH WOULD GIVE RISE TO ANY LIABILITY, PUBLIC OR PRIVATE, FOR
VIOLATION OF ENVIRONMENTAL LAWS OR DAMAGE TO THE ENVIRONMENT EMANATING FROM,
OCCURRING ON OR IN ANY WAY RELATED TO REAL PROPERTIES NOW OR FORMERLY OWNED,
LEASED OR OPERATED BY ANY OF THEM OR TO OTHER ASSETS OR THEIR USE, EXCEPT, IN
EACH CASE, SUCH AS COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT;

(B)           NEITHER THE COMPANY NOR ANY OF ITS RESTRICTED SUBSIDIARIES HAS
STORED ANY HAZARDOUS SUBSTANCES ON REAL PROPERTIES NOW OR FORMERLY OWNED, LEASED
OR OPERATED BY ANY OF THEM OR HAS DISPOSED OF ANY HAZARDOUS SUBSTANCES IN A
MANNER CONTRARY TO ANY ENVIRONMENTAL LAWS IN EACH CASE IN ANY MANNER THAT COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT; AND

(C)           ALL BUILDINGS ON ALL REAL PROPERTIES NOW OWNED, LEASED OR OPERATED
BY THE COMPANY OR ANY OF ITS RESTRICTED SUBSIDIARIES ARE IN COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS, EXCEPT WHERE FAILURE TO COMPLY COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


9.16         INSURANCE.  THE COMPANY AND EACH RESTRICTED SUBSIDIARY AND THEIR
RESPECTIVE PROPERTIES ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE
COMPANIES WHICH ARE NOT AFFILIATES OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING SUCH RISKS AS
ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR

40


--------------------------------------------------------------------------------





 


BUSINESSES AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE COMPANY AND THE
RESTRICTED SUBSIDIARIES OPERATE.


9.17         INFORMATION.  ALL INFORMATION HERETOFORE OR CONTEMPORANEOUSLY
HEREWITH FURNISHED IN WRITING BY THE COMPANY TO THE ADMINISTRATIVE AGENT OR ANY
LENDER FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IS, AND ALL WRITTEN INFORMATION HEREAFTER FURNISHED BY OR ON
BEHALF OF THE COMPANY TO THE ADMINISTRATIVE AGENT OR ANY LENDER PURSUANT HERETO
OR IN CONNECTION HEREWITH WILL BE, TRUE AND ACCURATE IN EVERY MATERIAL RESPECT
ON THE DATE AS OF WHICH SUCH INFORMATION IS DATED OR CERTIFIED, AND NONE OF SUCH
INFORMATION IS OR WILL BE INCOMPLETE BY OMITTING TO STATE ANY MATERIAL FACT
NECESSARY TO MAKE SUCH INFORMATION NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES
UNDER WHICH MADE (IT BEING RECOGNIZED BY THE ADMINISTRATIVE AGENT AND THE
LENDERS THAT ANY PROJECTIONS AND FORECASTS PROVIDED BY THE COMPANY ARE BASED ON
GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY THE COMPANY TO BE REASONABLE AS
OF THE DATE OF THE APPLICABLE PROJECTIONS OR ASSUMPTIONS AND THAT ACTUAL RESULTS
DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS AND FORECASTS MAY
DIFFER FROM PROJECTED OR FORECASTED RESULTS).


9.18         INTELLECTUAL PROPERTY.  EACH OF THE COMPANY AND EACH RESTRICTED
SUBSIDIARY OWNS AND POSSESSES OR HAS A LICENSE OR OTHER RIGHT TO USE ALL
PATENTS, PATENT RIGHTS, TRADEMARKS, TRADEMARK RIGHTS, TRADE NAMES, TRADE NAME
RIGHTS, SERVICE MARKS, SERVICE MARK RIGHTS, AND COPYRIGHTS AS ARE NECESSARY FOR
THE CONDUCT OF THE BUSINESSES OF THE COMPANY OR SUCH RESTRICTED SUBSIDIARY, AS
APPLICABLE, EXCEPT TO THE EXTENT THE LACK OF SUCH RIGHTS COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, WITHOUT ANY INFRINGEMENT UPON RIGHTS
OF OTHERS WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


9.19         NO DEFAULT.  NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
EXISTS OR WOULD RESULT FROM THE INCURRENCE BY THE COMPANY OR ANY RESTRICTED
SUBSIDIARY OF ANY DEBT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


SECTION 10  AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than contingent or indemnification obligations which survive the termination of
this Agreement) and all Letters of Credit have been terminated, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:


10.1         REPORTS, CERTIFICATES AND OTHER INFORMATION.  FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH LENDER:


10.1.1      ANNUAL REPORT.  (A) PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN
90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR, A COPY OF THE ANNUAL AUDIT REPORT
OF THE COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, INCLUDING THEREIN
CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF EARNINGS AND CASH FLOWS OF THE
COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR,  TOGETHER WITH A
REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM THEREON WITHOUT ADVERSE
REFERENCE TO GOING CONCERN VALUE AND WITHOUT QUALIFICATION BY KPMG LLP OR SUCH
OTHER INDEPENDENT AUDITORS OF RECOGNIZED STANDING SELECTED BY THE COMPANY AND
REASONABLY ACCEPTABLE

41


--------------------------------------------------------------------------------





 


TO THE ADMINISTRATIVE AGENT; PROVIDED THAT THE AVAILABILITY ON EDGAR OR THE
INTERNET WITHIN THE TIME PERIOD SPECIFIED ABOVE OF THE COMPANY’S ANNUAL REPORT
ON FORM 10-K FOR SUCH FISCAL YEAR (TOGETHER WITH THE COMPANY’S ANNUAL REPORT TO
SHAREHOLDERS, IF ANY, PREPARED PURSUANT TO RULE 14A-3 UNDER THE EXCHANGE ACT)
PREPARED IN ACCORDANCE WITH THE REQUIREMENTS THEREFOR AND FILED WITH THE SEC
SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS SECTION 10.1.1(A), AND (B)
PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN 100 DAYS AFTER THE CLOSE OF EACH
FISCAL YEAR, A WRITTEN STATEMENT FROM THE COMPANY’S ACCOUNTANTS TO THE EFFECT
THAT IN MAKING THE EXAMINATION NECESSARY FOR THE SIGNING OF SUCH ANNUAL AUDIT
REPORT BY SUCH ACCOUNTANTS, NOTHING CAME TO THEIR ATTENTION THAT CAUSED THEM TO
BELIEVE THAT THE COMPANY WAS NOT IN COMPLIANCE WITH ANY PROVISION OF SECTIONS
11.1, 11.3, 11.4 OR 11.13 OF THIS AGREEMENT INSOFAR AS SUCH PROVISION RELATES TO
ACCOUNTING MATTERS OR, IF SOMETHING HAS COME TO THEIR ATTENTION THAT CAUSED THEM
TO BELIEVE THAT THE COMPANY WAS NOT IN COMPLIANCE WITH ANY SUCH PROVISION,
DESCRIBING SUCH NON-COMPLIANCE IN REASONABLE DETAIL.  THE COMPANY SHALL ALSO
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPTLY WHEN AVAILABLE AND
IN ANY EVENT WITHIN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR CONSOLIDATED
BALANCE SHEETS AND STATEMENTS OF EARNINGS AND CASH FLOWS OF THE COMPANY AND ALL
RESTRICTED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR PREPARED IN ACCORDANCE
WITH GAAP AND A CONSOLIDATED BALANCE SHEET AND STATEMENT OF EARNINGS AND CASH
FLOWS OF ALL OF THE COMPANY’S UNRESTRICTED SUBSIDIARIES AS AT THE END OF SUCH
FISCAL YEAR PREPARED IN ACCORDANCE WITH GAAP, TOGETHER WITH INFORMATION ON
ELIMINATION ENTRIES (SUBJECT, IN THE CASE OF THE FINANCIAL STATEMENTS FOR THE
COMPANY AND ITS RESTRICTED SUBSIDIARIES AND THE FINANCIAL STATEMENTS FOR THE
COMPANY’S UNRESTRICTED SUBSIDIARIES, TO THE ABSENCE OF FOOTNOTES AND OTHER
DEVIATIONS FROM GAAP THAT ARE TO BE LISTED OR ITEMIZED BY THE COMPANY UPON
SUBMISSION OF SUCH FINANCIAL STATEMENTS).


10.1.2      INTERIM REPORTS.  (A)  PROMPTLY WHEN AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER, CONSOLIDATED BALANCE SHEETS
OF THE COMPANY AND ITS SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER,
TOGETHER WITH CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOWS FOR SUCH FISCAL
QUARTER AND FOR THE PERIOD BEGINNING WITH THE FIRST DAY OF SUCH FISCAL YEAR AND
ENDING ON THE LAST DAY OF SUCH FISCAL QUARTER,  TOGETHER WITH A COMPARISON WITH
THE CORRESPONDING PERIOD OF THE PREVIOUS FISCAL YEAR CERTIFIED BY A SENIOR
OFFICER OF THE COMPANY; PROVIDED, THAT THE AVAILABILITY ON EDGAR OR THE INTERNET
WITHIN THE TIME PERIOD SPECIFIED ABOVE OF COPIES OF THE COMPANY’S QUARTERLY
REPORT ON FORM 10-Q PREPARED IN COMPLIANCE WITH THE REQUIREMENTS THEREFOR AND
FILED WITH THE SEC SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS SECTION
10.1.2.  THE COMPANY SHALL ALSO FURNISH TO THE ADMINISTRATIVE AGENT AND EACH
LENDER PROMPTLY WHEN AVAILABLE AND IN ANY EVENT WITHIN 45 DAYS AFTER THE CLOSE
OF EACH FISCAL QUARTER CONSOLIDATED BALANCE SHEETS OF THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES AS OF THE END OF SUCH FISCAL QUARTER TOGETHER WITH
CONSOLIDATED STATEMENTS OF EARNINGS AND CASH FLOWS FOR SUCH FISCAL QUARTER AND
CONSOLIDATED BALANCE SHEETS OF THE COMPANY’S UNRESTRICTED SUBSIDIARIES AS OF THE
END OF SUCH FISCAL QUARTER, TOGETHER WITH A CONSOLIDATED STATEMENT OF EARNINGS
AND CASH FLOW AND INFORMATION ON ELIMINATION ENTRIES REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT.  ALL DELIVERIES UNDER THIS SECTION SHALL BE PREPARED
IN ACCORDANCE WITH GAAP (SUBJECT, IN THE CASE OF THE FINANCIAL STATEMENTS FOR
THE COMPANY AND ITS RESTRICTED SUBSIDIARIES AND THE FINANCIAL STATEMENTS FOR THE
COMPANY’S UNRESTRICTED SUBSIDIARIES, TO THE ABSENCE OF FOOTNOTES AND OTHER
DEVIATIONS FROM GAAP THAT ARE TO BE LISTED OR ITEMIZED BY THE COMPANY UPON
SUBMISSION OF SUCH FINANCIAL STATEMENTS).

42


--------------------------------------------------------------------------------





 


10.1.3      COMPLIANCE CERTIFICATES.  WITHIN 10 BUSINESS DAYS OF THE FURNISHING
OF A COPY OF OR THE MAKING AVAILABLE ON EDGAR OR THE INTERNET OF, AS THE CASE
MAY BE, OF EACH ANNUAL AUDIT REPORT OF FORM 10-K, AS THE CASE MAY BE, PURSUANT
TO SECTION 10.1.1 AND EACH SET OF QUARTERLY STATEMENTS OR FORM 10-Q, AS THE CASE
MAY BE, PURSUANT TO SECTION 10.1.2, A DULY COMPLETED COMPLIANCE CERTIFICATE IN
THE FORM OF EXHIBIT B, WITH APPROPRIATE INSERTIONS, DATED THE DATE OF SUCH
ANNUAL REPORT OR SUCH QUARTERLY STATEMENTS AND SIGNED BY A SENIOR OFFICER OF THE
COMPANY, CONTAINING A COMPUTATION OF EACH OF THE FINANCIAL RATIOS AND
RESTRICTIONS SET FORTH IN SECTION 11.13 AND TO THE EFFECT THAT SUCH SENIOR
OFFICER HAS NOT BECOME AWARE OF ANY EVENT OF DEFAULT OR UNMATURED EVENT OF
DEFAULT THAT HAS OCCURRED AND IS CONTINUING OR, IF THERE IS ANY SUCH EVENT,
DESCRIBING IT AND THE STEPS, IF ANY, BEING TAKEN TO CURE IT.


10.1.4      REPORTS TO THE SEC AND TO SHAREHOLDERS.  PROMPTLY UPON THE FILING OR
SENDING THEREOF, COPIES OF ALL REGULAR, PERIODIC OR SPECIAL REPORTS OF THE
COMPANY FILED WITH THE SEC; COPIES OF ALL REGISTRATION STATEMENTS OF THE COMPANY
FILED WITH THE SEC (OTHER THAN ON FORM S-8); AND COPIES OF ALL PROXY STATEMENTS
OR OTHER COMMUNICATIONS MADE TO SECURITY HOLDERS GENERALLY, PROVIDED THAT THE
AVAILABILITY ON EDGAR OR THE INTERNET OF ANY SUCH REPORT, STATEMENT OR
COMMUNICATION SHALL BE DEEMED TO SATISFY THE REQUIREMENTS OF THIS SECTION 10.1.4
WITH RESPECT SUCH REPORT, STATEMENT OR COMMUNICATION.


10.1.5      NOTICE OF DEFAULT, LITIGATION AND ERISA MATTERS.  PROMPTLY UPON ANY
SENIOR OFFICER BECOMING AWARE OF ANY OF THE FOLLOWING, WRITTEN NOTICE DESCRIBING
THE SAME AND THE STEPS BEING TAKEN BY THE COMPANY OR THE SUBSIDIARY AFFECTED
THEREBY WITH RESPECT THERETO:

(A)           THE OCCURRENCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF
DEFAULT;

(B)           ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE COMPANY TO THE LENDERS AND WHICH WILL
NOT BE DISCLOSED IN THE NEXT APPLICABLE SEC FILINGS IN ACCORDANCE WITH THE
REQUIREMENTS THEREOF, WHICH HAS BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE
COMPANY, IS THREATENED AGAINST THE COMPANY OR ANY RESTRICTED SUBSIDIARY OR TO
WHICH ANY OF THE PROPERTIES OF ANY THEREOF IS SUBJECT WHICH MIGHT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)           THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP
OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, OR THE FAILURE OF ANY MEMBER
OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN (IF
SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA)
OR TO ANY MULTIEMPLOYER PENSION PLAN, OR THE TAKING OF ANY ACTION WITH RESPECT
TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY FURNISH
A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY
MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PENSION PLAN),
OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY WITH RESPECT
TO ANY POST-RETIREMENT WELFARE BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANOTHER MEMBER OF THE CONTROLLED GROUP, OR ANY NOTICE THAT ANY
MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS
MAY BE REQUIRED TO AVOID A

43


--------------------------------------------------------------------------------




 

REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN EXCISE TAX, THAT ANY SUCH
PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412
OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN
IS OR MAY BECOME INSOLVENT; OR

(D)           ANY OTHER EVENT (INCLUDING (I) ANY VIOLATION OF ANY ENVIRONMENTAL
LAW OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM OR (II) THE ENACTMENT OR
EFFECTIVENESS OF ANY LAW, RULE OR REGULATION) WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT AND WHICH WILL NOT BE DISCLOSED IN THE NEXT
APPLICABLE SEC FILINGS IN ACCORDANCE WITH THE REQUIREMENTS THEREOF.


10.1.6      PROJECTIONS.  AS SOON AS REASONABLY PRACTICABLE BUT NO LATER THAN 60
DAYS AFTER THE BEGINNING OF A FISCAL YEAR, PROVIDED THAT FINANCIAL PROJECTIONS
HAVE BEEN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY FOR SUCH FISCAL
YEAR, THE FINANCIAL PROJECTIONS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES
FOR SUCH FISCAL YEAR, WITH EACH SET OF FINANCIAL PROJECTIONS TO BE PREPARED AND
DELIVERED IN THE FORM APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY.


10.1.7      OTHER INFORMATION.  PROMPTLY FROM TIME TO TIME, SUCH OTHER
INFORMATION CONCERNING THE COMPANY AND THE RESTRICTED SUBSIDIARIES AS ANY LENDER
OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


10.2         BOOKS, RECORDS AND INSPECTIONS.  KEEP, AND CAUSE EACH RESTRICTED
SUBSIDIARY TO KEEP, ITS BOOKS AND RECORDS IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES SUFFICIENT TO ALLOW THE PREPARATION OF FINANCIAL STATEMENTS IN
ACCORDANCE WITH GAAP; PERMIT, AND CAUSE EACH OTHER RESTRICTED SUBSIDIARY TO
PERMIT, ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY REPRESENTATIVE THEREOF TO
INSPECT THE PROPERTIES AND OPERATIONS OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY; AND PERMIT, AND CAUSE EACH OTHER RESTRICTED SUBSIDIARY TO PERMIT, AT
ANY REASONABLE TIME AND WITH REASONABLE NOTICE (OR AT ANY TIME WITHOUT NOTICE IF
AN EVENT OF DEFAULT EXISTS), ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY
REPRESENTATIVE THEREOF TO VISIT ANY OR ALL OF ITS OFFICES, TO DISCUSS ITS
FINANCIAL MATTERS WITH ITS OFFICERS AND ITS INDEPENDENT AUDITORS (AND THE
COMPANY HEREBY AUTHORIZES SUCH INDEPENDENT AUDITORS TO DISCUSS SUCH FINANCIAL
MATTERS WITH ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY REPRESENTATIVE
THEREOF), AND TO EXAMINE (AND, AT THE EXPENSE OF THE COMPANY AND THE RESTRICTED
SUBSIDIARIES, PHOTOCOPY EXTRACTS FROM) ANY OF ITS BOOKS OR OTHER RECORDS.  ALL
SUCH INSPECTIONS OR AUDITS BY THE ADMINISTRATIVE AGENT SHALL BE AT THE LENDERS’
RATABLE EXPENSE, PROVIDED THAT SO LONG AS NO EVENT OF DEFAULT OR UNMATURED EVENT
OF DEFAULT EXISTS, THE COMPANY SHALL NOT BE REQUIRED TO REIMBURSE THE LENDERS
FOR ANY INSPECTIONS OR AUDITS.


10.3         MAINTENANCE OF PROPERTY; INSURANCE.  (A)  KEEP, AND CAUSE EACH
OTHER RESTRICTED SUBSIDIARY TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN THE
BUSINESS OF THE COMPANY AND THE RESTRICTED SUBSIDIARIES IN GOOD WORKING ORDER
AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

(b)           Maintain, and cause each Restricted Subsidiary to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated.

44


--------------------------------------------------------------------------------





 


10.4         COMPLIANCE WITH LAWS; PAYMENT OF TAXES AND LIABILITIES.  (A) 
COMPLY, AND CAUSE EACH RESTRICTED SUBSIDIARY TO COMPLY, IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS, RULES, REGULATIONS, DECREES, ORDERS, JUDGMENTS,
LICENSES AND PERMITS (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LAWS AND
REQUIREMENTS OF LAWS AND REGULATIONS APPLICABLE TO PENSION PLANS AND
MULTIEMPLOYER PENSION PLANS), EXCEPT WHERE FAILURE TO COMPLY COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; (B) WITHOUT LIMITING
CLAUSE (A) ABOVE, ENSURE, AND CAUSE EACH RESTRICTED SUBSIDIARY TO ENSURE, THAT
NO PERSON WHO OWNS A CONTROLLING INTEREST IN OR OTHERWISE CONTROLS A RESTRICTED
SUBSIDIARY IS OR SHALL BE (I) LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND
BLOCKED PERSON LIST MAINTAINED BY THE OFFICE OF FOREIGN ASSETS CONTROL (“OFAC”),
DEPARTMENT OF THE TREASURY, AND/OR ANY OTHER SIMILAR LISTS MAINTAINED BY OFAC
PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION OR (II) A
PERSON DESIGNATED UNDER SECTION 1(B), (C) OR (D) OF EXECUTIVE ORDER NO. 13224
(SEPTEMBER 23, 2001), ANY RELATED ENABLING LEGISLATION OR ANY OTHER SIMILAR
EXECUTIVE ORDERS, (C) WITHOUT LIMITING CLAUSE (A) ABOVE, COMPLY, AND CAUSE EACH
RESTRICTED SUBSIDIARY TO COMPLY, WITH ALL APPLICABLE BANK SECRECY ACT (“BSA”)
AND ANTI-MONEY LAUNDERING LAWS AND REGULATIONS AND (D) PAY, AND CAUSE EACH
RESTRICTED SUBSIDIARY TO PAY, PRIOR TO DELINQUENCY, ALL TAXES AND OTHER
GOVERNMENTAL CHARGES AGAINST IT, OTHER THAN THOSE (A) WHICH ARE BEING DILIGENTLY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND FOR WHICH ADEQUATE
RESERVES IN ACCORDANCE WITH GAAP SHALL HAVE BEEN SET ASIDE ON ITS BOOKS OR (B)
THE FILING OR AMOUNT OF WHICH IS NOT INDIVIDUALLY OR IN THE AGGREGATE MATERIAL.


10.5         MAINTENANCE OF EXISTENCE, ETC.  MAINTAIN AND PRESERVE, AND (SUBJECT
TO A MERGER PERMITTED UNDER SECTION 11.4) CAUSE EACH RESTRICTED SUBSIDIARY TO
MAINTAIN AND PRESERVE (A) ITS EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF
ITS ORGANIZATION, EXCEPT IN CONNECTION WITH A MERGER OF ANY RESTRICTED
SUBSIDIARY INTO THE COMPANY OR A WHOLLY-OWNED RESTRICTED SUBSIDIARY AND (B) ITS
QUALIFICATION TO DO BUSINESS AND GOOD STANDING IN EACH JURISDICTION WHERE THE
NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY (OTHER THAN SUCH
JURISDICTIONS IN WHICH THE FAILURE TO BE QUALIFIED OR IN GOOD STANDING COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


10.6         USE OF PROCEEDS.  USE THE PROCEEDS OF THE LOANS, AND THE LETTERS OF
CREDIT, SOLELY FOR WORKING CAPITAL PURPOSES, FOR ACQUISITIONS PERMITTED BY
SECTION 11.5 AND FOR OTHER GENERAL BUSINESS PURPOSES AND OTHER LEGAL PURPOSES;
AND NOT USE OR PERMIT ANY PROCEEDS OF ANY LOAN TO BE USED, EITHER DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
“PURCHASING OR CARRYING” ANY MARGIN STOCK, EXCEPT TO THE EXTENT SUCH PURCHASE OR
CARRYING WOULD NOT CAUSE A VIOLATION OF ANY LAW BY THE COMPANY OR ANY LENDER.


SECTION 11  NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full (other
than contingent or indemnification obligations which survive the termination of
this Agreement) and all Letters of Credit have been terminated, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:


11.1         DEBT.  NOT, AND NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, CREATE,
INCUR, ASSUME OR SUFFER TO EXIST ANY DEBT, EXCEPT:

 

45


--------------------------------------------------------------------------------


(A)           OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)           NONRECOURSE DEBT SECURED BY LIENS PERMITTED BY SECTION 11.2(D),
AND EXTENSIONS, RENEWALS AND REFINANCINGS THEREOF; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL SUCH NONRECOURSE DEBT AT ANY TIME OUTSTANDING SHALL NOT EXCEED
$100,000,000;

(C)           DEBT OF THE COMPANY TO ANY DOMESTIC RESTRICTED SUBSIDIARY OR DEBT
OF ANY DOMESTIC RESTRICTED SUBSIDIARY OF WHICH THE COMPANY OWNS, DIRECTLY OR
INDIRECTLY, NOT LESS THAN 80% OF THE CAPITAL SECURITIES OF SUCH SUBSIDIARY TO
THE COMPANY OR ANOTHER DOMESTIC RESTRICTED SUBSIDIARY; PROVIDED THAT SUCH DEBT
SHALL BE EVIDENCED BY A DEMAND NOTE AND THE OBLIGATIONS UNDER SUCH DEMAND NOTE
SHALL BE SUBORDINATED TO THE OBLIGATIONS OF THE COMPANY HEREUNDER IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(D)           SUBORDINATED DEBT;

(E)           HEDGING OBLIGATIONS INCURRED FOR BONA FIDE HEDGING PURPOSES AND
NOT FOR SPECULATION;

(F)            DEBT DESCRIBED ON SCHEDULE 11.1 AND ANY EXTENSION, RENEWAL OR
REFINANCING THEREOF SO LONG AS THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED;

(G)           CONTINGENT LIABILITIES ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR OF PURCHASERS IN CONNECTION WITH
DISPOSITIONS PERMITTED UNDER SECTION 11.5;

(H)           UP TO $50,000,000 OF ACQUIRED DEBT ASSUMED IN ACQUISITIONS
PERMITTED UNDER SECTION 11.6 PROVIDED THAT ANY SUCH DEBT OF ANY SUBSIDIARY IS
WITHOUT ANY RECOURSE TO THE COMPANY OR ANY OTHER SUBSIDIARY;

(I)            DEBT OF THE COMPANY OR A SUBSIDIARY INCURRED PURSUANT TO
PERMITTED RECEIVABLES TRANSACTIONS; PROVIDED, THAT THE UNPAID PRINCIPAL OR
EQUIVALENT AMOUNT THEREUNDER SHALL NOT EXCEED AN AGGREGATE AMOUNT OF $50,000,000
AT ANY TIME OUTSTANDING;

(J)            OTHER SECURED DEBT EXISTING ON THE CLOSING DATE EVIDENCED BY THE
CLEARWATER IRB DOCUMENTS AND WOOD DALE MORTGAGE DOCUMENTS;

(K)           OTHER SECURED DEBT SECURED BY ANY LIEN PERMITTED UNDER CLAUSES
(K), (L) AND (N) OF SECTION 11.2; AND

(L)            OTHER UNSECURED DEBT INCURRED BY THE COMPANY.


11.2         LIENS.  NOT, AND NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, CREATE OR
PERMIT TO EXIST ANY LIEN ON ANY OF ITS REAL OR PERSONAL PROPERTIES, ASSETS OR
RIGHTS OF WHATSOEVER NATURE (WHETHER NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:

(a)           Liens for taxes, assessments or other governmental charges which
are not yet due and payable or the payment of which is not at the time required
by Section 10.4;

46


--------------------------------------------------------------------------------




(b)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business and not in connection with borrowed money for sums
not yet due and payable or the payment of which is being contested in good faith
by appropriate proceedings;

(c)           Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business (i) in connection with workers’
compensation, unemployment insurance and other types of social security or
retirement benefits, or (ii) to secure (or to obtain letters of credit that
secure) the performance of tenders, statutory obligations, surety bonds, appeal
bonds, bids, leases (other than Capital Leases), performance bonds, purchase,
construction or sales contracts and other similar obligations, in each case not
incurred or made in connection with the borrowing of money, the obtaining of
advances or credit or the payment of the deferred purchase price of property;

(d)           Liens securing Nonrecourse Debt incurred by the Company or any
Restricted Subsidiary (or any Person in which the Company or any Restricted
Subsidiary shall be the beneficial owner), provided that such Lien is restricted
to aircraft and engines and the lease thereof to a Person other than the Company
or a Restricted Subsidiary;

(e)           any attachment or judgment Lien, unless the judgment it secures
shall not, within 60 days after the entry thereof, have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within 60 days after the expiration of any such stay or could not reasonably be
expected to have a Material Adverse Effect;

(f)            Liens on property or assets of the Company or any of its
Restricted Subsidiaries securing Debt owing to the Company or to another
Restricted Subsidiary;

(g)           Liens existing on the date of this Agreement and securing the Debt
of the Company and its Restricted Subsidiaries evidenced by the Clearwater IRB
Documents and Wood Dale Mortgage Documents;

(h)           leases or subleases (including aircraft or engine leases) granted
to others, easements, rights-of-way, restrictions and other similar charges,
encumbrances or survey exceptions, in each case incidental to, and not
interfering with, the ordinary conduct of the business of the Company or any of
its Restricted Subsidiaries, provided that such Liens do not, in the aggregate,
Materially detract from the value of such property;

(i)            the interest of the lessor of any property subject to a lease
(other than a Capital Lease) of such property under which the Company or any
Restricted Subsidiary is lessee, whether or not such interest is protected by a
precautionary filing;

(j)            any Lien existing on property of a Person immediately prior to
its being consolidated with or merged into the Company or a Restricted
Subsidiary or its becoming a Restricted Subsidiary, or any Lien existing on any
property acquired by the Company or any Restricted Subsidiary at the time such
property is so acquired (whether or not the Debt secured thereby shall have been
assumed), provided that (i) no such Lien shall have

47


--------------------------------------------------------------------------------




been created or assumed in contemplation of such consolidation or merger or such
Person’s becoming a Restricted Subsidiary or such acquisition of property, and
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;

(k)           any Lien created to secure all or any part of the purchase price,
or to secure Debt incurred or assumed to pay all or any part of the purchase
price or cost of construction, of property (or any improvement thereon) acquired
or constructed by the Company or a Restricted Subsidiary after the date of the
Closing, provided that:

(i)            any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired for specific use
in connection with such acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon),

(ii)           the principal amount of the Debt secured by any such Lien shall
at no time exceed an amount equal to the lesser of (A) the cost to the Company
or such Restricted Subsidiary of the property (or improvement thereon) so
acquired or constructed and (B) the fair market value (as determined in good
faith by a Senior Officer of the Company) of such property (or improvement
thereon) at the time of such acquisition or construction,

(iii)          in the case of inventory, the net book value, net of applicable
reserves, of all inventory subject to such Liens shall not at any time exceed
20% of the aggregate net book value, net of applicable reserves, of all
inventory of the Company and its Restricted Subsidiaries, and

(iv)          any such Lien shall be created contemporaneously with, or within
365 days after, the acquisition or construction of such property;

(l)            any Lien renewing, extending or refunding any Lien permitted by
paragraphs (g), (j) and (k) of this Section 11.2, provided that (i) the
principal amount of Debt secured by such Lien immediately prior to such
extension, renewal or refunding is not increased or the maturity thereof
reduced, (ii) such Lien is not extended to any other property, and (iii)
immediately after such extension, renewal or refunding no Unmatured Event of
Default or Event of Default would exist;

(m)          Liens on notes or accounts receivable sold by the Company or any
Restricted Subsidiary, provided that (i) such sale constitutes a “true sale”
under GAAP, (ii) recourse to the Company and its Restricted Subsidiaries in
connection with such sale shall be limited to the retained portion of the notes
or accounts receivable and (iii) the unpaid principal amount of Debt or other
obligations secured by such Liens shall not exceed $50,000,000 at any time
outstanding; and

48


--------------------------------------------------------------------------------




(n)           other Liens not otherwise permitted by paragraphs (a) through (m)
of this Section, provided that the aggregate amount of Priority Debt secured
thereby shall not exceed $10,000,000 at any time and the aggregate book value of
the assets subject to such Liens shall not exceed $20,000,000 at any time.


11.3         RESTRICTED PAYMENTS.  NOT, AND NOT PERMIT ANY RESTRICTED SUBSIDIARY
TO, (A) MAKE ANY DISTRIBUTION TO ANY HOLDERS OF ITS CAPITAL SECURITIES, (B)
PURCHASE OR REDEEM ANY OF ITS CAPITAL SECURITIES, OR (C) SET ASIDE FUNDS FOR ANY
OF THE FOREGOING.  NOTWITHSTANDING THE FOREGOING, (I) ANY SUBSIDIARY MAY PAY
DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO THE COMPANY OR TO A DOMESTIC
WHOLLY-OWNED SUBSIDIARY; (II) ANY FOREIGN SUBSIDIARY MAY PAY DIVIDENDS OR MAKE
OTHER DISTRIBUTIONS TO THE COMPANY OR TO ANY OTHER SUBSIDIARY; AND (III) SO LONG
AS NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT EXISTS OR WOULD RESULT
THEREFROM, THE COMPANY MAY PAY DIVIDENDS TO, AND/OR PURCHASE OR REDEEM CAPITAL
SECURITIES FROM, THE HOLDERS OF ITS CAPITAL SECURITIES.


11.4         MERGERS AND CONSOLIDATIONS.  NOT, AND NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO,  CONSOLIDATE WITH OR MERGE WITH ANY OTHER CORPORATION OR CONVEY,
TRANSFER OR LEASE SUBSTANTIALLY ALL OF ITS ASSETS IN A SINGLE TRANSACTION OR
SERIES OF TRANSACTIONS TO ANY PERSON (EXCEPT THAT A RESTRICTED SUBSIDIARY OF THE
COMPANY MAY (X) CONSOLIDATE WITH OR MERGE WITH, OR CONVEY, TRANSFER OR LEASE
SUBSTANTIALLY ALL OF ITS ASSETS IN A SINGLE TRANSACTION OR SERIES OF
TRANSACTIONS TO, THE COMPANY OR ANOTHER RESTRICTED SUBSIDIARY OF THE COMPANY OR
ANY OTHER PERSON THAT WILL, AFTER GIVING EFFECT TO THE CONSUMMATION OF SUCH
TRANSACTION OR SERIES OF TRANSACTIONS, CONSTITUTE A RESTRICTED SUBSIDIARY AND
(Y) CONVEY, TRANSFER OR LEASE ALL OF ITS ASSETS IN COMPLIANCE WITH THE
PROVISIONS OF SECTION 11.5), PROVIDED THAT THE FOREGOING RESTRICTION DOES NOT
APPLY TO THE CONSOLIDATION OR MERGER OF THE COMPANY WITH, OR THE CONVEYANCE,
TRANSFER OR LEASE OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY IN A SINGLE
TRANSACTION OR SERIES OF TRANSACTIONS TO, ANY PERSON SO LONG AS (I) THE
SUCCESSOR FORMED BY SUCH CONSOLIDATION OR THE SURVIVOR OF SUCH MERGER OR THE
PERSON THAT ACQUIRES BY CONVEYANCE, TRANSFER OR LEASE SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY AS AN ENTIRETY, AS THE CASE MAY BE (THE “SUCCESSOR
CORPORATION”), SHALL BE A SOLVENT CORPORATION, LIMITED LIABILITY COMPANY OR
OTHER LIMITED LIABILITY ENTITY ORGANIZED AND EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA, ANY STATE THEREOF OR THE DISTRICT OF COLUMBIA, AND
(II) IMMEDIATELY AFTER GIVING EFFECT TO SUCH TRANSACTION NO UNMATURED EVENT OF
DEFAULT OR EVENT OF DEFAULT WOULD EXIST.  NO SUCH CONVEYANCE, TRANSFER OR LEASE
OF SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY SHALL HAVE THE EFFECT OF
RELEASING THE COMPANY OR ANY SUCCESSOR CORPORATION FROM ITS LIABILITY UNDER THIS
AGREEMENT OR THE LOAN DOCUMENTS.


11.5         SALE OF ASSETS, ETC.  EXCEPT AS PERMITTED UNDER SECTION 11.4 OR IN
CONNECTION WITH AN ACQUISITION NOT PROHIBITED BY SECTION 11.6, NOT, AND NOT
PERMIT ANY OF ITS RESTRICTED SUBSIDIARIES TO, MAKE ANY ASSET DISPOSITION UNLESS:

(A)           IN THE GOOD FAITH OPINION OF THE COMPANY, THE ASSET DISPOSITION IS
IN EXCHANGE FOR CONSIDERATION HAVING A FAIR MARKET VALUE AT LEAST EQUAL TO THAT
OF THE PROPERTY EXCHANGED AND IS IN THE BEST INTEREST OF THE COMPANY OR SUCH
RESTRICTED SUBSIDIARY;

(B)           IMMEDIATELY AFTER GIVING EFFECT TO THE ASSET DISPOSITION, NO
UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT WOULD EXIST; AND

49


--------------------------------------------------------------------------------




(C)           IMMEDIATELY AFTER GIVING EFFECT TO THE ASSET DISPOSITION, THE
DISPOSITION VALUE OF ALL PROPERTY THAT WAS THE SUBJECT OF ANY ASSET DISPOSITION
OCCURRING IN THE THEN CURRENT FISCAL YEAR OF THE COMPANY WOULD NOT EXCEED 10% OF
CONSOLIDATED ASSETS AS OF THE END OF THE THEN MOST RECENTLY ENDED FISCAL YEAR OF
THE COMPANY.

IF THE NET PROCEEDS AMOUNT FOR ANY TRANSFER IS APPLIED TO A DEBT PREPAYMENT
APPLICATION OR A PROPERTY REINVESTMENT APPLICATION WITHIN 365 DAYS AFTER SUCH
TRANSFER, THEN SUCH TRANSFER, ONLY FOR THE PURPOSE OF DETERMINING COMPLIANCE
WITH SUBSECTION (C) OF THIS SECTION AS OF A DATE ON OR AFTER THE NET PROCEEDS
AMOUNT IS SO APPLIED, SHALL BE DEEMED NOT TO BE AN ASSET DISPOSITION.

NOTWITHSTANDING THE FOREGOING, IF SUCH ASSET DISPOSITION CONSTITUTES A PERMITTED
RECEIVABLES TRANSACTION PERMITTED UNDER SECTION 11.1, THE AGGREGATE NET BOOK
VALUE OF THE RECEIVABLES SUBJECT TO SUCH SALE SHALL NOT AT ANY TIME EXCEED
$75,000,000 IN THE AGGREGATE.


11.6         ACQUISITIONS.  NOT, AND NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, 
ACQUIRE ALL OR SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL SECURITIES OF ANY
CLASS OF, OR ANY PARTNERSHIP OR JOINT VENTURE INTEREST IN, ANY OTHER PERSON,
EXCEPT FOR ANY ACQUISITION BY THE COMPANY OR ANY DOMESTIC WHOLLY-OWNED
SUBSIDIARY THAT IS A RESTRICTED SUBSIDIARY WHERE:

(a) the business or division acquired are for use, or the Person acquired is
engaged, in a business which would not cause the general nature of the business
in which the Company and its Restricted Subsidiaries, taken as a whole, are
engaged immediately after giving effect to such Acquisition to be substantially
changed from the general nature of the business in which the Company and its
Restricted Subsidiaries, taken as a whole, are engaged on or immediately prior
to the Closing Date;

(b) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

(c) the aggregate consideration to be paid by the Company or any Restricted
Subsidiary (including any Debt assumed or issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP) in connection with such
Acquisition (or any series of related Acquisitions), when taken together with
the aggregate consideration paid for all other Acquisitions made by the Company
and its Restricted Subsidiaries during the preceding twelve months, is less than
EBITDA for the Company and its Restricted Subsidiaries as reported on a
consolidated basis in accordance with the terms hereof for the four Fiscal
Quarter period immediately preceding the Fiscal Quarter in which such
Acquisition is to occur;

(d) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.13; provided, that (x) the Company shall calculate such pro forma
compliance based upon the most-recent trailing twelve month historical financial
statements for the Company and the target to be acquired, (y) all such
information for the Company and the target shall be used and shall comply with
the defined terms (such as, for example, Consolidated Net Income) used in this
Agreement to calculate, among other things, financial covenants, and (z) the
following formula shall be used to determine the target’s EBITDA: Consolidated
Net Income plus, to the extent deducted in

50


--------------------------------------------------------------------------------




determining such Consolidated Net Income, Interest Expense, income and franchise
tax expense, depreciation and amortization; and

(e) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition prior to the
occurrence thereof;

(f) to the extent available, reasonably prior to such Acquisition, the
Administrative Agent shall have received complete executed or conformed copies
of each material document, instrument and agreement to be executed in connection
with such Acquisition together with all lien search reports and lien release
letters and other documents as the Administrative Agent may require to evidence
the termination of Liens on the assets or business to be acquired;

(g) to the extent available, not less than ten Business Days prior to such
Acquisition, the Administrative Agent shall have received an acquisition summary
with respect to the Person and/or business or division to be acquired, such
summary to include a reasonably detailed description thereof (including
financial information) and operating results (including financial statements for
the most recent 12 month period for which they are available and as otherwise
available), the terms and conditions, including economic terms, of the proposed
Acquisition, and the Company’s calculation of pro forma EBITDA relating thereto;
and

(h) if the Acquisition is structured as a merger, the Company or a Restricted
Subsidiary is the surviving entity.


11.7         MODIFICATION OF ORGANIZATIONAL DOCUMENTS.  NOT PERMIT THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR ANY RESTRICTED
SUBSIDIARY TO BE AMENDED OR MODIFIED IN ANY WAY WHICH COULD REASONABLY BE
EXPECTED TO MATERIALLY ADVERSELY AFFECT THE INTERESTS OF THE LENDERS; NOT
CHANGE, OR ALLOW ANY RESTRICTED SUBSIDIARY TO CHANGE, ITS STATE OF FORMATION OR
ITS ORGANIZATIONAL FORM.


11.8         TRANSACTIONS WITH AFFILIATES.  NOT, AND NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO EXIST ANY TRANSACTION,
ARRANGEMENT OR CONTRACT WITH ANY OF ITS AFFILIATES (OTHER THAN ITS SUBSIDIARIES)
WHICH IS ON TERMS WHICH ARE MATERIALLY LESS FAVORABLE THAN ARE OBTAINABLE FROM
ANY PERSON WHICH IS NOT ONE OF ITS AFFILIATES.


11.9         INCONSISTENT AGREEMENTS.  NOT, AND NOT PERMIT ANY RESTRICTED
SUBSIDIARY TO, ENTER INTO ANY AGREEMENT, DOCUMENT OR INSTRUMENT AFTER THE
CLOSING DATE CONTAINING ANY PROVISION WHICH WOULD (A) BE VIOLATED OR BREACHED BY
ANY BORROWING BY THE COMPANY HEREUNDER OR BY THE PERFORMANCE BY THE COMPANY OF
ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, (B) PROHIBIT
THE COMPANY OR ANY RESTRICTED SUBSIDIARY FROM GRANTING TO THE ADMINISTRATIVE
AGENT AND THE LENDERS, A LIEN ON ANY OF ITS ASSETS (OTHER THAN ANY PROVISION IN
ANY AGREEMENT RELATING TO DEBT SECURED BY LIENS PERMITTED UNDER SECTION 11.2(K),
ACQUIRED DEBT, NONRECOURSE DEBT OR PERMITTED RECEIVABLES TRANSACTIONS THAT
PROHIBITS THE COMPANY OR SUCH RESTRICTED SUBSIDIARY FROM GRANTING A LIEN TO THE
ADMINISTRATIVE AGENT AND THE LENDERS UPON THE ASSET OR ASSETS WHICH SECURE SUCH
DEBT OR OTHERWISE DIRECTLY CORRESPONDING WITH SUCH FINANCING), OR (C) CREATE OR
PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY RESTRICTED SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER
DISTRIBUTIONS TO THE

51


--------------------------------------------------------------------------------





COMPANY OR ANY WHOLLY-OWNED SUBSIDIARY, OR PAY ANY DEBT OWED TO THE COMPANY OR
ANY OTHER RESTRICTED SUBSIDIARY, (II) MAKE LOANS OR ADVANCES TO THE COMPANY OR
ANY RESTRICTED SUBSIDIARY OR (III) TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO
THE COMPANY OR ANY RESTRICTED SUBSIDIARY, OTHER THAN (A) CUSTOMARY RESTRICTIONS
AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE SALE OF ALL OR A
SUBSTANTIAL PART OF THE ASSETS OF ANY SUBSIDIARY PENDING SUCH SALE, PROVIDED
THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY TO BE SOLD
AND SUCH SALE IS PERMITTED HEREUNDER (B) RESTRICTIONS OR CONDITIONS, OTHER THAN
THOSE PROHIBITED BY CLAUSE (B), IMPOSED BY ANY AGREEMENT RELATING TO DEBT
SECURED BY LIENS PERMITTED UNDER SECTION 11.2(K), ACQUIRED DEBT, NONRECOURSE
DEBT, PERMITTED RECEIVABLES TRANSACTIONS AND OTHER SECURED DEBT PERMITTED BY
THIS AGREEMENT AND (C) CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS
RESTRICTING THE ASSIGNMENT THEREOF.


11.10       BUSINESS ACTIVITIES; ISSUANCE OF EQUITY.  NOT, AND NOT PERMIT ANY OF
ITS RESTRICTED SUBSIDIARIES TO, ENGAGE IN ANY BUSINESS IF, AS A RESULT, THE
GENERAL NATURE OF THE BUSINESS IN WHICH THE COMPANY AND ITS RESTRICTED
SUBSIDIARIES, TAKEN AS A WHOLE, WOULD THEN BE ENGAGED WOULD BE SUBSTANTIALLY
CHANGED FROM THE GENERAL NATURE OF THE BUSINESS IN WHICH THE COMPANY AND ITS
RESTRICTED SUBSIDIARIES, TAKEN AS A WHOLE, ARE ENGAGED ON THE CLOSING DATE.


11.11       INVESTMENTS.  NOT, AND NOT PERMIT ANY RESTRICTED SUBSIDIARY TO, MAKE
OR PERMIT TO EXIST ANY INVESTMENT IN ANY OTHER PERSON, EXCEPT THE FOLLOWING:

(A)           CONTRIBUTIONS BY THE COMPANY TO THE CAPITAL OF ANY WHOLLY-OWNED
SUBSIDIARY, OR BY ANY SUBSIDIARY TO THE CAPITAL OF ANY OTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY;

(B)           INVESTMENTS IN ANY PERSON THAT CONCURRENTLY WITH SUCH INVESTMENT
BECOMES A RESTRICTED SUBSIDIARY;

(C)           INVESTMENTS IN PROPERTY TO BE USED IN THE ORDINARY COURSE OF
BUSINESS OF THE COMPANY AND ITS RESTRICTED SUBSIDIARIES;

(D)           INVESTMENTS CONSTITUTING DEBT PERMITTED BY SECTION 11.1;

(E)           CONTINGENT LIABILITIES CONSTITUTING DEBT PERMITTED BY SECTION 11.1
OR LIENS PERMITTED BY SECTION 11.2;

(F)            CASH EQUIVALENT INVESTMENTS;

(G)           BANK DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;

(H)           INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS;

(I)            INVESTMENTS TO CONSUMMATE ACQUISITIONS PERMITTED BY SECTION 11.6;

52


--------------------------------------------------------------------------------




(J)            INVESTMENTS LISTED ON SCHEDULE 11.11 AS OF THE CLOSING DATE;

(K)           TREASURY STOCK; AND

(L)            INVESTMENTS IN UNRESTRICTED SUBSIDIARIES AND OTHER INVESTMENTS,
PROVIDED THAT IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH INVESTMENT THE COMPANY
IS IN COMPLIANCE WITH SECTION 11.13.2.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (d),
(e), or (i) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.


11.12       FISCAL YEAR.  NOT CHANGE ITS FISCAL YEAR.


11.13       FINANCIAL COVENANTS.


11.13.1    FIXED CHARGE COVERAGE RATIO.  NOT PERMIT THE FIXED CHARGE COVERAGE
RATIO FOR ANY COMPUTATION PERIOD TO BE LESS THAN 1.50 TO 1.00.


11.13.2    MINIMUM TANGIBLE NET WORTH.  NOT PERMIT TANGIBLE NET WORTH AT ANY
TIME TO BE LESS THAN THE SUM OF (A) $388,000,000 PLUS (B) 50% OF CONSOLIDATED
NET INCOME EARNED IN EACH FISCAL QUARTER (IF POSITIVE) BEGINNING WITH THE
QUARTER ENDING AUGUST 31, 2006 PLUS (C) 50% OF THE NET CASH PROCEEDS RESULTING
SUBSEQUENT TO THE CLOSING DATE FROM THE ISSUANCE OF ANY CAPITAL SECURITIES OR
THE CONVERSION OF ANY INSTRUMENT EVIDENCING DEBT INTO A CAPITAL SECURITY.


11.13.3    ADJUSTED TOTAL DEBT TO EBITDA RATIO.  NOT PERMIT THE ADJUSTED TOTAL
DEBT TO EBITDA RATIO AS OF THE LAST DAY OF ANY COMPUTATION PERIOD TO EXCEED THE
APPLICABLE RATIO SET FORTH BELOW FOR SUCH COMPUTATION PERIOD:


 

Computation
Period Ending

 

Adjusted Total Debt to
EBITDA Ratio

Closing Date, August 31, 2006 and November 30, 2006

 

3.50 to 1.00

February 28, 2007 and May 31, 2007

 

3.25 to 1.00

August 31, 2007 and November 30, 2007

 

3.00 to 1.00

February 28, 2008 and thereafter

 

2.75 to 1.00

 


SECTION 12  EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

53


--------------------------------------------------------------------------------





12.1         CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AGREEMENT
IS SUBJECT TO THE CONDITIONS PRECEDENT (PROVIDED THAT THE MAKING OF ANY LOAN
HEREUNDER SHALL ALSO BE SUBJECT TO THE CONDITIONS PRECEDENT SPECIFIED IN SECTION
12.2) THAT (A) ALL DEBT TO BE REPAID HAS BEEN (OR CONCURRENTLY WITH THE INITIAL
BORROWING WILL BE) PAID IN FULL, AND THAT ALL AGREEMENTS AND INSTRUMENTS
GOVERNING THE DEBT TO BE REPAID AND THAT ALL LIENS SECURING SUCH DEBT TO BE
REPAID HAVE BEEN (OR CONCURRENTLY WITH THE INITIAL BORROWING WILL BE) TERMINATED
AND (B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL OF THE FOLLOWING, EACH
DULY EXECUTED AND DATED THE CLOSING DATE (OR SUCH EARLIER DATE AS SHALL BE
SATISFACTORY TO THE ADMINISTRATIVE AGENT), IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT (AND THE DATE ON WHICH ALL SUCH CONDITIONS PRECEDENT
HAVE BEEN SATISFIED OR WAIVED IN WRITING BY THE ADMINISTRATIVE AGENT AND THE
LENDERS IS CALLED THE “CLOSING DATE”):


12.1.1      NOTES.  A NOTE FOR EACH LENDER.


12.1.2      AUTHORIZATION DOCUMENTS.  (A) THE COMPANY’S CHARTER (OR SIMILAR
FORMATION DOCUMENT), CERTIFIED BY THE APPROPRIATE GOVERNMENTAL AUTHORITY; (B)
THE COMPANY’S AND EACH RESTRICTED SUBSIDIARIES’ GOOD STANDING CERTIFICATES IN
ITS STATE OF INCORPORATION (OR FORMATION) AND IN EACH OTHER STATE REQUESTED BY
THE ADMINISTRATIVE AGENT; (C) THE COMPANY’S BYLAWS (OR SIMILAR GOVERNING
DOCUMENT); (D) THE COMPANY’S RESOLUTIONS OF ITS BOARD OF DIRECTORS (OR SIMILAR
GOVERNING BODY) APPROVING AND AUTHORIZING SUCH PERSON’S EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(E) THE COMPANY’S SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS
EXECUTING ANY OF THE LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE
AGENT AND EACH LENDER MAY CONCLUSIVELY RELY ON EACH SUCH CERTIFICATE UNTIL
FORMALLY ADVISED BY A LIKE CERTIFICATE OF ANY CHANGES THEREIN), ALL CERTIFIED BY
ITS SECRETARY OR AN ASSISTANT SECRETARY (OR SIMILAR OFFICER) AS BEING IN FULL
FORCE AND EFFECT WITHOUT MODIFICATION.


12.1.3      CONSENTS, ETC.  CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY
NECESSARY CORPORATE OR PARTNERSHIP ACTION, CONSENTS AND GOVERNMENTAL APPROVALS
(IF ANY) REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF
THE DOCUMENTS REFERRED TO IN THIS SECTION 12.


12.1.4      OPINIONS OF COUNSEL.  OPINIONS OF COUNSEL FOR THE COMPANY, INCLUDING
LOCAL COUNSEL REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT.


12.1.5      PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL ACCRUED
AND UNPAID FEES, COSTS AND EXPENSES TO THE EXTENT THEN DUE AND PAYABLE ON THE
CLOSING DATE, TOGETHER WITH ALL ATTORNEY COSTS OF THE ADMINISTRATIVE AGENT TO
THE EXTENT INVOICED PRIOR TO THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF
ATTORNEY COSTS AS SHALL CONSTITUTE THE ADMINISTRATIVE AGENT’S REASONABLE
ESTIMATE OF ATTORNEY COSTS INCURRED OR TO BE INCURRED BY THE ADMINISTRATIVE
AGENT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT
THEREAFTER PRECLUDE FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND THE
ADMINISTRATIVE AGENT).


12.1.6      SEARCH RESULTS; LIEN TERMINATIONS.  CERTIFIED COPIES OF UNIFORM
COMMERCIAL CODE SEARCH REPORTS DATED A DATE REASONABLY NEAR TO THE CLOSING DATE,
LISTING ALL EFFECTIVE FINANCING STATEMENTS WHICH NAME THE COMPANY OR ANY
RESTRICTED SUBSIDIARY (UNDER THEIR PRESENT

54


--------------------------------------------------------------------------------





NAMES AND ANY PREVIOUS NAMES) AS DEBTORS, TOGETHER WITH (A) COPIES OF SUCH
FINANCING STATEMENTS, (B) PAYOFF LETTERS EVIDENCING REPAYMENT IN FULL OF ALL
DEBT TO BE REPAID, THE TERMINATION OF ALL AGREEMENTS RELATING THERETO AND THE
RELEASE OF ALL LIENS GRANTED IN CONNECTION THEREWITH, WITH UNIFORM COMMERCIAL
CODE OR OTHER APPROPRIATE TERMINATION STATEMENTS AND DOCUMENTS EFFECTIVE TO
EVIDENCE THE FOREGOING (OTHER THAN LIENS PERMITTED BY SECTION 11.2) AND (C) SUCH
OTHER UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST.


12.1.7      CLOSING CERTIFICATE, CONSENTS AND PERMITS.  A CERTIFICATE EXECUTED
BY AN OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY CERTIFYING THE MATTERS SET
FORTH IN SECTION 12.2.1 AS OF THE CLOSING DATE.


12.1.8      OTHER.  SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST.


12.2         CONDITIONS TO CREDIT EXTENSIONS.  THE OBLIGATION (A) OF EACH LENDER
TO MAKE EACH LOAN AND (B) OF THE ISSUING LENDER TO ISSUE EACH LETTER OF CREDIT
IS SUBJECT TO THE FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:


12.2.1      COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.  BOTH BEFORE AND AFTER
GIVING EFFECT TO ANY BORROWING AND THE ISSUANCE OF ANY LETTER OF CREDIT, THE
FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:

(a)           the representations and warranties of the Company set forth in
this Agreement (other than, with respect to any borrowing or the issuance of any
Letter of Credit subsequent to the Closing Date, the representations and
warranties set forth in Sections 9.5, 9.6, 9.15 and 9.18) and the other Loan
Documents shall be true and correct in all material respects with the same
effect as if then made (except to the extent stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date); and

(b)           no Event of Default or Unmatured Event of Default shall have then
occurred and be continuing.


12.2.2      CONFIRMATORY CERTIFICATE.  IF REQUESTED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (IN SUFFICIENT
COUNTERPARTS TO PROVIDE ONE TO EACH LENDER) A CERTIFICATE DATED THE DATE OF SUCH
REQUESTED LOAN OR LETTER OF CREDIT AND SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY AS TO THE MATTERS SET OUT IN SECTION 12.2.1 (IT
BEING UNDERSTOOD THAT EACH REQUEST BY THE COMPANY FOR THE MAKING OF A LOAN OR
THE ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE COMPANY THAT THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 12.2.1 WILL BE SATISFIED AT THE TIME OF THE MAKING OF SUCH LOAN
OR THE ISSUANCE OF SUCH LETTER OF CREDIT), TOGETHER WITH SUCH OTHER DOCUMENTS AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST IN SUPPORT
THEREOF.


SECTION 13  EVENTS OF DEFAULT AND THEIR EFFECT.

55


--------------------------------------------------------------------------------





13.1         EVENTS OF DEFAULT.  EACH OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT UNDER THIS AGREEMENT:


13.1.1      NON-PAYMENT OF THE LOANS, ETC.  DEFAULT IN THE PAYMENT WHEN DUE OF
THE PRINCIPAL OF ANY LOAN; OR DEFAULT, AND CONTINUANCE THEREOF FOR FIVE BUSINESS
DAYS, IN THE PAYMENT WHEN DUE OF ANY INTEREST, FEE, REIMBURSEMENT OBLIGATION
WITH RESPECT TO ANY LETTER OF CREDIT OR OTHER AMOUNT PAYABLE BY THE COMPANY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.


13.1.2      NON-PAYMENT OF OTHER DEBT.  ANY DEFAULT SHALL OCCUR UNDER THE TERMS
APPLICABLE TO ANY DEBT OF ANY THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY IN AN
AGGREGATE AMOUNT (FOR ALL SUCH DEBT SO AFFECTED AND INCLUDING UNDRAWN COMMITTED
OR AVAILABLE AMOUNTS AND AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR
SYNDICATED CREDIT ARRANGEMENT) EXCEEDING $10,000,000 AND SUCH DEFAULT SHALL (A)
CONSIST OF THE FAILURE TO PAY SUCH DEBT WHEN DUE, WHETHER BY ACCELERATION OR
OTHERWISE, OR (B) ACCELERATE THE MATURITY OF SUCH DEBT OR PERMIT THE HOLDER OR
HOLDERS THEREOF, OR ANY TRUSTEE OR AGENT FOR SUCH HOLDER OR HOLDERS, TO CAUSE
SUCH DEBT TO BECOME DUE AND PAYABLE (OR REQUIRE THE COMPANY OR ANY RESTRICTED
SUBSIDIARY TO PURCHASE OR REDEEM SUCH DEBT OR POST CASH COLLATERAL IN RESPECT
THEREOF) PRIOR TO ITS EXPRESSED MATURITY.


13.1.3      BANKRUPTCY, INSOLVENCY, ETC.  THE COMPANY OR ANY SIGNIFICANT
SUBSIDIARY  BECOMES INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING
ITS INABILITY OR REFUSAL TO PAY, DEBTS AS THEY BECOME DUE; OR THE COMPANY OR ANY
SIGNIFICANT SUBSIDIARY APPLIES FOR, CONSENTS TO, OR ACQUIESCES IN THE
APPOINTMENT OF A TRUSTEE, RECEIVER OR OTHER CUSTODIAN FOR THE COMPANY OR SUCH
SIGNIFICANT SUBSIDIARY OR ANY PROPERTY THEREOF, OR MAKES A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS; OR, IN THE ABSENCE OF SUCH APPLICATION, CONSENT OR
ACQUIESCENCE, A TRUSTEE, RECEIVER OR OTHER CUSTODIAN IS APPOINTED FOR THE
COMPANY OR SUCH SIGNIFICANT SUBSIDIARY OR FOR A SUBSTANTIAL PART OF THE PROPERTY
OF ANY THEREOF AND IS NOT DISCHARGED WITHIN 60 DAYS; OR ANY BANKRUPTCY,
REORGANIZATION, DEBT ARRANGEMENT, OR OTHER CASE OR PROCEEDING UNDER ANY
BANKRUPTCY OR INSOLVENCY LAW, OR ANY DISSOLUTION OR LIQUIDATION PROCEEDING, IS
COMMENCED IN RESPECT OF THE COMPANY OR SUCH SIGNIFICANT SUBSIDIARY, AND IF SUCH
CASE OR PROCEEDING IS NOT COMMENCED BY THE COMPANY OR SUCH SIGNIFICANT
SUBSIDIARY, IT IS CONSENTED TO OR ACQUIESCED IN BY THE COMPANY OR SUCH
SIGNIFICANT SUBSIDIARY, OR REMAINS FOR 60 DAYS UNDISMISSED; OR THE COMPANY OR
ANY SIGNIFICANT SUBSIDIARY TAKES ANY ACTION TO AUTHORIZE, OR IN FURTHERANCE OF,
ANY OF THE FOREGOING.


13.1.4      NON-COMPLIANCE WITH LOAN DOCUMENTS.  (A) FAILURE BY THE COMPANY TO
COMPLY WITH OR TO PERFORM ANY COVENANT SET FORTH IN SECTIONS 10.1.5, 10.5, 11.1,
11.2, 11.3, 11.4, 11.5, 11.6, AND 11.13; OR (B) FAILURE BY THE COMPANY TO COMPLY
WITH OR TO PERFORM ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER PROVISION OF
THIS SECTION 13) AND CONTINUANCE OF SUCH FAILURE DESCRIBED IN THIS CLAUSE (B)
FOR 30 DAYS.


13.1.5      REPRESENTATIONS; WARRANTIES.  ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY HEREIN OR ANY OTHER LOAN DOCUMENT IS BREACHED OR IS FALSE OR
MISLEADING IN ANY MATERIAL RESPECT, OR ANY SCHEDULE, CERTIFICATE, FINANCIAL
STATEMENT, REPORT, NOTICE OR OTHER WRITING FURNISHED BY THE COMPANY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION HEREWITH IS FALSE OR MISLEADING
IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS THEREIN SET FORTH ARE

56


--------------------------------------------------------------------------------





STATED OR CERTIFIED.


13.1.6      PENSION PLANS.  (A) ANY PENSION PLAN SHALL FAIL TO SATISFY THE
MINIMUM FUNDING STANDARDS OF ERISA OR THE CODE FOR ANY PLAN YEAR OR PART THEREOF
OR A WAIVER OF SUCH STANDARDS OR EXTENSION OF ANY AMORTIZATION PERIOD IS SOUGHT
OR GRANTED UNDER SECTION 412 OF THE CODE, (II) A NOTICE OF INTENT TO TERMINATE
ANY PENSION PLAN SHALL HAVE BEEN OR IS REASONABLY EXPECTED TO BE FILED WITH THE
PBGC OR THE PBGC SHALL HAVE INSTITUTED PROCEEDINGS UNDER SECTION 4042 OF ERISA
TO TERMINATE OR APPOINT A TRUSTEE TO ADMINISTER ANY PENSION PLAN OR THE PBGC
SHALL HAVE NOTIFIED THE COMPANY OR ANY ERISA AFFILIATE THAT A PENSION PLAN MAY
BECOME A SUBJECT OF ANY SUCH PROCEEDINGS, (III) THE AGGREGATE “AMOUNT OF
UNFUNDED BENEFIT LIABILITIES” (WITHIN THE MEANING OF SECTION 4001(A)(18) OF
ERISA) UNDER ALL PENSION PLANS, DETERMINED IN ACCORDANCE WITH TITLE IV OF ERISA,
SHALL EQUAL OR EXCEED AN AMOUNT EQUAL TO 5% OF NET WORTH, (IV) THE COMPANY OR
ANY ERISA AFFILIATE SHALL HAVE INCURRED OR IS REASONABLY EXPECTED TO INCUR ANY
LIABILITY PURSUANT TO TITLE I OR IV OF ERISA OR THE PENALTY OR EXCISE TAX
PROVISIONS OF THE CODE RELATING TO EMPLOYEE BENEFIT PLANS, (V) THE COMPANY OR
ANY ERISA AFFILIATE WITHDRAWS FROM ANY MULTIEMPLOYER PLAN, OR (VI) THE COMPANY
OR ANY SUBSIDIARY ESTABLISHES OR AMENDS ANY EMPLOYEE WELFARE BENEFIT PLAN THAT
PROVIDES POST-EMPLOYMENT WELFARE BENEFITS IN A MANNER THAT WOULD INCREASE THE
LIABILITY OF THE COMPANY OR ANY SUBSIDIARY THEREUNDER; AND ANY SUCH EVENT OR
EVENTS DESCRIBED IN CLAUSES (I) THROUGH (VI) ABOVE, EITHER INDIVIDUALLY OR
TOGETHER WITH ANY OTHER SUCH EVENT OR EVENTS, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

As used in this Section 13.1.6, the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.


13.1.7      JUDGMENTS.  FINAL JUDGMENTS WHICH EXCEED AN AGGREGATE OF $10,000,000
SHALL BE RENDERED AGAINST THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY AND SHALL
NOT HAVE BEEN PAID, DISCHARGED OR VACATED OR HAD EXECUTION THEREOF STAYED
PENDING APPEAL WITHIN 60 DAYS AFTER ENTRY OR FILING OF SUCH JUDGMENTS.


13.1.8      INVALIDITY OF LOAN DOCUMENTS.  ANY MATERIAL PROVISION OF ANY LOAN
DOCUMENT SHALL CEASE TO BE IN FULL FORCE AND EFFECT; OR THE COMPANY (OR ANY
PERSON BY, THROUGH OR ON BEHALF OF THE COMPANY) SHALL CONTEST IN ANY MANNER THE
VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY MATERIAL PROVISION OF ANY LOAN
DOCUMENT.


13.1.9      INVALIDITY OF SUBORDINATION PROVISIONS, ETC.  ANY SUBORDINATION
PROVISION IN ANY DOCUMENT OR INSTRUMENT GOVERNING SUBORDINATED DEBT, SHALL CEASE
TO BE IN FULL FORCE AND EFFECT, OR THE COMPANY, ANY SUBSIDIARY PARTY THERETO OR
ANY HOLDER OF ANY APPLICABLE SUBORDINATED DEBT SHALL CONTEST IN ANY MANNER THE
VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY SUCH PROVISION.


13.1.10    CHANGE OF CONTROL.  A CHANGE OF CONTROL SHALL OCCUR.


13.2         EFFECT OF EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT DESCRIBED IN
SECTION 13.1.3 SHALL OCCUR IN RESPECT OF THE COMPANY, THE COMMITMENTS SHALL
IMMEDIATELY TERMINATE AND THE LOANS AND ALL OTHER OBLIGATIONS HEREUNDER SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE COMPANY SHALL BECOME IMMEDIATELY
OBLIGATED TO CASH COLLATERALIZE ALL LETTERS OF CREDIT, ALL WITHOUT PRESENTMENT,
DEMAND, PROTEST OR NOTICE OF ANY KIND; AND, IF ANY OTHER EVENT OF DEFAULT

57


--------------------------------------------------------------------------------





SHALL OCCUR AND BE CONTINUING, THE ADMINISTRATIVE AGENT MAY (AND, UPON THE
WRITTEN REQUEST OF THE REQUIRED LENDERS SHALL) DECLARE THE COMMITMENTS TO BE
TERMINATED IN WHOLE OR IN PART AND/OR DECLARE ALL OR ANY PART OF THE LOANS AND
ALL OTHER OBLIGATIONS HEREUNDER TO BE DUE AND PAYABLE AND/OR DEMAND THAT THE
COMPANY IMMEDIATELY CASH COLLATERALIZE ALL OR ANY LETTERS OF CREDIT, WHEREUPON
THE COMMITMENTS SHALL IMMEDIATELY TERMINATE (OR BE REDUCED, AS APPLICABLE)
AND/OR THE LOANS AND OTHER OBLIGATIONS HEREUNDER SHALL BECOME IMMEDIATELY DUE
AND PAYABLE (IN WHOLE OR IN PART, AS APPLICABLE) AND/OR THE COMPANY SHALL
IMMEDIATELY BECOME OBLIGATED TO CASH COLLATERALIZE THE LETTERS OF CREDIT (ALL OR
ANY, AS APPLICABLE), ALL WITHOUT PRESENTMENT, DEMAND, PROTEST OR NOTICE OF ANY
KIND.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY ADVISE THE COMPANY OF ANY SUCH
DECLARATION, BUT FAILURE TO DO SO SHALL NOT IMPAIR THE EFFECT OF SUCH
DECLARATION.  ANY CASH COLLATERAL DELIVERED HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT (WITHOUT LIABILITY FOR INTEREST THEREON) AND APPLIED TO THE
OBLIGATIONS ARISING IN CONNECTION WITH ANY DRAWING UNDER A LETTER OF CREDIT. 
AFTER THE EXPIRATION OR TERMINATION OF ALL LETTERS OF CREDIT, SUCH CASH
COLLATERAL SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO ANY REMAINING
OBLIGATIONS HEREUNDER AND ANY EXCESS SHALL BE DELIVERED TO THE COMPANY OR AS A
COURT OF COMPETENT JURISDICTION MAY ELECT.


SECTION 14  THE AGENT.


14.1         APPOINTMENT AND AUTHORIZATION.  EACH LENDER HEREBY IRREVOCABLY
(SUBJECT TO SECTION 14.10) APPOINTS, DESIGNATES AND AUTHORIZES THE
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON ITS BEHALF UNDER THE PROVISIONS OF
THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND TO EXERCISE SUCH POWERS AND
PERFORM SUCH DUTIES AS ARE EXPRESSLY DELEGATED TO IT BY THE TERMS OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, TOGETHER WITH SUCH POWERS AS ARE
REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY
CONTAINED ELSEWHERE IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, THE
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY OR RESPONSIBILITY EXCEPT THOSE
EXPRESSLY SET FORTH HEREIN, NOR SHALL THE ADMINISTRATIVE AGENT HAVE OR BE DEEMED
TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER OR PARTICIPANT, AND NO
IMPLIED COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR
LIABILITIES SHALL BE READ INTO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
OTHERWISE EXIST AGAINST THE ADMINISTRATIVE AGENT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING SENTENCE, THE USE OF THE TERM “AGENT” HEREIN AND IN
OTHER LOAN DOCUMENTS WITH REFERENCE TO THE ADMINISTRATIVE AGENT IS NOT INTENDED
TO CONNOTE ANY FIDUCIARY OR OTHER IMPLIED (OR EXPRESS) OBLIGATIONS ARISING UNDER
AGENCY DOCTRINE OF ANY APPLICABLE LAW.  INSTEAD, SUCH TERM IS USED MERELY AS A
MATTER OF MARKET CUSTOM, AND IS INTENDED TO CREATE OR REFLECT ONLY AN
ADMINISTRATIVE RELATIONSHIP BETWEEN INDEPENDENT CONTRACTING PARTIES.


14.2         ISSUING LENDER.  THE ISSUING LENDER SHALL ACT ON BEHALF OF THE
LENDERS (ACCORDING TO THEIR PRO RATA SHARES) WITH RESPECT TO ANY LETTERS OF
CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED THEREWITH.  THE ISSUING LENDER
SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO THE ADMINISTRATIVE
AGENT IN THIS SECTION 14 WITH RESPECT TO ANY ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED BY IT OR PROPOSED
TO BE ISSUED BY IT AND THE APPLICATIONS AND AGREEMENTS FOR LETTERS OF CREDIT
PERTAINING TO SUCH LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE
AGENT”, AS USED IN THIS SECTION 14, INCLUDED THE ISSUING LENDER WITH RESPECT TO
SUCH ACTS OR OMISSIONS AND (B) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT WITH
RESPECT TO THE ISSUING LENDER.

58


--------------------------------------------------------------------------------





14.3         DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF
ITS DUTIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY OR THROUGH AGENTS,
EMPLOYEES OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL AND
OTHER CONSULTANTS OR EXPERTS CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. 
THE ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR
MISCONDUCT OF ANY AGENT OR ATTORNEY-IN-FACT THAT IT SELECTS IN THE ABSENCE OF
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


14.4         EXCULPATION OF ADMINISTRATIVE AGENT.  NONE OF THE ADMINISTRATIVE
AGENT NOR ANY OF ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL (A) BE
LIABLE FOR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (EXCEPT TO THE EXTENT RESULTING FROM ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT IN CONNECTION WITH ITS DUTIES EXPRESSLY SET
FORTH HEREIN AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION), OR (B) BE RESPONSIBLE IN ANY MANNER TO ANY LENDER OR
PARTICIPANT FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY MADE BY THE
COMPANY OR AFFILIATE OF THE COMPANY, OR ANY OFFICER THEREOF, CONTAINED IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE, REPORT,
STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE
ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR
SUFFICIENCY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (OR THE CREATION,
PERFECTION OR PRIORITY OF ANY LIEN OR SECURITY INTEREST THEREIN), OR FOR ANY
FAILURE OF THE COMPANY OR ANY OTHER PARTY TO ANY LOAN DOCUMENT TO PERFORM ITS
OBLIGATIONS HEREUNDER OR THEREUNDER.  THE ADMINISTRATIVE AGENT SHALL NOT BE
UNDER ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE
OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS
OF, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES,
BOOKS OR RECORDS OF THE COMPANY OR ANY OF THE COMPANY’S SUBSIDIARIES OR
AFFILIATES.


14.5         RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY WRITING,
COMMUNICATION, SIGNATURE, RESOLUTION, REPRESENTATION, NOTICE, CONSENT,
CERTIFICATE, ELECTRONIC MAIL MESSAGE, AFFIDAVIT, LETTER, TELEGRAM, FACSIMILE,
TELEX OR TELEPHONE MESSAGE, STATEMENT OR OTHER DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE
PROPER PERSON OR PERSONS, AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING COUNSEL TO THE COMPANY), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL BE FULLY
JUSTIFIED IN FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF
THE REQUIRED LENDERS AS IT DEEMS APPROPRIATE AND, IF IT SO REQUESTS,
CONFIRMATION FROM THE LENDERS OF THEIR OBLIGATION TO INDEMNIFY THE
ADMINISTRATIVE AGENT AGAINST ANY AND ALL LIABILITY AND EXPENSE WHICH MAY BE
INCURRED BY IT BY REASON OF TAKING OR CONTINUING TO TAKE ANY SUCH ACTION.  THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN
REFRAINING FROM ACTING, UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN
ACCORDANCE WITH A REQUEST OR CONSENT OF THE REQUIRED LENDERS AND SUCH REQUEST
AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON
EACH LENDER.  FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE CONDITIONS
SPECIFIED IN SECTION 12, EACH LENDER THAT HAS SIGNED THIS AGREEMENT SHALL BE
DEEMED TO HAVE CONSENTED TO, APPROVED OR ACCEPTED OR TO BE SATISFIED WITH, EACH
DOCUMENT OR OTHER MATTER REQUIRED THEREUNDER TO BE CONSENTED TO OR APPROVED BY
OR ACCEPTABLE OR SATISFACTORY TO A LENDER UNLESS THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED WRITTEN NOTICE FROM SUCH LENDER

59


--------------------------------------------------------------------------------





PRIOR TO THE PROPOSED CLOSING DATE SPECIFYING ITS OBJECTION THERETO.


14.6         NOTICE OF DEFAULT.  THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR UNMATURED
EVENT OF DEFAULT EXCEPT WITH RESPECT TO DEFAULTS IN THE PAYMENT OF PRINCIPAL,
INTEREST AND FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LENDERS, UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
WRITTEN NOTICE FROM A LENDER OR THE COMPANY REFERRING TO THIS AGREEMENT,
DESCRIBING SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT AND STATING THAT
SUCH NOTICE IS A “NOTICE OF DEFAULT”.  THE ADMINISTRATIVE AGENT WILL NOTIFY THE
LENDERS OF ITS RECEIPT OF ANY SUCH NOTICE.  THE ADMINISTRATIVE AGENT SHALL TAKE
SUCH ACTION WITH RESPECT TO SUCH EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT
AS MAY BE REQUESTED BY THE REQUIRED LENDERS IN ACCORDANCE WITH SECTION 13;
PROVIDED THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT HAS RECEIVED ANY SUCH
REQUEST, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE SUCH
ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH EVENT OF
DEFAULT OR UNMATURED EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE OR IN THE BEST
INTEREST OF THE LENDERS.


14.7         CREDIT DECISION.  EACH LENDER ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT HAS NOT MADE ANY REPRESENTATION OR WARRANTY TO IT, AND THAT NO ACT BY THE
ADMINISTRATIVE AGENT HEREAFTER TAKEN, INCLUDING ANY CONSENT AND ACCEPTANCE OF
ANY ASSIGNMENT OR REVIEW OF THE AFFAIRS OF THE COMPANY, SHALL BE DEEMED TO
CONSTITUTE ANY REPRESENTATION OR WARRANTY BY THE ADMINISTRATIVE AGENT TO ANY
LENDER AS TO ANY MATTER, INCLUDING WHETHER THE ADMINISTRATIVE AGENT HAS
DISCLOSED MATERIAL INFORMATION IN ITS POSSESSION.  EACH LENDER REPRESENTS TO THE
ADMINISTRATIVE AGENT THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS
DEEMED APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE
BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND
CREDITWORTHINESS OF THE COMPANY, AND MADE ITS OWN DECISION TO ENTER INTO THIS
AGREEMENT AND TO EXTEND CREDIT TO THE COMPANY HEREUNDER.  EACH LENDER ALSO
REPRESENTS THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
ADMINISTRATIVE AGENT AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL
DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT ANALYSIS,
APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH INVESTIGATIONS AS IT DEEMS NECESSARY
TO INFORM ITSELF AS TO THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
AND OTHER CONDITION AND CREDITWORTHINESS OF THE COMPANY.  EXCEPT FOR NOTICES,
REPORTS AND OTHER DOCUMENTS EXPRESSLY HEREIN REQUIRED TO BE FURNISHED TO THE
LENDERS BY THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY
DUTY OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER
INFORMATION CONCERNING THE BUSINESS, PROSPECTS, OPERATIONS, PROPERTY, FINANCIAL
OR OTHER CONDITION OR CREDITWORTHINESS OF THE COMPANY WHICH MAY COME INTO THE
POSSESSION OF THE ADMINISTRATIVE AGENT.


14.8         INDEMNIFICATION.  WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, EACH LENDER SHALL INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT AND ITS DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS (TO THE
EXTENT NOT REIMBURSED BY OR ON BEHALF OF THE COMPANY AND WITHOUT LIMITING THE
OBLIGATION OF THE COMPANY TO DO SO), ACCORDING TO ITS APPLICABLE PRO RATA SHARE,
FROM AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES (AS HEREINAFTER DEFINED);
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PAYMENT TO ANY SUCH PERSON OF
ANY PORTION OF THE INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED BY A FINAL,
NONAPPEALABLE

60


--------------------------------------------------------------------------------





JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE
APPLICABLE PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO ACTION TAKEN
IN ACCORDANCE WITH THE DIRECTIONS OF THE REQUIRED LENDERS SHALL BE DEEMED TO
CONSTITUTE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT FOR PURPOSES OF THIS SECTION. 
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER SHALL REIMBURSE THE
ADMINISTRATIVE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY COSTS OR
OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS AND TAXES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR
ANY DOCUMENT CONTEMPLATED BY OR REFERRED TO HEREIN, TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF OF THE
COMPANY.  THE UNDERTAKING IN THIS SECTION SHALL SURVIVE REPAYMENT OF THE LOANS,
CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT,
TERMINATION OF THIS AGREEMENT AND THE RESIGNATION OR REPLACEMENT OF THE
ADMINISTRATIVE AGENT.


14.9         ADMINISTRATIVE AGENT IN INDIVIDUAL CAPACITY.  LASALLE AND ITS
AFFILIATES MAY MAKE LOANS TO, ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF, ACCEPT
DEPOSITS FROM, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY KIND OF
BANKING, TRUST, FINANCIAL ADVISORY, UNDERWRITING OR OTHER BUSINESS WITH THE
COMPANY AND AFFILIATES AS THOUGH LASALLE WERE NOT THE ADMINISTRATIVE AGENT
HEREUNDER AND WITHOUT NOTICE TO OR CONSENT OF ANY LENDER.  EACH LENDER
ACKNOWLEDGES THAT, PURSUANT TO SUCH ACTIVITIES, LASALLE OR ITS AFFILIATES MAY
RECEIVE INFORMATION REGARDING THE COMPANY OR ITS AFFILIATES (INCLUDING
INFORMATION THAT MAY BE SUBJECT TO CONFIDENTIALITY OBLIGATIONS IN FAVOR OF THE
COMPANY OR SUCH AFFILIATE) AND ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT SHALL
BE UNDER NO OBLIGATION TO PROVIDE SUCH INFORMATION TO THEM.  WITH RESPECT TO
THEIR LOANS (IF ANY),  LASALLE AND ITS AFFILIATES SHALL HAVE THE SAME RIGHTS AND
POWERS UNDER THIS AGREEMENT AS ANY OTHER LENDER AND MAY EXERCISE THE SAME AS
THOUGH LASALLE WERE NOT THE ADMINISTRATIVE AGENT, AND THE TERMS “LENDER” AND
“LENDERS” INCLUDE LASALLE AND ITS AFFILIATES, TO THE EXTENT APPLICABLE, IN THEIR
INDIVIDUAL CAPACITIES.


14.10       SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY RESIGN
AS ADMINISTRATIVE AGENT UPON 30 DAYS’ NOTICE TO THE LENDERS.  IF THE
ADMINISTRATIVE AGENT RESIGNS UNDER THIS AGREEMENT, THE REQUIRED LENDERS SHALL,
WITH (SO LONG AS NO EVENT OF DEFAULT EXISTS) THE CONSENT OF THE COMPANY (WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), APPOINT FROM AMONG THE LENDERS A
SUCCESSOR AGENT FOR THE LENDERS.  IF NO SUCCESSOR AGENT IS APPOINTED PRIOR TO
THE EFFECTIVE DATE OF THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
ADMINISTRATIVE AGENT MAY APPOINT, AFTER CONSULTING WITH THE LENDERS AND THE
COMPANY, A SUCCESSOR AGENT FROM AMONG THE LENDERS.  UPON THE ACCEPTANCE OF ITS
APPOINTMENT AS SUCCESSOR AGENT HEREUNDER, SUCH SUCCESSOR AGENT SHALL SUCCEED TO
ALL THE RIGHTS, POWERS AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND THE
TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR AGENT, AND THE RETIRING
ADMINISTRATIVE AGENT’S APPOINTMENT, POWERS AND DUTIES AS ADMINISTRATIVE AGENT
SHALL BE TERMINATED. AFTER ANY RETIRING ADMINISTRATIVE AGENT’S RESIGNATION
HEREUNDER AS ADMINISTRATIVE AGENT, THE PROVISIONS OF THIS SECTION 14 AND
SECTIONS 15.5 AND 15.16 SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT.  IF NO SUCCESSOR AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE
AGENT BY THE DATE WHICH IS 30 DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S
NOTICE OF RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT’S RESIGNATION SHALL
NEVERTHELESS THEREUPON BECOME EFFECTIVE AND THE

61


--------------------------------------------------------------------------------





LENDERS SHALL PERFORM ALL OF THE DUTIES OF THE ADMINISTRATIVE AGENT HEREUNDER
UNTIL SUCH TIME, IF ANY, AS THE REQUIRED LENDERS APPOINT A SUCCESSOR AGENT AS
PROVIDED FOR ABOVE.


14.11       ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY RECEIVERSHIP, INSOLVENCY, LIQUIDATION, BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, ADJUSTMENT, COMPOSITION OR OTHER JUDICIAL
PROCEEDING RELATIVE TO THE COMPANY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN SHALL THEN BE DUE AND PAYABLE AS HEREIN
EXPRESSED OR BY DECLARATION OR OTHERWISE AND IRRESPECTIVE OF WHETHER THE
ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON THE COMPANY) SHALL BE
ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH PROCEEDING OR OTHERWISE:

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 5, 15.5 AND 15.17) ALLOWED IN SUCH JUDICIAL
PROCEEDINGS; AND

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent 
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


14.12       OTHER AGENTS; ARRANGERS AND MANAGERS.  NONE OF THE LENDERS OR OTHER
PERSONS IDENTIFIED ON THE FACING PAGE OR SIGNATURE PAGES OF THIS AGREEMENT AS A
“SYNDICATION AGENT,” “DOCUMENTATION AGENT,” “CO-AGENT,” “BOOK MANAGER,” “LEAD
MANAGER,” “ARRANGER,” “LEAD ARRANGER” OR “CO-ARRANGER”, IF ANY, SHALL HAVE ANY
RIGHT, POWER, OBLIGATION, LIABILITY, RESPONSIBILITY OR DUTY UNDER THIS AGREEMENT
OTHER THAN, IN THE CASE OF SUCH LENDERS, THOSE APPLICABLE TO ALL LENDERS AS
SUCH.  WITHOUT LIMITING THE FOREGOING, NONE OF THE LENDERS OR OTHER PERSONS SO
IDENTIFIED SHALL HAVE OR BE DEEMED TO HAVE ANY FIDUCIARY RELATIONSHIP WITH ANY
LENDER.  EACH LENDER ACKNOWLEDGES THAT IT HAS NOT RELIED, AND WILL NOT RELY, ON
ANY OF THE LENDERS OR OTHER PERSONS SO IDENTIFIED IN DECIDING TO ENTER INTO THIS
AGREEMENT OR IN TAKING OR NOT TAKING ACTION HEREUNDER.

 

62


--------------------------------------------------------------------------------



SECTION 15  GENERAL.


15.1         WAIVER; AMENDMENTS.  NO DELAY ON THE PART OF THE ADMINISTRATIVE
AGENT OR ANY LENDER IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE
AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE BY ANY OF THEM OF
ANY RIGHT, POWER OR REMEDY PRECLUDE OTHER OR FURTHER EXERCISE THEREOF, OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  NO AMENDMENT, MODIFICATION OR
WAIVER OF, OR CONSENT WITH RESPECT TO, ANY PROVISION OF THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN
WRITING AND ACKNOWLEDGED BY LENDERS HAVING AN AGGREGATE PRO RATA SHARES OF NOT
LESS THAN THE AGGREGATE PRO RATA SHARES EXPRESSLY DESIGNATED HEREIN WITH RESPECT
THERETO OR, IN THE ABSENCE OF SUCH DESIGNATION AS TO ANY PROVISION OF THIS
AGREEMENT, BY THE REQUIRED LENDERS, AND THEN ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN.  NO AMENDMENT, MODIFICATION, WAIVER OR CONSENT
SHALL (A) EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN
CONSENT OF SUCH LENDER, (B) EXTEND THE DATE SCHEDULED FOR PAYMENT OF ANY
PRINCIPAL (EXCLUDING MANDATORY PREPAYMENTS) OF OR INTEREST ON THE LOANS OR ANY
FEES PAYABLE HEREUNDER WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY
AFFECTED THEREBY, (C) REDUCE THE PRINCIPAL AMOUNT OF ANY LOAN, THE RATE OF
INTEREST THEREON OR ANY FEES PAYABLE HEREUNDER, WITHOUT THE CONSENT OF EACH
LENDER DIRECTLY AFFECTED THEREBY (EXCEPT FOR PERIODIC ADJUSTMENTS OF INTEREST
RATES AND FEES RESULTING FROM A CHANGE IN THE APPLICABLE MARGIN AS PROVIDED FOR
IN THIS AGREEMENT); OR (D) CHANGE THE DEFINITION OF REQUIRED LENDERS, ANY
PROVISION OF THIS SECTION 15.1 OR REDUCE THE AGGREGATE PRO RATA SHARE REQUIRED
TO EFFECT AN AMENDMENT, MODIFICATION, WAIVER OR CONSENT, WITHOUT, IN EACH CASE,
THE WRITTEN CONSENT OF ALL LENDERS.  NO PROVISION OF SECTION 14 OR OTHER
PROVISION OF THIS AGREEMENT AFFECTING THE ADMINISTRATIVE AGENT IN ITS CAPACITY
AS SUCH SHALL BE AMENDED, MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE
ADMINISTRATIVE AGENT.  NO PROVISION OF THIS AGREEMENT RELATING TO THE RIGHTS OR
DUTIES OF THE ISSUING LENDER IN ITS CAPACITY AS SUCH SHALL BE AMENDED, MODIFIED
OR WAIVED WITHOUT THE CONSENT OF THE ISSUING LENDER.  NO PROVISION OF THIS
AGREEMENT RELATING TO THE RIGHTS OR DUTIES OF THE SWING LINE LENDER IN ITS
CAPACITY AS SUCH SHALL BE AMENDED, MODIFIED OR WAIVED WITHOUT THE CONSENT OF THE
SWING LINE LENDER.


15.2         CONFIRMATIONS.  THE COMPANY AND EACH HOLDER OF A NOTE AGREE FROM
TIME TO TIME, UPON WRITTEN REQUEST RECEIVED BY IT FROM THE OTHER, TO CONFIRM TO
THE OTHER IN WRITING (WITH A COPY OF EACH SUCH CONFIRMATION TO THE
ADMINISTRATIVE AGENT) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF THE LOANS THEN
OUTSTANDING UNDER SUCH NOTE.


15.3         NOTICES.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 2.2.2 AND 2.2.3,
ALL NOTICES HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE TRANSMISSION) AND
SHALL BE SENT TO THE APPLICABLE PARTY AT ITS ADDRESS SHOWN ON ANNEX B OR AT SUCH
OTHER ADDRESS AS SUCH PARTY MAY, BY WRITTEN NOTICE RECEIVED BY THE OTHER
PARTIES, HAVE DESIGNATED AS ITS ADDRESS FOR SUCH PURPOSE.  NOTICES SENT BY
FACSIMILE TRANSMISSION SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN SENT; NOTICES
SENT BY MAIL SHALL BE DEEMED TO HAVE BEEN GIVEN THREE BUSINESS DAYS AFTER THE
DATE WHEN SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID; AND NOTICES
SENT BY HAND DELIVERY OR OVERNIGHT COURIER SERVICE SHALL BE DEEMED TO HAVE BEEN
GIVEN WHEN RECEIVED.  FOR PURPOSES OF SECTIONS 2.2.2 AND 2.2.3, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RELY ON TELEPHONIC INSTRUCTIONS FROM
ANY PERSON THAT THE ADMINISTRATIVE AGENT IN GOOD FAITH BELIEVES IS AN AUTHORIZED
OFFICER OR EMPLOYEE OF THE COMPANY, AND THE COMPANY SHALL HOLD THE
ADMINISTRATIVE AGENT AND EACH OTHER

63


--------------------------------------------------------------------------------



LENDER HARMLESS FROM ANY LOSS, COST OR EXPENSE RESULTING FROM ANY SUCH RELIANCE.


15.4         COMPUTATIONS.  WHERE THE CHARACTER OR AMOUNT OF ANY ASSET OR
LIABILITY OR ITEM OF INCOME OR EXPENSE IS REQUIRED TO BE DETERMINED, OR ANY
CONSOLIDATION OR OTHER ACCOUNTING COMPUTATION IS REQUIRED TO BE MADE, FOR THE
PURPOSE OF THIS AGREEMENT, SUCH DETERMINATION OR CALCULATION SHALL, TO THE
EXTENT APPLICABLE AND EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, BE MADE
IN ACCORDANCE WITH GAAP, CONSISTENTLY APPLIED; PROVIDED THAT IF THE COMPANY
NOTIFIES THE ADMINISTRATIVE AGENT THAT THE COMPANY WISHES TO AMEND ANY COVENANT
IN SECTIONS 10 OR 11.13 (OR ANY RELATED DEFINITION) TO ELIMINATE OR TO TAKE INTO
ACCOUNT THE EFFECT OF ANY CHANGE IN GAAP ON THE OPERATION OF SUCH COVENANT (OR
IF THE ADMINISTRATIVE AGENT NOTIFIES THE COMPANY THAT THE REQUIRED LENDERS WISH
TO AMEND SECTIONS 10 OR 11.13 (OR ANY RELATED DEFINITION) FOR SUCH PURPOSE),
THEN THE COMPANY’S COMPLIANCE WITH SUCH COVENANT SHALL BE DETERMINED ON THE
BASIS OF GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME
EFFECTIVE, UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT (OR RELATED
DEFINITION) IS AMENDED IN A MANNER SATISFACTORY TO THE COMPANY AND THE REQUIRED
LENDERS.


15.5         COSTS, EXPENSES AND TAXES.  THE COMPANY AGREES TO PAY ON DEMAND ALL
REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE ADMINISTRATIVE AGENT
(INCLUDING ATTORNEY COSTS AND ANY TAXES) IN CONNECTION WITH THE PREPARATION,
EXECUTION, SYNDICATION, DELIVERY AND ADMINISTRATION (INCLUDING THE COSTS OF
INTRALINKS (OR OTHER SIMILAR SERVICE), IF APPLICABLE) OF THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR
TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH (INCLUDING ANY AMENDMENT,
SUPPLEMENT OR WAIVER TO ANY LOAN DOCUMENT), WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED, AND ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING ATTORNEY COSTS AND ANY TAXES)
INCURRED BY THE ADMINISTRATIVE AGENT AND EACH LENDER AFTER AN EVENT OF DEFAULT
IN CONNECTION WITH THE COLLECTION OF THE OBLIGATIONS OR THE ENFORCEMENT OF THIS
AGREEMENT THE OTHER LOAN DOCUMENTS OR ANY SUCH OTHER DOCUMENTS OR DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT THEREOF.  IN ADDITION, THE
COMPANY AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT AND THE LENDERS
HARMLESS FROM ALL LIABILITY FOR, ANY FEES OF THE COMPANY’S AUDITORS IN
CONNECTION WITH ANY REASONABLE EXERCISE BY THE ADMINISTRATIVE AGENT AND THE
LENDERS OF THEIR RIGHTS PURSUANT TO SECTION 10.2.  ALL OBLIGATIONS PROVIDED FOR
IN THIS SECTION 15.5 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE
NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT AND TERMINATION OF
THIS AGREEMENT.


15.6         ASSIGNMENTS; PARTICIPATIONS.


15.6.1      ASSIGNMENTS.  (A)  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE
PERSONS (ANY SUCH PERSON, AN “ASSIGNEE”) ALL OR ANY PORTION OF SUCH LENDER’S
LOANS AND COMMITMENTS, WITH THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER (FOR AN ASSIGNMENT OF THE REVOLVING LOANS AND THE
REVOLVING COMMITMENT) AND, SO LONG AS NO EVENT OF DEFAULT EXISTS, THE COMPANY
(WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED AND SHALL NOT BE
REQUIRED FOR AN ASSIGNMENT BY A LENDER TO A LENDER OR AN AFFILIATE OF A
LENDER).  EXCEPT AS THE ADMINISTRATIVE AGENT MAY OTHERWISE AGREE, ANY SUCH
ASSIGNMENT SHALL BE IN A MINIMUM AGGREGATE AMOUNT EQUAL TO $5,000,000 OR, IF
LESS, THE REMAINING COMMITMENT AND LOANS HELD BY THE ASSIGNING LENDER.  THE
COMPANY AND THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO CONTINUE TO DEAL
SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH THE INTERESTS SO
ASSIGNED TO AN

64


--------------------------------------------------------------------------------



ASSIGNEE UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AND ACCEPTED AN
EFFECTIVE ASSIGNMENT AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT C HERETO (AN
“ASSIGNMENT AGREEMENT”) EXECUTED, DELIVERED AND FULLY COMPLETED BY THE
APPLICABLE PARTIES THERETO AND A PROCESSING FEE OF $3,500.  NO ASSIGNMENT MAY BE
MADE TO ANY PERSON IF AT THE TIME OF SUCH ASSIGNMENT THE COMPANY WOULD BE
OBLIGATED TO PAY ANY GREATER AMOUNT UNDER SECTIONS 7.6 OR 8 TO THE ASSIGNEE THAN
THE COMPANY IS THEN OBLIGATED TO PAY TO THE ASSIGNING LENDER UNDER SUCH SECTIONS
(AND IF ANY ASSIGNMENT IS MADE IN VIOLATION OF THE FOREGOING, THE COMPANY WILL
NOT BE REQUIRED TO PAY SUCH GREATER AMOUNTS).  ANY ATTEMPTED ASSIGNMENT NOT MADE
IN ACCORDANCE WITH THIS SECTION 15.6.1 SHALL BE TREATED AS THE SALE OF A
PARTICIPATION UNDER SECTION 15.6.2.  THE COMPANY SHALL BE DEEMED TO HAVE GRANTED
ITS CONSENT TO ANY ASSIGNMENT REQUIRING ITS CONSENT HEREUNDER UNLESS THE COMPANY
HAS EXPRESSLY OBJECTED TO SUCH ASSIGNMENT WITHIN THREE BUSINESS DAYS AFTER
NOTICE THEREOF.

(b)           From and after the date on which the conditions described above
have been met, (i) such Assignee shall be deemed automatically to have become a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder.  Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender).  Each such Note shall be dated the effective date of such
assignment.  Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

(c)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.


15.6.2      PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME SELL TO ONE OR MORE
PERSONS PARTICIPATING INTERESTS IN ITS LOANS, COMMITMENTS OR OTHER INTERESTS
HEREUNDER (ANY SUCH PERSON, A “PARTICIPANT”).  IN THE EVENT OF A SALE BY A
LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, (A) SUCH LENDER’S
OBLIGATIONS HEREUNDER SHALL REMAIN UNCHANGED FOR ALL PURPOSES, (B) THE COMPANY
AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH
SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS HEREUNDER
AND (C) ALL AMOUNTS PAYABLE BY THE COMPANY SHALL BE DETERMINED AS IF SUCH LENDER
HAD NOT SOLD SUCH PARTICIPATION AND SHALL BE PAID DIRECTLY TO SUCH LENDER.  NO
PARTICIPANT SHALL HAVE ANY DIRECT OR INDIRECT VOTING RIGHTS HEREUNDER EXCEPT
WITH RESPECT TO ANY EVENT DESCRIBED IN SECTION 15.1 EXPRESSLY REQUIRING THE
UNANIMOUS VOTE OF ALL LENDERS OR, AS APPLICABLE, ALL AFFECTED LENDERS.  EACH
LENDER AGREES TO INCORPORATE THE REQUIREMENTS OF THE PRECEDING SENTENCE INTO
EACH PARTICIPATION AGREEMENT WHICH SUCH LENDER ENTERS INTO WITH ANY
PARTICIPANT.  THE COMPANY AGREES THAT IF AMOUNTS OUTSTANDING

65


--------------------------------------------------------------------------------



UNDER THIS AGREEMENT ARE DUE AND PAYABLE (AS A RESULT OF ACCELERATION OR
OTHERWISE), EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN
RESPECT OF ITS PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND
WITH RESPECT TO ANY LETTER OF CREDIT TO THE SAME EXTENT AS IF THE AMOUNT OF ITS
PARTICIPATING INTEREST WERE OWING DIRECTLY TO IT AS A LENDER UNDER THIS
AGREEMENT; PROVIDED THAT SUCH RIGHT OF SET-OFF SHALL BE SUBJECT TO THE
OBLIGATION OF EACH PARTICIPANT TO SHARE WITH THE LENDERS, AND THE LENDERS AGREE
TO SHARE WITH EACH PARTICIPANT, AS PROVIDED IN SECTION 7.5.  THE COMPANY ALSO
AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTION 7.6 OR
8 AS IF IT WERE A LENDER (PROVIDED THAT ON THE DATE OF THE PARTICIPATION NO
PARTICIPANT SHALL BE ENTITLED TO ANY GREATER COMPENSATION PURSUANT TO SECTION
7.6 OR 8 THAN WOULD HAVE BEEN PAID TO THE PARTICIPATING LENDER ON SUCH DATE IF
NO PARTICIPATION HAD BEEN SOLD AND THAT EACH PARTICIPANT COMPLIES WITH SECTION
7.6(D) AS IF IT WERE AN ASSIGNEE).


15.7         REGISTER.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AGREEMENT DELIVERED AND ACCEPTED BY IT AND REGISTER (THE “REGISTER”)
FOR THE RECORDATION OF NAMES AND ADDRESSES OF THE LENDERS AND THE COMMITMENT OF
EACH LENDER FROM TIME TO TIME AND WHETHER SUCH LENDER IS THE ORIGINAL LENDER OR
THE ASSIGNEE.  NO ASSIGNMENT SHALL BE EFFECTIVE UNLESS AND UNTIL THE ASSIGNMENT
AGREEMENT IS ACCEPTED AND REGISTERED IN THE REGISTER. ALL RECORDS OF TRANSFER OF
A LENDER’S INTEREST IN THE REGISTER SHALL BE CONCLUSIVE, ABSENT MANIFEST ERROR,
AS TO THE OWNERSHIP OF THE INTERESTS IN THE LOANS. THE ADMINISTRATIVE AGENT
SHALL NOT INCUR ANY LIABILITY OF ANY KIND WITH RESPECT TO ANY LENDER WITH
RESPECT TO THE MAINTENANCE OF THE REGISTER.


15.8         GOVERNING LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE
TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES.


15.9         CONFIDENTIALITY.  AS REQUIRED BY FEDERAL LAW AND THE ADMINISTRATIVE
AGENT’S POLICIES AND PRACTICES, THE ADMINISTRATIVE AGENT MAY NEED TO OBTAIN,
VERIFY, AND RECORD CERTAIN CUSTOMER IDENTIFICATION INFORMATION AND DOCUMENTATION
IN CONNECTION WITH OPENING OR MAINTAINING ACCOUNTS, OR ESTABLISHING OR
CONTINUING TO PROVIDE SERVICES.  THE ADMINISTRATIVE AGENT AND EACH LENDER AGREE
TO USE COMMERCIALLY REASONABLE EFFORTS (EQUIVALENT TO THE EFFORTS THE
ADMINISTRATIVE AGENT OR SUCH LENDER APPLIES TO MAINTAIN THE CONFIDENTIALITY OF
ITS OWN CONFIDENTIAL INFORMATION) TO MAINTAIN AS CONFIDENTIAL ALL INFORMATION
PROVIDED TO THEM BY THE COMPANY AND DESIGNATED AS CONFIDENTIAL, EXCEPT THAT THE
ADMINISTRATIVE AGENT AND EACH LENDER MAY DISCLOSE SUCH INFORMATION (A) TO
PERSONS EMPLOYED OR ENGAGED BY THE ADMINISTRATIVE AGENT OR SUCH LENDER IN
EVALUATING, APPROVING, STRUCTURING OR ADMINISTERING THE LOANS AND THE
COMMITMENTS; (B) TO ANY ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT THAT HAS AGREED TO COMPLY WITH THE COVENANT CONTAINED IN THIS
SECTION 15.9 (AND ANY SUCH ASSIGNEE OR PARTICIPANT OR POTENTIAL ASSIGNEE OR
PARTICIPANT MAY DISCLOSE SUCH INFORMATION TO PERSONS EMPLOYED OR ENGAGED BY THEM
AS DESCRIBED IN CLAUSE (A) ABOVE); (C) AS REQUIRED OR REQUESTED BY ANY FEDERAL
OR STATE REGULATORY AUTHORITY OR EXAMINER, OR ANY INSURANCE INDUSTRY
ASSOCIATION, OR AS REASONABLY BELIEVED BY THE ADMINISTRATIVE AGENT OR SUCH
LENDER TO BE COMPELLED BY ANY COURT DECREE, SUBPOENA OR LEGAL OR ADMINISTRATIVE
ORDER OR PROCESS; (D) AS, ON THE ADVICE OF THE ADMINISTRATIVE AGENT’S OR SUCH
LENDER’S COUNSEL, IS REQUIRED BY LAW; (E) IN CONNECTION WITH THE

66


--------------------------------------------------------------------------------



EXERCISE OF ANY RIGHT OR REMEDY UNDER THE LOAN DOCUMENTS OR IN CONNECTION WITH
ANY LITIGATION TO WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER IS A PARTY; (F)
TO ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER; (G) TO ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING LENDER OR ANY OTHER LENDER WHO MAY PROVIDE BANK PRODUCTS TO THE COMPANY
OR ANY RESTRICTED SUBSIDIARY; OR (H) THAT CEASES TO BE CONFIDENTIAL THROUGH NO
FAULT OF THE ADMINISTRATIVE AGENT OR ANY LENDER.  NOTWITHSTANDING THE FOREGOING,
THE COMPANY CONSENTS TO THE PUBLICATION BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OF A TOMBSTONE OR SIMILAR ADVERTISING MATERIAL RELATING TO THE FINANCING
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND THE ADMINISTRATIVE AGENT
RESERVES THE RIGHT TO PROVIDE TO INDUSTRY TRADE ORGANIZATIONS INFORMATION
NECESSARY AND CUSTOMARY FOR INCLUSION IN LEAGUE TABLE MEASUREMENTS.


15.10       SEVERABILITY.  WHENEVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT SHALL BE PROHIBITED BY OR
INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT
OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH
PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.  ALL OBLIGATIONS OF THE
COMPANY AND RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN
OR IN ANY OTHER LOAN DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF
THOSE PROVIDED BY APPLICABLE LAW.


15.11       NATURE OF REMEDIES.  ALL OBLIGATIONS OF THE COMPANY AND RIGHTS OF
THE ADMINISTRATIVE AGENT AND THE LENDERS EXPRESSED HEREIN OR IN ANY OTHER LOAN
DOCUMENT SHALL BE IN ADDITION TO AND NOT IN LIMITATION OF THOSE PROVIDED BY
APPLICABLE LAW.  NO FAILURE TO EXERCISE AND NO DELAY IN EXERCISING, ON THE PART
OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT, REMEDY, POWER OR PRIVILEGE
HEREUNDER, SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER
OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR
PRIVILEGE.


15.12       ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES
HERETO AND SUPERSEDES ALL PRIOR OR CONTEMPORANEOUS AGREEMENTS AND UNDERSTANDINGS
OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF (EXCEPT AS RELATES TO THE FEES DESCRIBED IN SECTION 5.3) AND ANY PRIOR
ARRANGEMENTS MADE WITH RESPECT TO THE PAYMENT BY THE COMPANY OF (OR ANY
INDEMNIFICATION FOR) ANY FEES, COSTS OR EXPENSES PAYABLE TO OR INCURRED (OR TO
BE INCURRED) BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT OR THE LENDERS.


15.13       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS AND
EACH SUCH COUNTERPART SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME AGREEMENT.  RECEIPT
OF AN EXECUTED SIGNATURE PAGE TO THIS AGREEMENT BY FACSIMILE OR OTHER ELECTRONIC
TRANSMISSION SHALL CONSTITUTE EFFECTIVE DELIVERY THEREOF.  ELECTRONIC RECORDS OF
EXECUTED LOAN DOCUMENTS MAINTAINED BY THE LENDERS SHALL DEEMED TO BE ORIGINALS.


15.14       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON THE
COMPANY, THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, AND SHALL INURE TO THE BENEFIT OF THE COMPANY, THE
LENDERS AND THE ADMINISTRATIVE AGENT AND THE

67


--------------------------------------------------------------------------------



SUCCESSORS AND ASSIGNS OF THE LENDERS AND THE ADMINISTRATIVE AGENT.  NO OTHER
PERSON SHALL BE A DIRECT OR INDIRECT LEGAL BENEFICIARY OF, OR HAVE ANY DIRECT OR
INDIRECT CAUSE OF ACTION OR CLAIM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS.  THE COMPANY MAY NOT ASSIGN OR TRANSFER ANY OF ITS
RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER.


15.15       CAPTIONS.  SECTION CAPTIONS USED IN THIS AGREEMENT ARE FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


15.16       CUSTOMER IDENTIFICATION—USA PATRIOT ACT NOTICE.  EACH LENDER AND
LASALLE (FOR ITSELF AND NOT ON BEHALF OF ANY OTHER PARTY) HEREBY NOTIFIES THE
COMPANY THAT, PURSUANT TO THE REQUIREMENTS OF THE USA PATRIOT ACT, TITLE III OF
PUB. L. 107-56, SIGNED INTO LAW OCTOBER 26, 2001 (THE “ACT”), IT IS REQUIRED TO
OBTAIN, VERIFY AND RECORD INFORMATION THAT IDENTIFIES THE COMPANY AND ITS
SUBSIDIARIES, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF THE COMPANY AND
ITS SUBSIDIARIES AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR LASALLE,
AS APPLICABLE, TO IDENTIFY THE COMPANY AND ITS SUBSIDIARIES IN ACCORDANCE WITH
THE ACT.


15.17       INDEMNIFICATION BY THE COMPANY.  IN CONSIDERATION OF THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND
THE AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING REASONABLE ATTORNEY COSTS
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS OR OTHER
SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART,
DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE,
HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR
DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY THE
COMPANY OR ANY RESTRICTED SUBSIDIARY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL
LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY THE COMPANY
OR ANY RESTRICTED SUBSIDIARY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH THE COMPANY
OR ANY RESTRICTED SUBSIDIARY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO
HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR

68


--------------------------------------------------------------------------------



ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION.  IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE
COMPANY HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW.  ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL
SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR
TERMINATION OF THE LETTERS OF CREDIT, AND TERMINATION OF THIS AGREEMENT.


15.18       NONLIABILITY OF LENDERS.  THE RELATIONSHIP BETWEEN THE COMPANY ON
THE ONE HAND AND THE LENDERS AND THE ADMINISTRATIVE AGENT ON THE OTHER HAND
SHALL BE SOLELY THAT OF BORROWER AND LENDER.  NEITHER THE ADMINISTRATIVE AGENT
NOR ANY LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE COMPANY
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE COMPANY, ON THE ONE HAND, AND THE
ADMINISTRATIVE AGENT AND THE LENDERS, ON THE OTHER HAND, IN CONNECTION HEREWITH
OR THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR.  NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER UNDERTAKES ANY RESPONSIBILITY TO THE COMPANY TO REVIEW OR
INFORM THE COMPANY OF ANY MATTER IN CONNECTION WITH ANY PHASE OF THE COMPANY’S
BUSINESS OR OPERATIONS.  THE COMPANY AGREES THAT NEITHER THE ADMINISTRATIVE
AGENT NOR ANY LENDER SHALL HAVE LIABILITY TO THE COMPANY (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) FOR LOSSES SUFFERED BY THE COMPANY IN CONNECTION
WITH, ARISING OUT OF, OR IN ANY WAY RELATED TO THE TRANSACTIONS CONTEMPLATED AND
THE RELATIONSHIP ESTABLISHED BY THE LOAN DOCUMENTS, OR ANY ACT, OMISSION OR
EVENT OCCURRING IN CONNECTION THEREWITH, UNLESS IT IS DETERMINED IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH LOSSES
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PARTY FROM WHICH
RECOVERY IS SOUGHT.  NO LENDER PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY OTHERS OF ANY INFORMATION OR OTHER MATERIALS OBTAINED THROUGH
INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT, NOR SHALL ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO,
AND THE COMPANY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY SPECIAL,
PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). 
THE COMPANY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION,
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
IT IS A PARTY.  NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN
DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY
AMONG THE LENDERS OR AMONG THE COMPANY AND THE LENDERS.


15.19       FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT,

69


--------------------------------------------------------------------------------



SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF
ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION.  THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


15.20       WAIVER OF JURY TRIAL.  EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[signature pages follow]

70


--------------------------------------------------------------------------------


The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

AAR CORP.

 

 

 

By:

/s/ Timothy J. Romenesko

 

Title:

Vice President and Chief Financial Officer

 


--------------------------------------------------------------------------------




 

LASALLE BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Lender
and as a Lender

 

 

 

By:

/s/ Scott M. Carbon

 

Title:

First Vice President

 


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.

 

 

 

By:

/s/ Andrew Cavallari

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK

 

 

 

By:

/s/ Stephanie A. Kline

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

MERRILL LYNCH CAPITAL CORPORATION

 

 

 

By:

/s/ Nancy E. Meadows

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

ASSOCIATED BANK, N.A.

 

 

 

By:

/s/ Daniel Holzhauer

 

Title:

Vice President

 


--------------------------------------------------------------------------------




 

U.S. BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Kathleen D. Schurr

 

Title:

Vice President

 


--------------------------------------------------------------------------------


ANNEX A

LENDERS AND PRO RATA SHARES

 

Lender

 

Revolving
Commitment
Amount

 


Pro Rata
Share

LaSalle Bank, National Association

 

$40,000,000*

 

28.571428571%

Wells Fargo Bank, N.A.

 

$20,000,000

 

14.285714286%

National City Bank

 

$20,000,000

 

14.285714286%

Merrill Lynch Capital Corporation

 

$20,000,000

 

14.285714286%

Associated Bank, N.A.

 

$20,000,000

 

14.285714286%

U.S. Bank, National Association

 

$20,000,000

 

14.285714286%

TOTALS

 

$140,000,000

 

100%

--------------------------------------------------------------------------------

 

*              Includes Swing Line Commitment Amount of $10,000,000.


--------------------------------------------------------------------------------




 

ANNEX B

ADDRESSES FOR NOTICES

AAR CORP.
1100 N. Wood Dale Road
Wood Dale, Illinois  60191
Attention:   Timothy Romenesko, Chief Financial Officer
Telephone: __________________
Facsimile: ___________________

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

Notices of Borrowing, Conversion, Continuation and Letter of Credit Issuance

135 South LaSalle Street

Chicago, Illinois 60603

Attention: _________________

Telephone: (312)____________

Facsimile:  (312) ___________

All Other Notices

135 South LaSalle Street

Chicago, Illinois 60603

Attention: __________________

Telephone: (312) ____________

Facsimile:  (312) ____________

[OTHER LENDERS]

 


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF NOTE

_______,_______

$__________________                                                                                                                                      
Chicago, Illinois

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement.  Payments
of both principal and interest are to be made in lawful money of the United
States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms not otherwise defined herein are used herein as
defined in the Credit Agreement), among the undersigned, certain financial
institutions (including the Lender) and the Administrative Agent, to which
Credit Agreement reference is hereby made for a statement of the terms and
provisions under which this Note may or must be paid prior to its due date or
its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

 

AAR CORP.

 

 

 

By:

 

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:          LaSalle Bank National Association, as Administrative Agent

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among AAR CORP. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent. 
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

I.                                         Reports.  Enclosed herewith is a copy
of the [annual audited/quarterly/monthly] report of the Company as at
_____________, ____ (the “Computation Date”), which report fairly presents in
all material respects the financial condition and results of operations
[(subject to the absence of footnotes and to normal year-end adjustments)] of
the Company as of the Computation Date and has been prepared in accordance with
GAAP consistently applied.

II.                                     Financial Tests.  The Company hereby
certifies and warrants to you that the following is a true and correct
computation as at the Computation Date of the following ratios and/or financial
restrictions contained in the Credit Agreement:

A.

 

Section 11.13.1—Minimum Fixed Charge Coverage Ratio

 

 

 

 

1.

 

EBITDAR

 

$

 

 

2.

 

Income taxes paid

 

$

 

 

3.

 

Capital Expenditures

 

$

 

 

4.

 

Sum of (2) and (3)

 

$

 

 

5.

 

Remainder of (1) minus (4)

 

$

 

 

6.

 

Interest Expense

 

$

 

 

7.

 

Required payments of principal of Funded Debt (excluding Revolving Loans,
required principal payments under the Company’s notes due December 15, 2007, the
aggregate [initial] principal amount of which is $[47,380,000], and required
principal payments under the Company’s notes due May 15, 2008, the aggregate
initial principal amount of which is $20,000,000)

 

$

 


--------------------------------------------------------------------------------




 

 

8.

 

Consolidated Rentals

 

$

 

 

9.

 

Restricted Payments by the Company

 

$

 

 

10.

 

Sum of (6) through (9)

 

$

 

 

11.

 

Ratio of (5) to (10)

 

       to 1

 

 

12.

 

Minimum Required

 

1.50 to 1

B.

 

Section 11.13.2—Minimum Tangible Net Worth(2)

 

 

 

 

1.

 

$388,000,000

 

$

 

 

2.

 

50% of Consolidated Net Income beginning 8/31/06

 

$

 

 

3.

 

50% of Net Cash Proceeds from Capital Securities offerings

 

$

 

 

4.

 

Minimum Required (sum of (1) through (3))

 

$

C.

 

Section 11.13.3—Maximum Adjusted Total Debt to EBITDA Ratio

 

 

1.

 

Adjusted Total Debt

 

$

 

 

2.

 

EBITDA

 

$

 

 

3.

 

Ratio of (1) to (2)

 

       to 1

 

 

4.

 

Maximum allowed

 

       to 1

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on       ,         .

AAR CORP.

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

 

(2)             Company to give effect to deductions of certain amounts as
appropriate and contemplated by the definition of Tangible Net Worth.


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF
ASSIGNMENT AGREEMENT

Date:_________________

To:

 

AAR CORP.

 

 

 

 

 

    and

 

 

 

 

 

LaSalle Bank National Association, as Administrative Agent

 

 

 

Re:

 

Assignment under the Credit Agreement referred to below

 

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Credit Agreement dated as of [Date of
Agreement] (as amended or otherwise modified from time to time, the “Credit
Agreement”) among AAR CORP. (the “Company”), various financial institutions and
LaSalle Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”).  Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.

                          (the “Assignor”) hereby sells and assigns, without
recourse, to                  (the “Assignee”), and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
        % of all of the Loans, of the participation interests in the Letters of
Credit and of the Commitments, such sale, purchase, assignment and assumption to
be effective as of               ,          , or such later date on which the
Company and the Administrative Agent shall have consented hereto (the “Effective
Date”).  After giving effect to such sale, purchase, assignment and assumption,
the Assignee’s and the Assignor’s respective Percentages for purposes of the
Credit Agreement will be as set forth opposite their names on the signature
pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.


--------------------------------------------------------------------------------




 

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section.  [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.]  The [Assignee/Assignor] [Company]
shall pay the fee payable to the Administrative Agent pursuant to Section
15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

 (a)          the Assignee (i) shall be deemed automatically to have become a
party to the Credit Agreement and to have all the rights and obligations of a
“Lender” under the Credit Agreement as if it were an original signatory thereto
to the extent specified in the second paragraph hereof; and (ii) agrees to be
bound by the terms and conditions set forth in the Credit Agreement as if it
were an original signatory thereto; and

(b)           the Assignor shall be released from its obligations under the
Credit Agreement to the extent specified in the second paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A)

Institution Name:

 

 

 

 

 

Address:

 

 

 

 

 

Attention:

 

 

 

 

 

Telephone:

 

 

 

 

 

Facsimile:

 

 

 

 

(B)

Payment Instructions:

 

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.


--------------------------------------------------------------------------------




 

Percentage =             %

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

Adjusted Percentage =           %

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this                day of                ,              

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

[ACKNOWLEDGED AND CONSENTED TO

this                day of                ,

 AAR CORP.

By:

 

 

 

Title:

 

]3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                                         

3 Include if applicable.


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF NOTICE OF BORROWING

To:                          LaSalle Bank National Association, as
Administrative Agent

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among AAR CORP. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent. 
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)            The requested borrowing date for the proposed borrowing (which is
a Business Day) is ________, ____.

(ii)           The aggregate amount of the proposed borrowing is
$______________.

(iii)          The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)          The duration of the Interest Period for each LIBOR Loan made as
part of the proposed borrowing, if applicable, is ___________ months (which
shall be 1, 2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement (other than the
representations and warranties set forth in Section 9.5 thereof) and the other
Loan Documents  is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on ___________, ______.

AAR CORP.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:                          LaSalle Bank National Association, as
Administrative Agent

Please refer to the Credit Agreement dated as of [Date of Agreement] (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among AAR CORP. (the “Company”), various financial
institutions and LaSalle Bank National Association, as Administrative Agent. 
Terms used but not otherwise defined herein are used herein as defined in the
Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)           on [    date    ] convert $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the [________] Rate,
into a(n) [________] Loan [and, in the case of a LIBOR Loan, having an Interest
Period of [_____] month(s)];

[(b)          on [    date    ] continue $[________]of the aggregate outstanding
principal amount of the [_______] Loan, bearing interest at the LIBOR Rate, as a
LIBOR Loan having an Interest Period of [_____] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on ___________, ______.

AAR CORP.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 


--------------------------------------------------------------------------------